Exhibit 10.1

 

RESTRUCTURING SUPPORT AGREEMENT

 

This RESTRUCTURING SUPPORT AGREEMENT (together with all exhibits, schedules, and
attachments hereto, as each may be amended, supplemented, or otherwise modified
from time to time in accordance with the terms hereof, this “Agreement”), dated
as of August 2, 2019, is entered into by and among:

 

(a)                                 Halcón Resources Corporation (“Parent”),
Halcón Resources Operating, Inc., Halcón Holdings, Inc., Halcón Energy
Properties, Inc., Halcón Permian, LLC, Halcón Field Services, LLC, and Halcón
Operating Co., Inc., each such entity a subsidiary of Parent (collectively with
Parent, the “Company” or the “Debtors”); and

 

(b)                                 the undersigned beneficial holders, or
investment advisors or managers for the account of beneficial holders (the
“Senior Noteholders”), of the 6.75% Senior Notes due 2025 (the “Senior Notes”)
issued under that certain indenture, dated as of February 16, 2017 (as amended,
modified, or otherwise supplemented from time to time, the “Senior Notes
Indenture”), by and among Parent, as issuer, each of the guarantors named
therein, and U.S. Bank National Association, as indenture trustee, together with
their respective successors and permitted assigns and any subsequent Senior
Noteholder that becomes party hereto in accordance with the terms hereof
(collectively, the “Consenting Creditors”).

 

The Company, each Consenting Creditor, and any subsequent Person that becomes a
party hereto in accordance with the terms hereof are referred to herein
collectively as the “Parties” and each individually as a “Party.”  Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Restructuring Term Sheet (as defined below).

 

RECITALS

 

WHEREAS, the Parties have engaged in arm’s-length, good faith discussions
regarding a restructuring of certain of the Company’s indebtedness and other
obligations, including the Company’s indebtedness and obligations under the
Revolving Credit Agreement and Senior Notes Indenture;

 

WHEREAS, the Parties have agreed to a restructuring of the Company’s capital
structure (the “Restructuring”), which is anticipated to be implemented through
the Plan (as defined below), a solicitation of votes thereon
(the “Solicitation”), the Equity Rights Offerings (as defined below), and the
commencement by the Company of voluntary cases (the “Chapter 11 Cases”) under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”);

 

WHEREAS, as of the date hereof, the Consenting Creditors, in the aggregate, hold
approximately 67.3% of the aggregate outstanding principal amount of the Senior
Notes;

 

WHEREAS, as of the date hereof, the Consenting Creditors, in the aggregate, hold
or control, directly or indirectly, approximately 26.2% of the issued and
outstanding common equity of Parent (the “Existing Equity Interests”);

 

--------------------------------------------------------------------------------



 

WHEREAS, in connection with the Restructuring, (i) the Senior Noteholders will
be offered the right to purchase New Common Shares (as defined below) for an
aggregate purchase price of $150,150,000 (the “Senior Noteholder Rights
Offering”), and (ii) certain of the Consenting Creditors (in such capacity, the
“Backstop Parties”) will backstop the Senior Noteholder Rights Offering, in each
case, in accordance with the terms and conditions described in the Restructuring
Term Sheet and the backstop commitment agreement dated as of the date hereof,
attached hereto as Exhibit B (the “Senior Noteholder Backstop Agreement”);

 

WHEREAS, in connection with the Restructuring, subject to the Existing Equity
Cash Out, the holders of common stock of Parent will be offered the right to
purchase New Common Shares for an aggregate purchase price of $14,850,000
(the “Existing Equity Interests Rights Offering”) in accordance with the terms
and conditions described in the Restructuring Term Sheet;

 

WHEREAS, the Restructuring will include the grant of a new post-restructuring
management incentive plan (the “Management Incentive Plan”) in accordance with
the terms and conditions described in the Restructuring Term Sheet;

 

WHEREAS, the Parties desire to express to each other their mutual support and
commitment specifically as set forth in the Restructuring Term Sheet and this
Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

 

1.                                      Certain Definitions.  The following
terms used in this Agreement shall have the following definitions:

 

(a)                                 “Ad Hoc Noteholder Group” means those
certain holders of Senior Notes represented by the Consenting Creditor Advisors.

 

(b)                                 “Alternative Restructuring” means any new
money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, winding up, assignment for the benefit
of creditors, transaction, debt investment, equity investment, joint venture,
partnership, sale, plan proposal, liquidation, tender offer, recapitalization,
plan of reorganization, share exchange, business combination, or similar
transaction involving any one or more of the Debtors or the debt, equity, or
other interests in any one or more of the Debtors that is an alternative to the
Restructuring and the Plan, including the Equity Rights Offerings, the Exit
Facility and the other transactions contemplated by the Plan.

 

(c)                                  “Backstop Assumption Motion” means the
motion and proposed form of order to be filed by the Debtors with the Bankruptcy
Court seeking the assumption of the Senior Noteholder Backstop Agreement
pursuant to section 365 of the Bankruptcy Code, authorizing the payment of
certain expenses and other amounts thereunder (including the Backstop Commitment
Premium and the Expense Reimbursement (each as defined in the Senior

 

2

--------------------------------------------------------------------------------



 

Noteholder Backstop Agreement) and the indemnification provisions set forth
therein, and granting any other related relief.

 

(d)                                 “Backstop Order” means an order of the
Bankruptcy Court approving the Backstop Assumption Motion, which shall include,
among other things, provisions expressly approving (i) the payment of the
Backstop Commitment Premium and Expense Reimbursement, and (ii) the
indemnification provisions set forth in the Senior Noteholder Backstop
Agreement.

 

(e)                                  “Consenting Creditor Advisors” means,
together, the Consenting Creditor Counsel and Ducera Partners, LLC, as financial
advisor to the Ad Hoc Group of Noteholders.

 

(f)                                   “Consenting Creditor Counsel” means,
collectively, (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, as counsel and
(ii) Porter Hedges LLP, as local counsel, to the Ad Hoc Noteholder Group.

 

(g)                                  “Definitive Documents” shall have the
meaning ascribed to such term in Section 3 of this Agreement.

 

(h)                                 “Equity Rights Offerings” means,
collectively, the Senior Noteholder Rights Offering and the Existing Equity
Interests Rights Offering.

 

(i)                                     “Plan” means the prepackaged chapter 11
plan of reorganization of the Company implementing the Restructuring, attached
hereto as Exhibit C, including all appendices, exhibits, schedules, and
supplements thereto, as may be modified from time to time.

 

(j)                                    “Qualified Marketmaker” means an entity
that (i) holds itself out to the public or the applicable private markets as
standing ready in the ordinary course of business to purchase from customers and
sell to customers Claims against or Interests in the Company (or enter with
customers into long and short positions in Claims against or Interests in the
Company), in its capacity as a dealer or marketmaker in Claims against or
Interests in the Company and (ii) is, in fact, regularly in the business of
making a market in claims against or interests in issuers or borrowers
(including debt securities or other debt).

 

(k)                                 “Requisite Creditors” means, as of the date
of determination, Consenting Creditors holding at least two-thirds of the
outstanding Senior Notes held by the Consenting Creditors as of such date.

 

(l)                                     “Restructuring Term Sheet” means the
term sheet (including any schedules and exhibits attached thereto), attached
hereto as Exhibit A, which contains the material terms and provisions of the
Restructuring agreed upon by the Parties that are to be incorporated into the
Plan and the Definitive Documents.

 

(m)                             “Support Period” means the period commencing on
the Support Effective Date and ending on the earlier of the (i) date on which
this Agreement is terminated in accordance with Section 6 and (ii) the Effective
Date.

 

3

--------------------------------------------------------------------------------



 

(n)                                 “Voting Deadline” means the deadline to
submits votes to accept or reject the Plan.

 

2.                                      Support Effective Date.  This Agreement
shall become effective, and the obligations contained herein shall become
binding upon the Parties, upon the first date (such date, the “Support Effective
Date”) that:

 

(a)                                 this Agreement has been executed by (i) each
Debtor and (ii) Consenting Creditors holding, in aggregate, at least 66 2/3% in
principal amount of the Senior Notes; and

 

(b)                                 the reasonable and documented fees and
expenses incurred by the Consenting Creditor Advisors pursuant to the terms of
their fee letters as of the Support Effective Date have been paid in full in
Cash.

 

3.                                      Exhibits; Definitive Documents;
Bankruptcy Process.

 

(a)                                 Each of the exhibits attached hereto,
including the Restructuring Term Sheet, and any schedules or exhibits to such
exhibits (collectively, the “Exhibits and Schedules”) are expressly incorporated
herein and made a part of this Agreement, and all references to this Agreement
shall include the Exhibits and Schedules.  In the event of any inconsistency
between the terms of this Agreement (excluding the Exhibits and Schedules) and
the Exhibits and Schedules, the Exhibits and Schedules shall govern.  In the
event of any inconsistency between the terms of this Agreement (including the
Exhibits and Schedules) and the Definitive Documents, as applicable, the terms
of the Definitive Documents shall govern.

 

(b)                                 The definitive documents and agreements
governing the Restructuring (collectively, the “Definitive Documents”) shall
include:

 

i.                              the Plan;

 

ii.                           the Confirmation Order and any motion or other
pleadings related to the Plan or to confirmation of the Plan;

 

iii.                        the Solicitation Materials and the motion seeking
approval of the Solicitation Materials;

 

iv.                       (A) the interim order authorizing use of cash
collateral and approving the DIP Financing (if any) (the “Interim DIP Order”)
and (B) the final order authorizing use of cash collateral and approving the DIP
Financing (if any) (the “Final DIP Order” and, together with the Interim DIP
Order, the “DIP Orders”);

 

v.                          the DIP Documents;

 

vi.                       the Equity Rights Offering Documents;

 

4

--------------------------------------------------------------------------------



 

vii.                    the Backstop Assumption Motion and Backstop Order;

 

viii.                 the Exit Facility, if any, and any material document
related to the Exit Facility;

 

ix.                       the Amended Organizational Documents;

 

x.                          the Management Incentive Plan;

 

xi.                       the Warrant Agreement; and

 

xii.                    if applicable, the Governance Term Sheet (as defined in
the Plan).

 

(c)                                  Except as set forth or provided for herein,
the Definitive Documents (and any modifications, restatements, supplements, or
amendments to any of the Definitive Documents) shall, after the Support
Effective Date, remain subject to negotiation and shall, upon completion,
contain terms, conditions, representations, warranties, and covenants consistent
in all respects with the terms of this Agreement and otherwise be in form and
substance reasonably  satisfactory to the Debtors and the Requisite Creditors.

 

(d)                                 Commencement of the Chapter 11 Cases. 
Provided that the Support Effective Date has occurred, the Company hereby agrees
that, as soon as reasonably practicable, but in no event later than August 7,
2019 (the “Outside Petition Date”) (the date on which such filing occurs, the
“Petition Date”), the Company shall file with the Bankruptcy Court voluntary
petitions for relief under chapter 11 of the Bankruptcy Code and any and all
other documents necessary to commence the Chapter 11 Cases.

 

4.                                      Agreements of the Consenting Creditors.

 

(a)                                 Voting; Support.  Each Consenting Creditor
(severally and not jointly) agrees that, for the duration of the Support Period
applicable to such Consenting Creditor, such Consenting Creditor shall:

 

i.                              timely vote or cause to be voted its Claims or
Interests, if applicable, to accept the Plan by delivering or causing to be
delivered its duly authorized, executed, and completed ballot or ballots, and
consent to and, if applicable, not opt out of, the releases set forth in the
Plan against each Released Party on a timely basis, and, in any event, within
four (4) Business Days following commencement of the Solicitation;

 

ii.                           not change or withdraw (or cause or direct to be
changed or withdrawn) any such vote or release described in clause (i) above;
provided, however, that notwithstanding anything in this Agreement to the
contrary, a Consenting Creditor’s vote and release may, upon prior written
notice to the Company and the other Parties, be revoked (and, upon such
revocation, deemed void ab initio) by any Consenting Creditor at any time
following (and solely in

 

5

--------------------------------------------------------------------------------



 

the event of) the termination of this Agreement pursuant to Section 6 with
respect to such Consenting Creditor;

 

iii.                        timely vote (or cause to be voted) its Claims or
Interests against any Alternative Restructuring;

 

iv.                       negotiate in good faith with the Company the form of
the Definitive Documents and (as applicable) execute the Definitive Documents;

 

v.                          not directly or indirectly, through any Person
(including any indenture trustee), seek, solicit, propose, support, assist,
engage in negotiations in connection with or participate in the formulation,
preparation, filing, or prosecution of any Alternative Restructuring;

 

vi.                       not object to, or take any other action that is
inconsistent with or that would reasonably be expected to prevent, interfere
with, delay, or impede, the Solicitation, the Equity Rights Offerings, the Exit
Facility, the approval of and entry of the DIP Orders, approval of the
Disclosure Statement, or the confirmation and consummation of the Plan and the
Restructuring;

 

vii.                    not direct the Senior Notes Trustee to take any action
inconsistent with such Consenting Creditor’s obligations under this Agreement or
the Restructuring Term Sheet, and, if the Senior Notes Trustee takes any action
inconsistent with such Consenting Creditor’s obligations under this Agreement or
the Restructuring Term Sheet, such Consenting Creditor shall use its
commercially reasonable efforts to cause and direct (if reasonably requested by
the Company) the Senior Notes Trustee to cease, withdraw, and refrain from
taking any such action;

 

viii.                 to the extent any legal or structural impediment arises
that would prevent, hinder, or delay the consummation of the Restructuring,
negotiate in good faith appropriate additional, or alternative provisions to
address any such impediment; provided, however, that no such additional or
alternative provisions shall modify any Consenting Creditor’s economic treatment
set forth in the Restructuring Term Sheet without such Consenting Creditor’s
written consent.

 

(b)                                 Transfers.  Each Consenting Creditor agrees
that, for the duration of the Support Period, such Consenting Creditor shall not
sell, transfer, loan, issue, pledge, hypothecate, assign, or otherwise dispose
of (each, a “Transfer”), directly or indirectly, in whole or in part, any of its
Claims or Interests or any option thereon or any right or interest therein or
any other claims against or interests in the Company (including grant any
proxies, deposit any Claims against or Interests into a voting trust, or entry
into a voting agreement with respect to any such Claims or Interests), unless
the transferee thereof either (i) is a Consenting Creditor or (ii) prior to such
Transfer, agrees in writing for the benefit of the Parties to become a
Consenting Creditor and to be bound by all of the terms of this Agreement
applicable to Consenting Creditors (including with respect to any and all
Claims, Interests, or other claims or interests it

 

6

--------------------------------------------------------------------------------



 

already may hold against or in the Company prior to such Transfer) by executing
a joinder agreement, a form of which is attached hereto as Exhibit D
(the “Joinder Agreement”), and delivering an executed copy thereof within two
(2) Business Days following such execution, to Weil, Gotshal & Manges LLP
(“Weil”), as counsel to the Company, and the Consenting Creditor Counsel, in
which event (A) the transferee (including the Consenting Creditor transferee, if
applicable) shall be deemed to be a Consenting Creditor hereunder to the extent
of such transferred rights and obligations and (B) the transferor shall be
deemed to relinquish its rights (and be released from its obligations) under
this Agreement to the extent of such transferred rights and obligations.  Each
Consenting Creditor agrees that any Transfer of any Claims or Interests that
does not comply with the terms and procedures set forth herein shall be deemed
void ab initio, and the Company and each other Consenting Creditor shall have
the right to enforce the voiding of such Transfer.  Notwithstanding anything to
the contrary herein, a Consenting Creditor may Transfer its Claims or Interests
to an entity that is acting in its capacity as a Qualified Marketmaker without
the requirement that the Qualified Marketmaker become a Party; provided,
however, that (x) such Qualified Marketmaker must Transfer such right, title, or
interest by the earlier of five (5) Business Days following its receipt thereof
and, if received prior to the Voting Deadline, five (5) Business Days prior to
the Voting Deadline, (y) any subsequent Transfer by such Qualified Marketmaker
of the right, title, or interest in such Claims or Interests is to a transferee
that is or becomes a Consenting Creditor at the time of such transfer, and
(z) such Consenting Creditor shall be solely responsible for the Qualified
Marketmaker’s failure to comply with the requirements of this Section 4. Without
limitation of the foregoing, if the Qualified Marketmaker fails to comply with
this Section 4(b), such Qualified Marketmaker shall comply with the obligations
of a Consenting Creditor under Section 4(a) of this Agreement.

 

(c)                                  Additional Claims and Interests.  To the
extent any Consenting Creditor (i) acquires additional Claims or Interests,
(ii) holds or acquires any other claims or interests against the Company
entitled to vote on the Plan, or (iii) Transfers any Claims or Interests, then,
in each case, such Consenting Creditor shall promptly notify Weil and the
Consenting Creditor Counsel (in no event less than three (3) Business Days
following such transaction).  Each such Consenting Creditor agrees that such
additional Claims, Interests, or other claims and interests shall be subject to
this Agreement and that, for the duration of the Support Period applicable to
such Consenting Creditor, it shall vote (or cause to be voted) any such
additional Claims, Interests, or other claims or interests entitled to vote on
the Plan (to the extent still held by it or on its behalf at the time of such
vote), in a manner consistent with Section 4(a) hereof.

 

(d)                                 Additional Parties.  Any Senior Noteholder
may, at any time after the Support Effective Date, become a party to this
Agreement as a Consenting Creditor (an “Additional Consenting Creditor”), by
delivering an executed copy of a Joinder Agreement to Weil and the Consenting
Creditor Counsel, pursuant to which such Additional Consenting Creditor shall be
bound by the terms of this Agreement as a Consenting Creditor hereunder and
shall be deemed a Consenting Creditor for all purposes hereunder.

 

(e)                                  The foregoing provisions of this Section 4
will not (i) limit any Consenting Creditor’s rights to enforce any rights under
this Agreement or (ii) be construed to prohibit or limit any Consenting Creditor
from appearing as a party-in-interest in any matter to

 

7

--------------------------------------------------------------------------------



 

be adjudicated in a court of competent jurisdiction or the Chapter 11 Cases (as
applicable), so long as, from the Support Effective Date and continuing for the
Support Period, such appearance and the positions advocated in connection
therewith are not inconsistent with this Agreement, are not in violation of this
Agreement, and are not for the purpose of hindering, delaying, or preventing the
consummation of the Restructuring.

 

5.                                      Agreements of the Company.

 

(a)                                 Covenants.  The Company agrees that, for the
duration of the Support Period, the Company shall:

 

i.                              use commercially reasonable efforts to
(A) support the Restructuring, as contemplated under this Agreement and the
Restructuring Term Sheet, (B) implement and consummate the Restructuring in a
timely manner, and take any and all actions in furtherance of the Restructuring,
as contemplated under this Agreement and the Restructuring Term Sheet,
(C) negotiate in good faith with the Consenting Creditors the form of the
Definitive Documents and (as applicable) execute the Definitive Documents, and
(D) obtain, file, submit, or register any and all required governmental,
regulatory, and third-party approvals that are necessary for the Restructuring;

 

ii.                           subject to Section 29 hereof, not directly or
indirectly (A) seek, solicit, support, propose, assist, encourage, vote for,
consent to, enter, or participate in any discussion regarding the negotiation or
formulation of an Alternative Restructuring, (B) publicly announce its intention
not to pursue the Restructuring, or (C) object to, impede, delay, or take any
other action that is inconsistent with, or that would reasonably be expected to
prevent, interfere with, or materially impede or delay, the confirmation or
consummation of the Restructuring;

 

iii.                        operate its business in the ordinary course in a
manner consistent with past practice in all material respects (other than any
changes in operations (A) resulting from or relating to this Agreement or the
filing or prosecution of the Chapter 11 Cases or (B) imposed by the Bankruptcy
Court);

 

iv.                       as reasonably requested, confer with the Consenting
Creditors and their respective representatives that have entered into and are
subject to a confidentiality agreement with the Company to report on operational
matters and the general status of ongoing operations; provided, however, that
(A) such requests shall be directed solely to David S. Elkouri in accordance
with Section 23 hereof and (B) any information provided in response to such
requests shall be deemed “Confidential Information” in accordance with the
applicable confidentiality agreements between the Company and the receiving
Consenting Creditors;

 

8

--------------------------------------------------------------------------------



 

v.                          maintain good standing and legal existence under the
laws of the state or other jurisdiction in which such entity is incorporated,
organized, or formed;

 

vi.                       not sell, or file any motion or application seeking to
sell, any assets in excess of $5 million other than in the ordinary course of
business, except (A) as otherwise provided in this Agreement or (B) with the
prior written consent of the Requisite Creditors;

 

vii.                    promptly provide written notice to the Consenting
Creditors and the Consenting Creditor Advisors of (A) the occurrence, or failure
to occur, of any event of which the Company has actual knowledge which
occurrence or failure would be likely to cause any condition precedent contained
in this Agreement not to occur or become impossible to satisfy, (B) the receipt
of any written notice from any governmental authority or third party alleging
that the consent of such party is or may be required in connection with the
transactions contemplated by the Restructuring, or (C) receipt of any written
notice of any proceeding commenced or, to the actual knowledge of the Company,
threatened against the Company relating to or involving or otherwise affecting
in any material respect the transactions contemplated by this Agreement or the
Restructuring, or (D) a failure of the Company to comply in any material respect
with or satisfy a covenant, condition, or agreement to be complied with or
satisfied by it hereunder;

 

viii.                 promptly notify the Consenting Creditors and the
Consenting Creditor Advisors in writing following the receipt of notice of any
material governmental or third-party complaints, litigations, investigations, or
hearings (or communications indicating that the same may be contemplated or
threatened);

 

ix.                       not adopt any new executive compensation or retention
plans, approve any executive bonuses, or retention payments, or terminate any
employees that would give rise to contractual severance obligations, without the
prior written consent of the Requisite Creditors;

 

x.                          subject to Section 29 hereof, not take any action
that is inconsistent with, or is intended to interfere with, consummation of the
Restructuring;

 

xi.                       provide draft copies of all material motions or
applications related to the Restructuring (including all “first day” and “second
day” motions and orders, the Plan, the Disclosure Statement, ballots, and other
Solicitation Materials in respect of the Plan and any proposed amended version
of the Plan or the Disclosure Statement, and a proposed Confirmation Order) the
Company intends to file with the Bankruptcy Court to the Consenting Creditors
Counsel, if reasonably practicable, at least two (2) Business Days prior to the
date when the Company intends to file any such pleading or other document
(provided that if delivery of such motions, orders, or materials at least two
(2) Business Days in

 

9

--------------------------------------------------------------------------------



 

advance is not reasonably practicable prior to filing, such motion, order, or
material shall be delivered as soon as reasonably practicable prior to filing),
and shall consult in good faith with the Consenting Creditor Advisors regarding
the form and substance of any such proposed filing with the Bankruptcy Court;

 

xii.                    to the extent any legal or structural impediment arises
that would prevent, hinder, or delay the consummation of the Restructuring,
negotiate in good faith appropriate additional, or alternative provisions to
address any such impediment;

 

xiii.                 subject to professional responsibilities, timely file with
the Bankruptcy Court a written objection to any motion filed with the Bankruptcy
Court by a third party seeking the entry of an order (A) directing the
appointment of an examiner with expanded powers or a trustee, (B) converting any
of the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code,
(C) dismissing any of the Chapter 11 Cases, or (D) modifying or terminating the
Company’s exclusive right to file and/or solicit acceptances of a plan of
reorganization; and

 

xiv.                pay in cash (A) immediately prior to the Petition Date, all
reasonable and documented fees and expenses accrued prior to the Petition Date
for which invoices or receipts are furnished by the Consenting Creditor Advisors
at least one Business Day prior thereto, (B) after the Petition Date, subject to
any applicable orders of the Bankruptcy Court but without the need to file fee
or retention applications, all reasonable and documented fees and expenses
incurred by the Consenting Creditor Advisors from time to time prior to (to the
extent not previously paid), on, and after the Petition Date, and (C) on the
Effective Date, all reasonable and documented fees and expenses of the
Consenting Creditor Advisors incurred and outstanding in connection with the
Restructuring (including any estimated fees and expenses estimated to be
incurred through the Effective Date).

 

6.                                      Termination of Agreement.

 

(a)                                 This Agreement shall terminate three
(3) Business Days following the delivery of written notice (in accordance with
Section 23 hereof) from: (i) the Requisite Creditors to Parent at any time after
the occurrence and during the continuance of any Creditor Termination Event (as
defined below) or (ii) Parent to the Consenting Creditors at any time after the
occurrence and during the continuance of any Company Termination Event (as
defined below).  Notwithstanding any provision to the contrary in this
Section 6, no Party may exercise any of its respective termination rights as set
forth herein if such Party has failed to perform or comply in all material
respects with the terms and conditions of this Agreement (unless such failure to
perform or comply arises as a result of another Party’s actions or inactions),
with such failure to perform or comply causing, or resulting in, the occurrence
of a Creditor Termination Event or Company Termination Event specified herein. 
This Agreement shall terminate automatically, without any further action
required by any Party, upon the occurrence of the

 

10

--------------------------------------------------------------------------------



 

Effective Date.  This Agreement shall terminate automatically as to any
Consenting Creditor that sells or transfers all Claims against and Interests in
the Company that it holds in accordance with Section 4(b).

 

(b)                                 A “Creditor Termination Event” shall mean
any of the following:

 

i.                              the breach by the Company of any of the
undertakings, representations, warranties, or covenants of the Company set forth
herein in any material respect that remains uncured (if susceptible to cure) for
a period of five (5)

 

Business Days after the receipt of written notice of such breach pursuant to
this Section 6 and in accordance with Section 23 (as applicable);

 

ii.                           the issuance by any governmental authority,
including any regulatory authority or court of competent jurisdiction, of any
ruling, judgment, or order enjoining the consummation of or prohibiting the
Debtors from implementing the Plan or the Restructuring, and such ruling,
judgment, or order has not been stayed, reversed, or vacated within fifteen (15)
days after such issuance;

 

iii.                        the Company enters into a definitive agreement with
respect to an Alternative Restructuring or publicly announces its intention to
pursue an Alternative Restructuring;

 

iv.                       if, as of 11:59 p.m. prevailing Eastern Time on
August 5, 2019, the Company has not commenced the Solicitation in accordance
with section 1126(b) of the Bankruptcy Code;

 

v.                          if, as of 11:59 p.m. prevailing Eastern Time on the
Outside Petition Date, the Chapter 11 Cases have not been filed;

 

vi.                       on the Petition Date, the Company has not filed
(A) the Plan, (B) the Disclosure Statement, (C) motions seeking (x) interim and
final approval of the DIP Orders and DIP Credit Agreement, if applicable and
(y) a combined hearing for approval of the Disclosure Statement and confirmation
of the Plan, and (D) the Backstop Assumption Motion;

 

vii.                    if, as of 11:59 p.m. prevailing Eastern Time on the date
that is three (3) Business Days after the Petition Date, the Bankruptcy Court
has not entered the Interim DIP Order;

 

viii.                 if, as of 11:59 p.m. prevailing Eastern Time on the date
that is thirty (30) days after the Petition Date, the Bankruptcy Court has not
entered the Final DIP Order;

 

11

--------------------------------------------------------------------------------



 

ix.                       if, as of 11:59 p.m. prevailing Eastern Time on the
date that is thirty (30) days after the commencement of Solicitation, the Voting
Deadline has not occurred;

 

x.                          if, as of 11:59 p.m. prevailing Eastern Time on the
date that is seventy (70) days after the Petition Date, the Bankruptcy Court has
not entered the Confirmation Order and the Backstop Order;

 

xi.                       if, as of 11:59 p.m. prevailing Eastern Time on the
date that is eighty-five (85) days after the Petition Date, the Effective Date
has not occurred (the “Outside Date”);

 

xii.                    the Bankruptcy Court (A) enters an order denying
confirmation of the Plan or (B) after entry of the Confirmation Order, enters an
order vacating the Plan or Confirmation Order, or modifying or otherwise
amending the Plan or Confirmation Order in a manner materially inconsistent with
this Agreement, the Restructuring, the Plan, or any other Definitive Documents
then in effect;

 

xiii.                 the Bankruptcy Court enters an order terminating the
Company’s exclusive right to file or solicit acceptances of a chapter 11 plan;

 

xiv.                the Company withdraws the Plan or publicly announces its
intention to withdraw the Plan;

 

xv.                   the Bankruptcy Court enters an order (A) directing the
appointment of a trustee in the Chapter 11 Cases, (B) converting any of the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, or
(C) dismissing any of the Chapter 11 Cases;

 

xvi.                the Bankruptcy Court enters any order authorizing the use of
cash collateral or post-petition financing that is inconsistent in any material
respect with this Agreement or the applicable DIP Order, or otherwise not
consented to by the Requisite Creditors;

 

xvii.             if any of the DIP Orders are reversed, stayed, dismissed,
vacated, reconsidered, modified, or amended in any material respect without the
consent of the Requisite Creditors;

 

xviii.          if applicable, the occurrence of the Maturity Date (as defined
in the DIP Credit Agreement) without the Plan having been substantially
consummated;

 

xix.                the termination of the Senior Noteholder Backstop Agreement,
other than as a result of consummation of the Equity Rights Offerings;

 

xx.                   if the Company shall not have obtained a firm commitment
for DIP Financing and the consensual use of cash collateral in form and
substance satisfactory to the Requisite Creditors prior to the Petition Date;

 

12

--------------------------------------------------------------------------------



 

xxi.                if the Company shall not have obtained a firm commitment for
the Exit Facility in form and substance reasonably satisfactory to the Requisite
Creditors prior to the Effective Date;

 

xxii.             if any court of competent jurisdiction has entered a final,
non-appealable judgement or order declaring this Agreement to be unenforceable;

 

xxiii.          the Bankruptcy Court enters an order granting relief from the
automatic stay imposed by section 362 of the Bankruptcy Code authorizing any
party to proceed against any material asset of the Company or that would
materially and adversely affect the Company’s ability to operate the Company’s
businesses in the ordinary course; or

 

xxiv.         either (A) the Company files a motion, application, or adversary
proceeding (or the Company supports any such motion, application, or adversary
proceeding filed or commenced by any third party) challenging the validity,
enforceability, or priority of, or seeking avoidance or subordination of, any
portion of the Claims arising under the Senior Notes and Senior Notes Indenture
asserting any other cause of action against the Consenting Creditors or with
respect or relating to the Claims arising under the Senior Notes and Senior
Notes Indenture; or (B) the Bankruptcy Court (or any court with jurisdiction
over the Chapter 11 Cases) enters an order that is inconsistent with this
Agreement or the Plan in any material respect.

 

(c)                                  A “Company Termination Event” shall mean
any of the following:

 

i.                              the breach by one or more of the Consenting
Creditors of any of the undertakings, representations, warranties, or covenants
of the Consenting Creditors set forth herein in any material respect that
remains uncured for a period of five (5) Business Days after the receipt of
written notice of such breach pursuant to this Section 6 and in accordance with
Section 23 hereof (as applicable), but only if the non-breaching Consenting
Creditors hold less than 66 2/3% of the aggregate principal amount of Senior
Notes;

 

ii.                           if, pursuant to Section 29 hereof, the board of
directors, managers, members, or partners, as applicable, of any Company entity
party hereto reasonably determines in good faith based upon the advice of legal
counsel that continued performance under this Agreement would be inconsistent
with the exercise of its fiduciary duties under applicable law; provided,
however, that such Company entity provides notice of any such determination to
the Consenting Creditors within one (1) day of board approval of any Alternative
Restructuring;

 

iii.                        if, as of 11:59 p.m. prevailing Eastern Time on
August 5, 2019, the Support Effective Date has not occurred;

 

13

--------------------------------------------------------------------------------



 

iv.                       the issuance by any governmental authority, including
any regulatory authority or court of competent jurisdiction, of any ruling,
judgment, or order enjoining the consummation of or prohibiting the Debtors from
implementing the Plan or the Restructuring, and such ruling, judgment, or order
has not been stayed, reversed, or vacated within fifteen (15) days after such
issuance;

 

v.                          if the Company shall not have obtained a firm
commitment for DIP Financing and the consensual use of cash collateral in form
and substance satisfactory to the Company prior to the Petition Date;

 

vi.                       if the Company shall not have obtained a firm
commitment for the Exit Facility in form and substance satisfactory to the
Company prior to the Effective Date;

 

vii.                    the Bankruptcy Court enters an order (A) directing the
appointment of a trustee in the Chapter 11 Cases, (B) converting any of the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, or
(C) dismissing any of the Chapter 11 Cases;

 

viii.                 the Bankruptcy Court (A) enters an order denying
confirmation of the Plan or (B) after entry of the Confirmation Order, enters an
order vacating the Plan or Confirmation Order, or modifying or otherwise
amending the Plan or Confirmation Order in a manner materially inconsistent with
this Agreement, the Restructuring, the Plan, or any other Definitive Documents
then in effect;

 

ix.                       the Bankruptcy Court enters an order terminating the
Company’s exclusive right to file or solicit acceptances of a chapter 11 plan;

 

x.                          the termination of the Senior Noteholder Backstop
Agreement, other than as a result of consummation of the Equity Rights
Offerings; or

 

xi.                       the occurrence of the Outside Date if the Effective
Date has not occurred.

 

Notwithstanding the foregoing, any of the dates or deadlines set forth
in Sections 6(b) and 6(c)  may be extended by agreement of the Company and the
Requisite Creditors (which may be provided by the Consenting Creditors Advisors
on behalf of the Requisite Creditors).

 

(d)                                 Mutual Termination.  This Agreement may be
terminated at any time by the mutual written agreement of the Company and the
Requisite Creditors.

 

(e)                                  Effect of Termination.

 

i.                              The date on which termination of this Agreement
is effective as to a Party in accordance with this Section 6 shall be referred
to as the “Termination

 

14

--------------------------------------------------------------------------------



 

Date” and, the provisions of this Agreement shall terminate on the Termination
Date, except as otherwise provided in Section 15 hereof.

 

ii.                           Subject to the provisions contained in
Section 6(a) and Section 15 hereof, upon the Termination Date, this Agreement
shall forthwith become null and void and of no further force or effect and each
Party shall, except as provided otherwise in this Agreement, be immediately
released from its liabilities, obligations, commitments, undertakings, and
agreements under or related to this Agreement and shall have all the rights and
remedies that it would have had and shall be entitled to take all actions,
whether with respect to the Restructuring or otherwise, that it would have been
entitled to take had it not entered into this Agreement, including all rights
and remedies available to it under applicable law;

 

provided, however, that in no event shall any such termination relieve a Party
from liability for its breach or non-performance of its obligations hereunder
prior to the date of such termination.

 

(f)                                   Limited Waiver of Automatic Stay.  The
Company acknowledges and agrees and shall not dispute that after the
commencement of the Chapter 11 Cases, the giving of notice of termination of
this Agreement by any Party solely in accordance with the terms of this
Agreement shall not be a violation of the automatic stay of section 362 of the
Bankruptcy Code (and the Company hereby waives, to the fullest extent permitted
by law, the applicability of the automatic stay to the giving of such notice,
and if this Agreement is terminated in accordance with Section 6, each
Consenting Creditor’s vote or release described in Section 4(a)i of this
Agreement may be revoked (and, upon such revocation, deemed void ab initio)
notwithstanding the Automatic Stay or passage of the Voting Deadline); provided,
however, that nothing herein shall prejudice any Party’s rights to argue that
the giving of notice of default or termination was not proper under the terms of
this Agreement.

 

7.                                      Definitive Documents; Good Faith
Cooperation; Further Assurances.

 

Each Party hereby covenants and agrees to cooperate with each other in good
faith in connection with, and shall exercise commercially reasonable efforts
with respect to the pursuit, approval, negotiation, execution, delivery,
implementation, and consummation of the Plan and the Restructuring, as well as
the negotiation, drafting, execution and delivery of the Definitive Documents,
which shall be subject to the applicable consent rights of the Requisite
Creditors in Section 3.  Furthermore, subject to the terms hereof, each of the
Parties shall (i) take such action as may be reasonably necessary or reasonably
requested by the other Parties to carry out the purposes and intent of this
Agreement, including making and filing any required regulatory filings, and
(ii) refrain from taking any action that would frustrate the purpose and intent
of this Agreement.

 

8.                                      Representations and Warranties.

 

(a)                                 Each Party, severally (and not jointly),
represents and warrants to the other Parties that the following statements are
true, correct, and complete as of the Support Effective

 

15

--------------------------------------------------------------------------------



 

Date (or as of the date a Consenting Creditor becomes a Party to this Agreement
by executing and delivering a Joinder Agreement):

 

i.                              such Party is validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization,
and has all requisite corporate, partnership, limited liability company, or
similar authority to enter into this Agreement and carry out the transactions
contemplated hereby and perform its obligations contemplated hereunder; and the
execution and delivery of this Agreement and the performance of such Party’s
obligations hereunder have been duly authorized by all necessary corporate,
limited liability company, partnership or other similar action on its part;

 

ii.                           the execution, delivery, and performance by such
Party of this Agreement does not and will not (A) violate any material provision
of law, rule, or regulation applicable to it or any of its subsidiaries or its
charter or bylaws (or other similar governing documents) or those of any of its
subsidiaries, or (B) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any material contractual
obligation to which it or any of its subsidiaries is a party except, in the case
of the Company, for the filing of the Chapter 11 Cases;

 

iii.                        the execution, delivery, and performance by such
Party of this Agreement does not and will not require any material registration
or filing with, consent or approval of, or notice to, or other action, with or
by, any federal, state or governmental authority or regulatory body, except such
filings as may be necessary and/or required by the U.S. Securities and Exchange
Commission or other securities regulatory authorities under applicable
securities laws; and

 

iv.                       this Agreement is the legally valid and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability or a ruling of
the Bankruptcy Court.

 

(b)                                 Representations and Warranties of the
Consenting Creditors. Each Consenting Creditor severally (and not jointly)
represents and warrants to the other Parties that, as of the Support Effective
Date (or such later date on which a Consenting Creditor becomes a Party to this
Agreement by executing and delivering a Joinder Agreement), such Consenting
Creditor (i) is the owner of the aggregate principal amount of Senior Notes and
the number of shares of Existing Equity Interests set forth below its name on
the signature page hereto (or below its name on the signature page of a Joinder
Agreement for any Consenting Creditor that becomes a party hereto after the date
hereof), free and clear of any restrictions on transfer, liens or options,
warrants, purchase rights, contracts, commitments, claims, demands, and other
encumbrances and does not own any other Senior Notes or Existing Equity
Interests or (ii) has, with respect to the beneficial owners of such Senior
Notes and Existing Equity Interests, (A) sole investment or voting discretion
with respect thereto, (B) full power and authority to vote on and

 

16

--------------------------------------------------------------------------------



 

consent to matters concerning such Senior Notes and Existing Equity Interests or
to exchange, assign, and transfer such Senior Notes and Existing Equity
Interests and (C) full power and authority to bind or act on the behalf of, such
beneficial owners.

 

(c)                                  Representations and Warranties of the
Company.  The Company represents and warrants, on a joint and several basis, to
the other Parties as of the Support Effective Date:

 

i.                              there is no pending or undisclosed agreement,
understanding, negotiation, or discussion (in each case, whether oral or
written) with respect to any Alternative Restructuring;

 

ii.                           except as would not reasonably be expected to have
a Material Adverse Effect (as defined in the Senior Noteholder Backstop
Agreement), when furnished, none of the material and information regarding the
Company that was provided to the Consenting Creditors in the virtual data room
maintained by or on behalf of the Company or provided by or on behalf of the
Company to the Consenting Creditor Advisors on an advisors’ eyes only basis, in
each case, in connection with the Restructuring, when read or considered
together, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to prevent the statements made therein from
being materially misleading; provided, however, that the foregoing shall not
apply to any projections or other forward looking material or information
provided by or on behalf of the Company and, with respect to any such
projections or other forward looking material or information, the Company
represents, warrants, and covenants, on a joint and several basis, that such
material and information was prepared in good faith by the Company based on
assumptions that the Company determined were reasonable at the time of the
preparation thereof; provided, further, however, that the foregoing
representation shall not survive confirmation of the Plan; and

 

iii.                        the aggregate principal amount of outstanding
indebtedness (excluding any fees, costs, expenses and indemnities that may be
owed by the applicable obligors) on account of the Senior Notes is at least $625
million.

 

9.                                      Disclosure; Publicity.  The Company
shall submit drafts to Consenting Creditor Counsel of any press releases, and
any and all filings with the Securities and Exchange Commission that constitute
disclosure of the existence or terms of this Agreement or any amendment to the
terms of this Agreement at least two (2) Business Days prior to making any such
disclosure.  Except as required by applicable law, and notwithstanding any
provision of any other agreement between the Company and such Consenting
Creditor to the contrary, no Party or its advisors shall disclose to any Person
(including, for the avoidance of doubt, any other Consenting Creditor), other
than advisors to the Company and the Consenting Creditor Advisors, the principal
amount or percentage of any Senior Notes or other Claims against, or Interests
in, the Debtors held by any Consenting Creditor without such Consenting
Creditor’s prior written consent; provided, however, that (i) if such disclosure
is required by law, subpoena, or other legal process or regulation, the
disclosing Party shall, to the extent permitted by law, afford the

 

17

--------------------------------------------------------------------------------



 

relevant Consenting Creditor a reasonable opportunity to review and comment in
advance of such disclosure and shall take commercially reasonable measures to
limit such disclosure (the expense of which, if any, shall be borne by the
relevant Consenting Creditor) and (ii) the foregoing shall not prohibit the
disclosure of the aggregate percentage or aggregate principal amount of Senior
Notes collectively held by the Consenting Creditors.  Notwithstanding the
provisions in this Section 9, any Party may disclose, to the extent consented to
in writing by a Consenting Creditor, such Consenting Creditor’s individual
holdings.

 

10.                               Amendments and Waivers.

 

(a)                                 Other than as set forth in Section 10(b),
this Agreement, including the Exhibits and Schedules, may not be waived,
modified, amended, or supplemented except with the written consent of the
Company and the Requisite Creditors.

 

(b)                                 Notwithstanding Section 10(a):

 

i.                              any waiver, modification, amendment, or
supplement to this Section 10 shall require the written consent of all of the
Parties;

 

ii.                           any modification, amendment, or change to the
definition of “Requisite Creditors” shall require the written consent of each
Consenting Creditor and the Company;

 

iii.                        any waiver, modification, amendment, or supplement
to the Securities Issuance Requirements shall require the written consent of all
Parties; and

 

iv.                       any change, modification, or amendment to this
Agreement, the Restructuring Term Sheet, or the Plan that treats or affects any
Consenting Creditor’s Claims arising under the Senior Notes and Senior Notes
Indenture in a manner that is materially and adversely disproportionate, on an
economic or non-economic basis, to the manner in which any of the other
Consenting Creditors are treated shall require the written consent of such
materially adversely and disproportionately affected Consenting Creditor.

 

(c)                                  In the event that a materially adversely
and disproportionately affected Consenting Creditor (“Non-Consenting Creditor”)
does not consent to a waiver, change, modification, or amendment to this
Agreement requiring the consent of each Consenting Creditor, but such waiver,
change, modification, or amendment receives the consent of Consenting Creditors
(i) owning at least 66 2/3% of the outstanding Senior Notes and
(ii) representing at least a majority in number of claimants asserting Claims
arising under the Senior Notes, this Agreement shall be deemed to have been
terminated only as to such Non-Consenting Creditor, but this Agreement shall
continue in full force and effect with respect to all other Consenting Creditors
from time to time without the consent of any Consenting Creditors who have so
consented.

 

18

--------------------------------------------------------------------------------



 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, no amendment or waiver of the Outside Date shall be effective
as to any Supporting Party without such Supporting Party’s prior written
consent.  In the event that the Parties properly amend or waive the Outside
Date, this Agreement shall terminate on the Outside Date that existed under this
Agreement immediately prior to such amendment or waiver with respect to each
Party that did not expressly consent in writing to such amendment or waiver.

 

11.                               Effectiveness.  This Agreement shall become
effective and binding upon each Party on the Support Effective Date; provided,
however, that signature pages executed by Consenting Creditors shall be
delivered to (i) other Consenting Creditors in a redacted form that removes such
Consenting Creditors’ holdings of the Senior Notes and (ii) the Company, Weil,
and Consenting Creditor Counsel in an unredacted form (to be held by Weil and
Consenting Creditor Counsel on a professionals’ eyes only-basis).

 

12.                               Fee and Expenses.  In accordance with and
subject to Section 2(b) and Section 5(a)xiv hereof and the terms of the
applicable fee letters, the Company shall pay or reimburse when due all
reasonable and documented fees and expenses of the Ad Hoc Noteholder Group and
the Consenting Creditor Advisors (regardless of whether such fees and expenses
were incurred before or after the Petition Date) incurred through and including
the Termination Date.

 

13.                               GOVERNING LAW; JURISDICTION; WAIVER OF JURY
TRIAL.

 

(a)                                 This Agreement and the rights and
obligations of the Parties hereunder shall be construed and enforced in
accordance with, and the rights of the Parties shall be governed by, the law of
the State of New York, without giving effect to any conflict of laws principles
that would require the application of the law of any other jurisdiction.

 

(b)                                 Each of the Parties irrevocably agrees that
any legal action, suit, or proceeding arising out of or relating to this
Agreement brought by any Party shall be brought and determined in any federal or
state court in the Borough of Manhattan in the City of New York (“NY Courts”)
and each of the Parties hereby irrevocably submits to the exclusive jurisdiction
of the aforesaid courts for itself and with respect to its property, generally
and unconditionally, with regard to any such proceeding arising out of or
relating to this Agreement or the Restructuring.  Each of the Parties agrees not
to commence any proceeding relating to this Agreement or the Restructuring
except in the NY Courts, other than proceedings in any court of competent
jurisdiction to enforce any judgment, decree, or award rendered by any NY
Courts.  Each of the Parties further agrees that notice as provided in
Section 23 shall constitute sufficient service of process and the Parties
further waive any argument that such service is insufficient.  Each of the
Parties hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion or as a defense, counterclaim or otherwise, in any proceeding
arising out of or relating to this Agreement or the Restructuring, (i) any claim
that it is not personally subject to the jurisdiction of the NY Courts for any
reason, (ii) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment, or otherwise) and (iii) that
(A) the proceeding in any such court is brought in an inconvenient forum,
(B) the venue of such proceeding is improper, or (C)

 

19

--------------------------------------------------------------------------------



 

this Agreement, or the subject matter hereof, may not be enforced in or by such
courts.  Notwithstanding the foregoing, during the pendency of the Chapter 11
Cases, all proceedings contemplated by this Section 13(b) shall be brought in
the Bankruptcy Court.

 

(c)                                  EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT, OR ANY OTHER THEORY).  EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE,
AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

14.                               Specific Performance/Remedies.  It is
understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief as a remedy of any such breach of this Agreement, without
the necessity of proving the inadequacy of money damages as a remedy, including
an order of the Bankruptcy Court or other court of competent jurisdiction
requiring any Party to comply promptly with any of its obligations hereunder. 
Each Party also agrees that it will not seek, and will waive any requirement
for, the securing or posting of a bond in connection with any Party seeking or
obtaining such relief.

 

15.                               Survival.  Notwithstanding the termination of
this Agreement pursuant to Section 6 hereof, the acknowledgements, agreements
and obligations of the Parties in this Section 15 and Sections 6, 12 (for
purposes of enforcement of obligations accrued through the Termination Date),
13, 14, 16, 17, 18, 19, 20, 22, 24, 25, 26, 27 and 28 hereof (and any defined
terms used in any such Sections) shall survive such termination and shall
continue in full force and effect in accordance with the terms hereof; provided,
however, that any liability of a Party for failure to comply with the terms of
this Agreement shall survive such termination.

 

16.                               Headings.  The headings of the sections,
paragraphs, and subsections of this Agreement are inserted for convenience only
and shall not affect the interpretation hereof or, for any purpose, be deemed a
part of this Agreement.

 

17.                               Successors and Assigns; Severability; Several
Obligations.  This Agreement is intended to bind and inure to the benefit of the
Parties and their respective successors, permitted assigns, heirs, executors,
administrators and representatives; provided, however, that nothing contained in
this Section 17 shall be deemed to permit Transfers of the Claims arising under
the Senior Notes and Senior Notes Indenture or the Existing Equity Interests
other than in accordance with the express terms of this Agreement.  If any
provision of this Agreement, or the application of any such provision to any
Person or circumstance, shall be

 

20

--------------------------------------------------------------------------------



 

held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision hereof and this Agreement shall continue in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon any such determination of invalidity, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.  Except as expressly
provided for herein, the agreements, representations, warranties, and
obligations of the Parties are, in all respects, ratable and several and neither
joint nor joint and several.

 

18.                               No Third-Party Beneficiaries.  The terms and
provisions of this Agreement are intended solely for the benefit of the Parties
hereto and their respective successors and permitted assigns, and no other
Person shall be a third-party beneficiary hereof.

 

19.                               Prior Negotiations; Entire Agreement.  This
Agreement, including the Exhibits and Schedules, constitutes the entire
agreement of the Parties with respect to the subject matter hereof and
supersedes all other prior agreements (oral or written), negotiations, and
documents between and among the Parties (and their respective advisors) with
respect to the subject matter hereof, except that the Parties acknowledge that
any confidentiality agreements (if any) heretofore executed between the Company
and each Consenting Creditor shall continue in full force and effect.

 

20.                               Relationship Among Parties.  Notwithstanding
anything herein to the contrary, (i) the duties and obligations of the
Consenting Creditors under this Agreement shall be several, not joint and
several, (ii) no Party shall have any responsibility by virtue of this Agreement
for any trading by any other Person, and (iii) no prior history, pattern, or
practice of sharing confidences among or between the Parties shall in any way
affect or negate this Agreement.

 

21.                               Relationship Among Consenting Creditors.
Notwithstanding anything herein to the contrary, each Consenting Creditor hereby
agrees and acknowledges that (i) this Agreement does not constitute an
agreement, arrangement, or understanding with respect to acting together for the
purpose of acquiring, holding, voting, or disposing of any equity securities of
the Company and the Consenting Creditors do not constitute a “group” within the
meaning of Rule 13d-5 under the Exchange Act, (ii) none of the Consenting
Creditors shall have any fiduciary duty, any duty of trust or confidence in any
form, or other duties or responsibilities in any kind or form to each other, the
Company or any of the Company’s other lenders, Senior Noteholders, or
stakeholders, including as a result of this Agreement or the transactions
contemplated herein, and (iii) no action taken by any Consenting Creditor
pursuant to this Agreement shall be deemed to constitute or to create a
presumption by any of the Consenting Creditors that the Consenting Creditors are
in any way acting in concert or as a “group.”

 

22.                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original, and
all of which together shall be deemed to be one and the same agreement. 
Execution copies of this Agreement and executed counterpart

 

21

--------------------------------------------------------------------------------



 

signature pages hereto may be delivered by electronic mail (in “.pdf” or “.tif”
format), facsimile, or other electronic imaging means, which shall be deemed to
be an original for the purposes of this Agreement.

 

23.                               Notices.  All notices hereunder shall be
deemed given if in writing and delivered, if contemporaneously sent by
electronic mail, courier, or by registered or certified mail (return receipt
requested) to the following addresses:

 

(1)                                 If to the Company, to:

 

1000 Louisiana Street, Suite 1500

Houston, Texas 77002

Attention:

David S. Elkouri, Executive Vice President and Chief Legal Officer

 

(delkouri@halconresources.com)

 

 

With a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention:

Gary Holtzer, Esq.

 

(Gary.Holtzer@weil.com)

 

Alfredo R. Pérez, Esq.

 

(Alfredo.Perez@weil.com)

 

Lauren Tauro, Esq.

 

(Lauren.Tauro@weil.com)

 

 

(2)                                 If to a Consenting Creditor, or a transferee
thereof, to the addresses set forth below the Consenting Creditor’s signature
(or as directed by any transferee thereof), as the case may be, with copies
to:  

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention:

Andrew Rosenberg, Esq.

 

(arosenberg@paulweiss.com)

 

Robert Britton, Esq.

 

(rbritton@paulweiss.com)

 

Samuel Lovett, Esq.

 

(slovett@paulweiss.com)

 

Any notice given by delivery, mail, or courier shall be effective when
received.  Any notice given by electronic mail shall be effective upon oral,
machine, or electronic mail (as applicable) confirmation of transmission.

 

22

--------------------------------------------------------------------------------



 

24.                               No Solicitation; Representation by Counsel;
Adequate Information.

 

(a)                                 This Agreement is not and shall not be
deemed to be a solicitation for votes in favor of the Plan in the Chapter 11
Cases or solicitation of an offer to buy securities, including with respect to
the Equity Rights Offerings.  The acceptances of the Consenting Creditors with
respect to the Plan will not be solicited until such Consenting Creditor has
received the Disclosure Statement and, as applicable, related ballots and
Solicitation Materials. In addition, this Agreement does not constitute an offer
to issue or sell securities to any Person or the solicitation of an offer to
acquire or buy securities in any jurisdiction where such offer or solicitation
would be unlawful.

 

(b)                                 Each Party acknowledges that it has had an
opportunity to receive information from the Company and that it has been
represented by counsel in connection with this Agreement and the transactions
contemplated hereby.  Accordingly, any rule of law or any legal decision that
would provide any Party with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived.

 

(c)                                  Each Consenting Creditor acknowledges,
agrees, and represents to the other Parties that it (i) is an “accredited
investor” as such term is defined in Rule 501 of Regulation D of the Securities
Act and a “qualified institutional buyer” as such term is defined in Rule 144A
of the Securities Act, (ii) understands that if it is to acquire any securities,
as defined in the Securities Act, pursuant to the Restructuring, such securities
have not been registered under the Securities Act and that such securities are,
to the extent not offered, solicited, or acquired pursuant to section 1145 of
the Bankruptcy Code, being offered and sold pursuant to an exemption from
registration contained in the Securities Act, based in part upon such Consenting
Creditor’s representations contained in this Agreement and cannot be sold unless
subsequently registered under the Securities Act or an exemption from
registration is available, and (iii) has such knowledge and experience in
financial and business matters to evaluate properly the terms and conditions of
this Agreement and the Restructuring and is capable of evaluating the merits and
risks of the securities to be acquired by it (if any) pursuant to the
Restructuring and understands and is able to bear any economic risks with such
investment.

 

23

--------------------------------------------------------------------------------



 

25.                               Time.  In computing any period of time
prescribed or allowed by the Plan, unless otherwise set forth in the Plan or
determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall
apply.

 

26.                               No Waiver of Participation and Preservation of
Rights.  Except as provided in this Agreement, nothing herein is intended to,
does, or shall be deemed in any manner to waive, limit, impair, or restrict the
ability of each of the Parties to protect and preserve its rights, remedies, and
interests, including its claims and any liens or security interests it may have
in any assets of the Company.  Without limiting the foregoing sentence in any
way, if this Agreement is terminated in accordance with its terms for any reason
(other than consummation of the Restructuring), the Parties each fully and
expressly reserve any and all of their respective rights, remedies, claims,
defenses, and interests, in the case of any claim for breach of this Agreement
arising prior to termination.

 

27.                               Settlement Discussions.  This Agreement is
part of a proposed settlement of matters that could otherwise be the subject of
litigation among the Parties.  Nothing herein (including Exhibits and Schedules)
shall be construed as or be deemed to be evidence of an admission or concession
of any kind on the part of any Party of any claim, fault, liability, or damages
whatsoever.  Each of the Parties denies any and all wrongdoing or liability of
any kind and does not concede any infirmity in the claims or defenses which it
has asserted or could assert.  Pursuant to Federal Rule of Evidence 408, any
applicable state rules of evidence and any other applicable law, foreign, or
domestic, this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any proceeding other than to prove the existence of
this Agreement or in a proceeding to enforce the terms of this Agreement.

 

28.                               Miscellaneous.  This Agreement is the product
of negotiations among the Parties, and the enforcement or interpretation of this
Agreement is to be interpreted in a neutral manner.  Any presumption with regard
to interpretation for or against any Party by reason of that Party having
drafted or caused to be drafted this Agreement or any portion of this Agreement,
shall not be effective in regard to the interpretation of this Agreement.  When
a reference is made in this Agreement to a Section, Exhibit, or Schedule, such
reference shall be to a Section, Exhibit, or Schedule, respectively, of or
attached to this Agreement unless otherwise indicated.  Unless the context of
this Agreement otherwise requires, (i) words using the singular or plural number
also include the plural or singular number, respectively, (ii) the terms
“hereof,” “herein,” “hereby,” and derivative or similar words refer to this
entire Agreement, (iii) the words “include,” “includes,” and “including” when
used herein shall be deemed in each case to be followed by the words “without
limitation,” (iv) the word “or” shall not be exclusive and shall be read to mean
“and/or,” and (v) any reference in this Agreement to “dollars” or “$” shall mean
U.S. dollars.  The Parties agree that they have been represented by legal
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding, or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.

 

29.                               Fiduciary Duty.  Nothing in this Agreement
shall require the Company or any directors, officers, or members of any Company
party hereto, each in their capacity as such, to take any action, or to refrain
from taking any action, to the extent that doing so would be

 

24

--------------------------------------------------------------------------------



 

inconsistent with its fiduciary obligations under applicable law (as reasonably
determined by it in good faith after consultation with outside legal counsel),
provided, however, that within one (1) day of board approval of the entry into a
definitive agreement with respect to any Alternative Restructuring, the Company
shall provide written notice to the Consenting Creditor Advisors on behalf of
the Ad Hoc Noteholder Group (which may be provided by email) of the taking of
such action.

 

[Signature Pages Follow]

 

25

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Richard Little

 

 

Name:

Richard Little

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

HALCÓN RESOURCES OPERATING, INC.

 

 

 

 

 

 

 

By:

/s/ Richard Little

 

 

Name:

Richard Little

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

HALCÓN HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Richard Little

 

 

Name:

Richard Little

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

HALCÓN ENERGY PROPERTIES, INC.

 

 

 

 

 

 

 

By:

/s/ Richard Little

 

 

Name:

Richard Little

 

 

Title:

Chief Executive Officer

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------



 

 

HALCÓN PERMIAN, LLC

 

 

 

 

 

 

 

By:

/s/ Richard Little

 

 

Name:

Richard Little

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

HALCÓN FIELD SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Richard Little

 

 

Name:

Richard Little

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

HALCÓN OPERATING CO., INC.

 

 

 

 

 

 

 

By:

/s/ Richard Little

 

 

Name:

Richard Little

 

 

Title:

Chief Executive Officer

 

[Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

BLUE FALCON LIMITED

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

CITY OF PHOENIX EMPLOYEES’ RETIREMENT PLAN

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

NORTHROP GRUMMAN PENSION MASTER TRUST

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

GOLDMAN SACHS TRUST II - GOLDMAN SACHS MULTI-MANAGER

NON-CORE FIXED INCOME FUND

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

ILLINOIS STATE BOARD OF INVESTMENT

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

FCA CANADA INC. ELECTED MASTER TRUST

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

FCA US LLC MASTER RETIREMENT TRUST

By Brigade Capital Management, LP as Investment Manager

 

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

JPMORGAN FUNDS - MULTI-MANAGER ALTERNATIVES FUND

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

LOS ANGELES COUNTY EMPLOYEES RETIREMENT ASSOCIATION

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

MEDIOLANUM BEST BRANDS

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

NEW YORK CITY FIRE DEPARTMENT PENSION FUND, SUBCHAPTER TWO

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

NEW YORK CITY POLICE PENSION FUND, SUBCHAPTER 2

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

TEACHERS’ RETIREMENT SYSTEM OF THE CITY OF NEW YORK

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

U.S. HIGH YIELD BOND FUND

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

SEI GLOBAL MASTER FUND PLC THE SEI HIGH YIELD FIXED INCOME FUND

By Brigade Capital Management, LP as Investment Manager

 

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

SEI INSTITUTIONAL INVESTMENTS TRUST-HIGH YIELD BOND FUND

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

SEI INSTITUTIONAL MANAGED TRUST-HIGH YIELD BOND FUND

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

GIC PRIVATE LIMITED

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

ST. JAMES’S PLACE DIVERSIFIED BOND UNIT TRUST

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

SAS TRUSTEE CORPORATION

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

TCORPIM HIGH YIELD FUND

By Brigade Capital Management, LP as Investment Manager

 

By:

/s/Patrick Criscillo

 

 

 

 

Name:

Patrick Criscillo

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

399 Park Avenue

New York, NY 10022

 

Fax:

Attention: Scott Hoffman

Email: sh@brigadecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

LION POINT MASTER, LP

By: Lion Point Capital GP, LLC, its general partner

 

By:

/s/ James Murphy

 

 

 

 

Name:

James Murphy

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

250 W 55th Street

New York, NY 10019

 

Fax:

Attention: Irshad Karim

Email: legal@lionpoint.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

LUMINUS ENERGY PARTNERS MASTER FUND, LTD

 

By:

/s/ Shawn R. Singh

 

 

 

 

Name:

Shawn R. Singh

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

1700 Broadway

New York, NY 10019

 

Fax:

Attention: Shawn R. Singh

Email: ssingh@luminusmgmt.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

OAKTREE OPPORTUNITIES FUND X HOLDINGS (DELAWARE), L.P.

 

By: Oaktree Fund GP, LLC, its General Partner

By: Oaktree Fund GP I, L.P., its Managing Member

 

By:

/s/ Allen Li

 

 

 

 

Name:

Allen Li

 

 

 

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Emily Stephens

 

 

 

 

Name:

Emily Stephens

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

333 S. Grand Avenue

Los Angeles, CA 90071

 

Fax:

Attention: Allen Li

Email: ali@oaktreecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

OAKTREE OPPS XB HOLDCO LTD.

By: Oaktree Capital Management, L.P., its Director

 

By:

/s/ Allen Li

 

 

 

 

Name:

Allen Li

 

 

 

 

Title:

Vice President

 

 

 

By:

/s/ Emily Stephens

 

 

 

 

Name:

Emily Stephens

 

 

 

 

Title:

Managing Director

 

 

 

Notice Address:

 

333 S. Grand Avenue

Los Angeles, CA 90071

 

Fax:

Attention: Allen Li

Email: ali@oaktreecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

OAKTREE OPPORTUNITIES FUND XB HOLDINGS (DELAWARE), L.P.

By: Oaktree Fund GP, LLC, its General Partner

By: Oaktree Fund GP I, L.P., its Managing Member

 

By:

/s/ Allen Li

 

 

 

 

Name:

Allen Li

 

 

 

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Emily Stephens

 

 

 

 

Name:

Emily Stephens

 

 

 

 

Title:

Authorized Signatory

 

 

 

Notice Address:

 

333 S. Grand Avenue

Los Angeles, CA 90071

 

Fax:

Attention: Allen Li

Email: ali@oaktreecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

OAKTREE VALUE OPPORTUNITIES FUND HOLDINGS, L.P.

By: Oaktree Value Opportunities Fund GP, L.P., its General Partner

By: Oaktree Value Opportunities Fund GP Ltd., its General Partner

By: Oaktree Capital Management, L.P., its Director

 

By:

/s/ Allen Li

 

 

 

 

Name:

Allen Li

 

 

 

 

Title:

Vice President

 

 

 

By:

/s/ Emily Stephens

 

 

 

 

Name:

Emily Stephens

 

 

 

 

Title:

Managing Director

 

 

 

Notice Address:

 

333 S. Grand Avenue

Los Angeles, CA 90071

 

Fax:

Attention: Allen Li

Email: ali@oaktreecapital.com

 

--------------------------------------------------------------------------------



 

CONSENTING CREDITOR

 

GEN IV INVESTMENT OPPORTUNITIES, LLC

 

By:

/s/ Paul Segal

 

 

 

 

Name:

Paul Segal

 

 

 

 

Title:

President

 

 

Notice Address:

 

1700 Broadway, 38th Floor

New York, NY 10019

 

Fax:

Attention: David Chang

Email: dchang@lspower.com

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

RESTRUCTURING TERM SHEET

 

--------------------------------------------------------------------------------



 

HALCÓN RESOURCES CORPORATION

 

RESTRUCTURING TERM SHEET

 

August 2, 2019

 

This restructuring term sheet (this “Term Sheet”) presents the principal terms
of a proposed financial restructuring (the “Restructuring”) of the existing
indebtedness of Halcón Resources Corporation (“Parent”) and its subsidiaries
identified below (collectively, the “Company” or the “Debtors”), which
Restructuring will be consummated by commencing cases under chapter 11 of title
11 of the United States Code (the “Bankruptcy Code”) to pursue a prepackaged
chapter 11 plan containing the terms set forth herein.  This is the Term Sheet
referred to in, and appended to, the Restructuring Support Agreement dated as of
August 2, 2019, by and among the Company and the other parties signatory thereto
(as amended, supplemented, or otherwise modified from time to time, the “RSA”). 
Capitalized terms used but not otherwise defined herein will have the meanings
ascribed to such terms in Annex 1.

 

THIS TERM SHEET DOES NOT CONSTITUTE (NOR WILL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO
ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH AN OFFER, IF ANY, ONLY
WILL BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY,
AND/OR OTHER APPLICABLE LAWS.

 

THIS TERM SHEET DOES NOT PURPORT TO SUMMARIZE ALL OF THE TERMS, CONDITIONS,
REPRESENTATIONS, WARRANTIES, AND OTHER PROVISIONS WITH RESPECT TO THE
TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT TO THE
COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN. 
THE CLOSING OF ANY TRANSACTION WILL BE SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN SUCH DEFINITIVE DOCUMENTS.  EXCEPT AS SET FORTH IN THE RSA, NO BINDING
OBLIGATIONS WILL BE CREATED BY THIS TERM SHEET UNLESS AND UNTIL BINDING
DEFINITIVE DOCUMENTS ARE EXECUTED AND DELIVERED BY ALL APPLICABLE PARTIES.

 

--------------------------------------------------------------------------------



 

OVERVIEW

 

Company:

 

Parent, Halcón Resources Operating, Inc., Halcón Holdings, Inc., Halcón Energy
Properties, Inc., Halcón Permian, LLC, Halcón Field Services, LLC, and Halcón
Operating Co., Inc.

 

 

 

Proposed Filing Date and Venue:

 

No later than August 7, 2019 (the “Petition Date”) in the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”).

 

 

 

Claims and Interests to be Restructured:

 

Revolving Credit Agreement Claims: consisting of up to $225 million in principal
amount, including reimbursement obligations in respect of letters of credit,
plus all other secured obligations, including secured swap obligations, plus
unpaid interest (including interest at the default rate that has accrued but not
been paid during the Chapter 11 Cases), fees, and other expenses arising and
payable under that certain Amended and Restated Senior Secured Revolving Credit
Agreement, dated as of September 7, 2017 (as amended, modified, or otherwise
supplemented from time to time, the “Revolving Credit Agreement”), by and among
Parent, as borrower, JPMorgan Chase Bank, N.A., as administrative agent (the
“Revolving Credit Agreement Agent”), and the lenders thereunder (together with
the other Secured Parties (as defined therein), the “Revolving Credit Agreement
Lenders”) (the Claims thereunder, the “Revolving Credit Agreement Claims”) party
thereto from time to time.

 

Senior Notes Claims: consisting of approximately $625,005,000 in principal
amount, plus unpaid interest, fees, and other expenses arising and payable
pursuant to the 6.75% Senior Notes due 2025 (the “Senior Notes,” and the holders
thereof, the “Senior Noteholders”) or that certain indenture, dated as of
February 16, 2017 (as amended, modified, or otherwise supplemented from time to
time, the “Senior Notes Indenture,” and the Claims thereunder, the “Senior Notes
Claims”), under which the Senior Notes were issued by and among Parent, as
issuer, each of the guarantors named therein, and U.S. Bank National
Association, as indenture trustee.

 

General Unsecured Claims: consisting of any prepetition Claim against the
Company that is not a Revolving Credit Agreement Claim, a Senior Notes Claim, an
Intercompany Claim, or a Claim that is secured, subordinated, or entitled to
priority under the Bankruptcy Code (the “General Unsecured Claims”).

 

Existing Equity Interests: consisting of shares of the class of common stock of
Parent that existed immediately prior to the Effective Date, including any
restricted stock of Parent that vests prior to the Effective Date.

 

Other Equity Interests: consisting of all Interests in Parent other than

 

2

--------------------------------------------------------------------------------



 

 

 

Existing Equity Interests.

 

 

 

TRANSACTION OVERVIEW

 

 

 

Overview of the Restructuring:

 

The Restructuring will be implemented through the commencement of prepackaged
Chapter 11 Cases by the Company to pursue confirmation of the Plan, which will
be solicited to holders of Senior Notes Claims prior to the Petition Date.

 

As a component of the Restructuring and consistent with the Equity Rights
Offering Documents, (i) each Senior Noteholder will be offered the right to
purchase its Pro Rata share of New Common Shares for an aggregate purchase price
of $150,150,000 (the “Senior Noteholder Rights Offering”) and (ii) subject to
the Existing Equity Cash Out (as defined below), each holder of Existing Equity
Interests will be offered the right to purchase its Pro Rata share of New Common
Shares for an aggregate purchase price of up to $14,850,000 (the “Existing
Equity Interests Rights Offering,” and together with the Senior Noteholder
Rights Offering, the “Equity Rights Offerings”), in each case, at a price per
share equal to a 26% discount to Plan Value based on the lower of (A) the Total
Enterprise Value or (B) an assumed total enterprise value of $425 million. The
proceeds of the Equity Rights Offerings will be used by the Company to
(i) provide additional liquidity for working capital and general corporate
purposes, (ii) pay all reasonable and documented Restructuring Expenses, and
(iii) fund Plan distributions.

 

As of the Effective Date, the Revolving Credit Agreement Claims, Senior Notes
Claims, Existing Equity Interests, and Other Equity Interests will be cancelled,
released, and extinguished and will be of no further force and effect.

 

 

 

DIP Financing; Use of Cash Collateral:

 

The Restructuring will be financed by (i) consensual use of cash collateral and
(ii) a new money post-petition junior secured term loan facility in an aggregate
amount of up to $35 million (the “DIP Financing”), provided by the DIP Lenders
and on terms and conditions consistent with the material terms set forth in the
term sheet attached hereto as Exhibit A (the “DIP Term Sheet”).

 

The prepetition liens on the Debtors’ assets pledged as collateral under the
Revolving Credit Facility Agreement (the “Prepetition Collateral”) and the
adequate protection replacement liens (the “AP Revolver Liens”) granted in favor
of the Revolving Credit Agreement Lenders on the Prepetition Collateral under
the DIP Order shall be senior to the liens granted to the DIP Lenders under the
DIP Documents on the Prepetition Collateral, and the AP Revolver Liens shall be
senior to the DIP Lenders’ liens granted under the DIP Documents with respect to
unencumbered property.

 

The DIP Documents shall be in form and substance acceptable to the Company and
the DIP Lenders.

 

3

--------------------------------------------------------------------------------



 

TREATMENT OF CLAIMS AND INTEREST

 

 

 

Administrative Expense Claims, DIP Claims, and Priority Tax Claims:

 

Except to the extent that a holder of an Allowed Administrative Expense Claim,
an Allowed DIP Claim, or an Allowed Priority Tax Claim agrees to a less
favorable treatment, each holder of an Allowed Administrative Expense Claim, an
Allowed DIP Claim, and an Allowed Priority Tax Claim will receive, in full and
final satisfaction of such Claim, Cash in an amount equal to such Allowed Claim
on the Effective Date or as soon as practicable thereafter or such other
treatment consistent with the provisions of section 1129(a)(9) of the Bankruptcy
Code.

 

Unimpaired — Presumed to Accept.

 

 

 

Other Secured Claims:

 

Except to the extent that a holder of an Allowed Other Secured Claim agrees to a
less favorable treatment, in full and final satisfaction of such Allowed Other
Secured Claim, at the option of the Debtors or the Reorganized Debtors (in
consultation with the Consenting Creditors), (i) each such holder will receive
payment in full in Cash, payable on the later of the Effective Date and the date
that is ten (10) Business Days after the date on which such Other Secured Claim
becomes an Allowed Other Secured Claim, in each case, or as soon as reasonably
practicable thereafter, (ii) such holder’s Allowed Other Secured Claim will be
reinstated, or (iii) such holder will receive such other treatment so as to
render such holder’s Allowed Other Secured Claim unimpaired pursuant to section
1124 of the Bankruptcy Code.

 

Unimpaired — Presumed to Accept.

 

 

 

Other Priority Claims:

 

Except to the extent that a holder of an Allowed Other Priority Claim agrees to
a less favorable treatment, in full and final satisfaction of such Allowed Other
Priority Claim, each holder of an Allowed Other Priority Claim will, at the
option of the Debtors or the Reorganized Debtors (in consultation with the
Consenting Creditors), (i) be paid in full in Cash or (ii) otherwise receive
treatment consistent with the provisions of section 1129(a)(9) of the Bankruptcy
Code, payable on the later of the Effective Date and the date that is ten
(10) Business Days after the date on which such Other Priority Claim becomes an
Allowed Other Priority Claim, in each case, or as soon as reasonably practicable
thereafter.

 

Unimpaired — Presumed to Accept.

 

 

 

Revolving Credit Agreement Claims:

Up to $225 million in principal amount plus all other outstanding secured
obligations thereunder

 

On the Effective Date, each holder of an Allowed Revolving Credit Agreement
Claim will receive payment in full, in Cash, including by a refinancing, and all
outstanding letters of credit will be replaced, cash collateralized or otherwise
secured to the satisfaction of the Issuing Bank (as defined in the Revolving
Credit Agreement) in accordance with the terms of the Revolving Credit
Agreement.

 

4

--------------------------------------------------------------------------------



 

Senior Notes Claims:

$625,005,000 Allowed Claim

 

On the Effective Date, each holder of an Allowed Senior Notes Claim will
receive, in full and final satisfaction of such Allowed Senior Notes Claim, its
Pro Rata share of (i) 91% of the total New Common Shares issued pursuant to the
Plan on the Effective Date, subject to dilution by the Rights Offering Equity,
the Warrant Equity, the MIP Equity, and the New Common Shares issued pursuant to
the Backstop Commitment Premium, and (ii) the right to participate in the Senior
Noteholder Rights Offering.

 

Impaired — Entitled to Vote.

 

 

 

General Unsecured Claims:

 

Each holder of a General Unsecured Claim will be paid in the ordinary course of
business without regard to the automatic stay or other restrictions on the
payment of prepetition Claims under the Bankruptcy Code, but subject to all
defenses and disputes the Debtors or the Reorganized Debtors may assert as to
the validity or amount of such Claims, or will receive such other treatment as
may be required to deem such General Unsecured Claim unimpaired under the
Bankruptcy Code.

 

Unimpaired — Presumed to Accept.

 

 

 

Existing Equity Interests:

 

On the Effective Date, Existing Equity Interests will be cancelled, released,
and extinguished and will be of no further force and effect. Each holder of
Existing Equity Interests will receive either:

 

(1) if a Registered Holder holds fewer than or equal to 2,000 shares of Existing
Equity Interests, Cash in an amount equal to the inherent value of such
Registered Holder’s Pro Rata share of (i) 9% of the total New Common Shares
issued pursuant to the Plan on the Effective Date, subject to dilution by the
Rights Offering Equity, the Warrant Equity, the MIP Equity, and the New Common
Shares issued pursuant to the Backstop Commitment Premium, (ii) the Warrants,
and (iii) the right to participate in the Existing Equity Interests Rights
Offering (the “Existing Equity Cash Out”); or

 

(2) for any other holder of Existing Equity Interests, such holder’s Pro Rata
share of (i) 9% of the total New Common Shares issued pursuant to the Plan on
the Effective Date, subject to dilution by the Rights Offering Equity, the
Warrant Equity, the MIP Equity, and the New Common Shares issued pursuant to the
Backstop Commitment Premium; provided, however, that the amount of total New
Common Shares available to be issued pursuant to this provision shall be reduced
by the amount of New Common Shares that would have been distributed to holders
of Existing Equity Interests in the absence of the Existing Equity Cash Out,
(ii) the Warrants, and (iii) the right to participate in the Existing Equity
Interests

 

5

--------------------------------------------------------------------------------



 

 

 

Rights Offering.

 

Impaired — Entitled to Vote.

 

 

 

Other Equity Interests

 

On the Effective Date, Other Equity Interests will be cancelled, released, and
extinguished and will be of no further force and effect.

 

Impaired — Presumed to Reject.

 

 

 

Intercompany Claims:

 

All Intercompany Claims will be adjusted, reinstated, or discharged in the
Company’s discretion (in consultation with the Consenting Creditors).

 

Unimpaired — Presumed to Accept.

 

 

 

OTHER MATERIAL PROVISIONS

 

 

 

Senior Noteholder Rights Offering:

 

In connection with the Senior Noteholder Rights Offering, each Senior Noteholder
will be offered the right to purchase its Pro Rata share of New Common Shares
for an aggregate purchase price of $150,150,000 (subject to dilution by the MIP
Equity, the Warrant Equity, and the New Common Shares issued pursuant to the
Backstop Commitment Premium). The Senior Noteholder Rights Offering will be
backstopped by the Backstop Parties in exchange for the Backstop Commitment
Premium.

 

Discount: New Common Shares in the Senior Noteholder Rights Offering will be
issued at an aggregate purchase price of $150,150,000 at a price per share equal
to a 26% discount to Plan Value based on the lower of (A) the Total Enterprise
Value or (B) an assumed total enterprise value of $425 million.

 

 

 

Existing Equity Interests Rights Offering:

 

In connection with the Existing Equity Interests Rights Offering, each holder of
Existing Equity Interests will be offered the right to purchase its Pro Rata
share of New Common Shares for an aggregate purchase price of up to $14,850,000
(subject to dilution by the MIP Equity, the Warrant Equity, and the New Common
Shares issued pursuant to the Backstop Commitment Premium); provided, however,
that the amount of total New Common Shares available to be purchased pursuant to
the Existing Equity Interests Rights Offering will be reduced by the amount of
New Common Shares that would have been distributed to holders of Existing Equity
Interests in the absence of the Existing Equity Cash Out.

 

Discount: New Common Shares in the Existing Equity Interests Rights Offering
will be issued as an aggregate purchase price of up to $14,850,000 at a price
per share equal to a 26% discount to Plan Value based on the lower of (A) the
Total Enterprise Value or (B) an assumed total enterprise value of $425 million.

 

6

--------------------------------------------------------------------------------



 

GENERAL PROVISIONS

 

 

 

Executory Contracts and Unexpired Leases:

 

As of and subject to the occurrence of the Effective Date and the payment of any
applicable Cure Amount, all executory contracts and unexpired leases to which
any of the Debtors are parties shall be deemed assumed, unless such contract or
lease (i) was previously assumed or rejected by the Debtors, pursuant to a Final
Order of the Bankruptcy Court, (ii) previously expired or terminated pursuant to
its own terms or by agreement of the parties thereto, (iii) is the subject of a
motion to reject filed by the Debtors on or before the Confirmation Date,
(iv) is specifically designated as a contract or lease to be rejected on the
Schedule of Rejected Contracts (as defined in the Plan); provided, however, that
the Requisite Creditors consent to such rejection, or (v) is specifically
designated as a contract or lease to be rejected as reasonably requested by the
Requisite Creditors in the Plan Supplement; provided, however, that such
rejection shall be deemed unreasonable if it would give rise to a potential Cure
Amount that cannot be satisfied on the Effective Date or otherwise cause the
Plan to not be feasible pursuant to section 1129 of the Bankruptcy Code.

 

 

 

Board of Directors:

 

The Board of Directors will consist of (i) the Reorganized Debtors’ chief
executive officer and (ii) the members selected by the Requisite Creditors to be
disclosed in the plan supplement (the “New Board”).

 

 

 

Charter, By-Laws and Organizational Documents:

 

The Amended Organizational Documents will become effective as of the Effective
Date.

 

 

 

Management Incentive Plan:

 

The Plan will provide for the establishment of a post-emergence management
incentive plan to be adopted by the New Board (the “Management Incentive Plan”),
which will include restricted stock units, options, New Common Shares, or other
rights exercisable, exchangeable, or convertible into New Common Shares
representing 7.5% - 10% of the New Common Shares on a fully diluted basis (the
“MIP Equity”). The MIP Equity will be reserved for grants made from time to time
to directors, officers, or other management and employees of the Company, in a
form, amounts, and at times to be determined by the New Board.

 

 

 

Cancellation of Notes, Instruments, Certificates and other Documents:

 

On the Effective Date of the Plan, all notes, instruments, certificates
evidencing debt of the Company and Interests in Parent will be cancelled and
obligations of the Company thereunder will be discharged.

 

 

 

Vesting of Assets:

 

On the Effective Date, pursuant to section 1141(b)-(c) of the Bankruptcy Code,
all operating assets of the Company will vest in the Reorganized Debtors free
and clear of all liens, Claims, and encumbrances.

 

 

 

Survival of Indemnification Obligations and D&O Insurance:

 

Any obligations of the Company pursuant to corporate charters, bylaws, limited
liability company agreements, or other organizational documents to

 

7

--------------------------------------------------------------------------------



 

 

 

indemnify current and former officers, directors, agents, or employees with
respect to all present and future actions, suits, and proceedings against the
Company or such directors, officers, agents, or employees, based upon any act or
omission for or on behalf of the Company will not be discharged or impaired by
confirmation of the Plan. All such obligations will be deemed and treated as
executory contracts to be assumed by the Company under the Plan and will
continue as obligations of the Reorganized Debtors. Any Claim based on the
Company’s obligations herein will be an Allowed Claim.

 

In addition, after the Effective Date, the Reorganized Debtors will not
terminate or otherwise reduce the coverage under any directors’ and officers’
insurance policies (including any “tail policy”) in effect or purchased as of
the Petition Date, and all members, managers, directors, and officers of the
Company who served in such capacity at any time prior to the Effective Date or
any other individuals covered by such insurance policies, will be entitled to
the full benefits of any such policy for the full term of such policy regardless
of whether such members, managers, directors, officers, or other individuals
remain in such positions after the Effective Date.

 

 

 

Conditions to Effectiveness:

 

Effectiveness of the Plan will be subject to the satisfaction of customary
conditions, including the following (as applicable):

 

i.                       the Definitive Documents (as defined in the RSA) will
contain terms and conditions consistent in all material respects with this Term
Sheet and the RSA;

 

ii.                    the Bankruptcy Court will have entered the Confirmation
Order, and such Confirmation Order will not have been stayed or modified;

 

iii.                 the Exit Facility, including all documentation related
thereto, will have been consummated;

 

iv.                all governmental approvals, including Bankruptcy Court
approval, necessary to effectuate the Restructuring will have been obtained and
all applicable waiting periods will have expired; and

 

v.                   all Restructuring Expenses will have been paid in full.

 

The conditions to effectiveness may be waived, in whole or in part, in writing
by the Debtors and the Requisite Creditors.

 

 

 

Releases by Debtors:

 

As of the Effective Date, except for the rights and remedies that remain in
effect from and after the Effective Date to enforce the Plan and the obligations
contemplated by the Definitive Documents and the documents in the plan
supplement or as otherwise provided in any order of the Bankruptcy Court, on and
after the Effective Date, the Released Parties will be deemed conclusively,
absolutely, unconditionally, irrevocably, and forever released and discharged,
to the maximum extent permitted by law, by the Debtors, the Reorganized Debtors,
and the Estates, in each case on

 

8

--------------------------------------------------------------------------------



 

 

 

behalf of themselves and their respective successors, assigns, and
representatives and any and all other Persons that may purport to assert any
Cause of Action derivatively, by or through the foregoing Persons, from any and
all Claims and Causes of Action (including any derivative claims, asserted or
assertable on behalf of the Debtors, the Reorganized Debtors, or the Estates),
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
law, equity, contract, tort, or otherwise, by statute, violations of federal or
state securities laws or otherwise that the Debtors, the Reorganized Debtors,
the Estates, or their affiliates would have been legally entitled to assert in
their own right (whether individually or collectively) or on behalf of the
holder of any Claim or Interest or other Person, based on or relating to, or in
any manner arising from, in whole or in part, the Debtors, the Chapter 11 Cases,
the Restructuring, the purchase, sale, or rescission of the purchase or sale of
any security of the Debtors or the Reorganized Debtors, the subject matter of,
or the transactions or events giving rise to, any Claim or Interest that is
treated in the Plan, the business or contractual arrangements between any Debtor
and any Released Party, the restructuring of Claims and Interests before or
during the Chapter 11 Cases, the negotiation, formulation, preparation, or
consummation of the Plan, the RSA, the Definitive Documents and the documents in
the plan supplement or related agreements, instruments, or other documents
relating thereto, or the solicitation of votes with respect to the Plan, in all
cases based upon any act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date; provided, however, that
nothing herein will be construed to release any Person from willful misconduct
or intentional fraud as determined by a Final Order.

 

 

 

Releases by Third- Parties:

 

As of the Effective Date, except for the rights that remain in effect from and
after the Effective Date to enforce the Plan, the Definitive Documents, and the
documents in the plan supplement and the obligations contemplated by the
Restructuring, on and after the Effective Date, the Released Parties will be
deemed conclusively, absolutely, unconditionally, irrevocably, and forever
released and discharged, to the maximum extent permitted by law, by the
Releasing Parties, in each case from any and all Claims and Causes of Action
whatsoever (including any derivative claims, asserted or assertable on behalf of
the Debtors, the Reorganized Debtors, or their Estates), whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, asserted or unasserted, accrued or unaccrued, existing
or hereinafter arising, whether in law or equity, whether sounding in tort or
contract, whether arising under federal or state statutory or common law, or any
other applicable international, foreign, or domestic law, rule, statute,
regulation, treaty, right, duty, requirement or otherwise, that such holders or
their estates, affiliates, heirs, executors, administrators, successors,
assigns, managers, accountants, attorneys, representatives, consultants, agents,
and any other Persons

 

9

--------------------------------------------------------------------------------



 

 

 

claiming under or through them would have been legally entitled to assert in
their own right (whether individually or collectively) or on behalf of the
holder of any Claim or Interest or other Person, based on or relating to, or in
any manner arising from, in whole or in part, the Debtors, the Reorganized
Debtors, or their Estates, the Chapter 11 Cases, the purchase, sale, or
rescission of the purchase or sale of any security of the Debtors or the
Reorganized Debtors, the subject matter of, or the transactions or events giving
rise to, any Claim or Interest that is treated in the Plan, the business or
contractual arrangements or interactions between any Debtor and any Released
Party, the Restructuring, the restructuring of any Claim or Interest before or
during the Chapter 11 Cases, the Definitive Documents and the documents in the
plan supplement, and related agreements, instruments, and other documents, and
the negotiation, formulation, preparation, or implementation thereof, the
solicitation of votes with respect to the Plan, or any other act or omission;
provided, however, that nothing herein will be construed to release any Person
from willful misconduct or intentional fraud as determined by a Final Order.

 

 

 

Exculpation:

 

To the fullest extent permitted by applicable law, no Exculpated Party will have
or incur, and each Exculpated Party will be released and exculpated from, any
Claim or Cause of Action in connection with or arising out of the administration
of the Chapter 11 Cases; the negotiation and pursuit of the DIP Facility, the
Exit Facility, the Equity Rights Offerings, the Management Incentive Plan, the
Disclosure Statement, the RSA, the Restructuring, and the Plan (including the
Definitive Documents and the documents in the plan supplement), or the
solicitation of votes for, or confirmation of, the Plan; the funding of the
Plan; the occurrence of the Effective Date; the administration of the Plan or
the property to be distributed under the Plan; the issuance of securities under
or in connection with the Plan; the purchase, sale, or rescission of the
purchase or sale of any security of the Debtors or the Reorganized Debtors; or
the transactions in furtherance of any of the foregoing; other than Claims or
Causes of Action arising out of or related to any act or omission of an
Exculpated Party that is a criminal act or constitutes intentional fraud or
willful misconduct as determined by a Final Order, but in all respects such
Persons will be entitled to reasonably rely upon the advice of counsel with
respect to their duties and responsibilities pursuant to the Plan. The
Exculpated Parties have acted in compliance with the applicable provisions of
the Bankruptcy Code with regard to the solicitation and distribution of
securities pursuant to the Plan and, therefore, are not, and on account of such
distributions will not be, liable at any time for the violation of any
applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan or such distributions made pursuant to the Plan,
including the issuance of securities thereunder. The exculpation will be in
addition to, and not in limitation of, all other releases, indemnities,
exculpations, and any other applicable law or rules protecting such Exculpated
Parties from liability.

 

10

--------------------------------------------------------------------------------



 

Discharge and Injunction:

 

The Plan will contain standard discharge and injunction provisions.

 

 

 

Exemption from SEC Registration:

 

The issuance and distribution under the Plan of the (i) New Common Shares (other
than New Common Shares issued pursuant to the Senior Noteholder Backstop
Agreement, including the Backstop Commitment Premium), (ii) the Warrants, and
(iii) the Warrant Equity will be issued in reliance on the exemption from
registration under the Securities Act or applicable securities laws pursuant to
section 1145(a) of the Bankruptcy Code and the New Common Shares issued pursuant
to the Senior Noteholder Backstop Agreement, including on account of the
Backstop Commitment Premium, will be issued in reliance on the exemption from
registration under the Securities Act pursuant to Section 4(a)(2) and/or
Regulation D of the Securities Act (each, a “Securities Exception”).

 

 

 

Securities Issuance Requirements/

Registration Rights Agreement:

 

The issuance of the New Common Shares will be subject to the following
requirements (the “Securities Issuance Requirements”):

 

·                  the issuance of the New Common Shares under the Plan on the
Effective Date will be made through the facilities of DTC in accordance with the
customary practices of DTC for a mandatory distribution and the Reorganized
Debtors will reflect ownership of the New Common Shares through the facilities
of DTC; provided, however, that to the extent the New Common Shares are not
eligible for distribution in accordance with DTC’s customary practices,
Reorganized Parent shall take all such reasonable actions as may be required to
cause the distributions of the New Common Shares under this Plan, provided,
further, however, that Holders of Existing Equity Interests that are entitled to
receive New Common Shares, but had held such Existing Equity Interests outside
of the facilities of DTC, may receive their New Common Shares by means of
book-entry with the Reorganized Parent’s transfer agent;

 

·                  no later than seven (7) calendar days prior to the Voting
Deadline, the Debtors, with the consent of the Requisite Creditors, shall make a
determination as to whether Reorganized Parent will continue to be a reporting
company under the Exchange Act, 15 U.S.C. §§ 78(a) — 78(pp) following
December 31, 2019. If the Debtors determine that Reorganized Parent will
continue to be a reporting company under the Exchange Act following December 31,
2019, the Debtors shall use their commercially reasonable efforts to have the
New Common Shares listed on the New York Stock Exchange, or another nationally
recognized exchange, as soon as practicable, subject to meeting applicable
listing requirements following the Effective Date. If the Debtors determine
pursuant to this provision that Reorganized Parent will not continue to be a
reporting company

 

11

--------------------------------------------------------------------------------



 

 

 

under the Exchange Act following December 31, 2019, the Debtors shall file a
governance term sheet, in form and substance reasonably acceptable to the
Company and Requisite Creditors, with the Plan Supplement;

 

·                  the composition of the New Board will comply in all respects
with the rules applicable to the nationally recognized exchange on which the New
Common Shares are listed (and the Consenting Creditors will agree to such
modifications to the New Board as are necessary to comply with such
requirements); and

 

·                  after the Effective Date, the sale or transfer of the New
Common Shares will not be subject to any right of first refusal or right of
first offer restrictions in favor of other holders of the New Common Shares.

 

Furthermore, on the Effective Date, the Reorganized Debtors, the Consenting
Creditors and any holder of 10% or more of the New Common Shares will be party
to a registration rights agreement (the “Registration Rights Agreement”).

 

 

 

Tax Structure:

 

To the extent practicable, the Restructuring contemplated by this Term Sheet
will be structured (in consultation with the Consenting Creditors) so as to
obtain the most beneficial structure for the Company, its equity holders
post-transaction, holders of Existing Equity Interests, and holders of Senior
Notes Claims as determined by the Company.

 

 

 

Consent Rights of Consenting Creditors:

 

Notwithstanding anything to the contrary herein or in the Plan, any and all
consent rights of the Consenting Creditors set forth in the RSA with respect to
the Definitive Documents, including any amendments, restatements, supplements,
or other modifications to such documents, will be incorporated into the Plan by
reference and fully enforceable as if stated in full in the Plan.

 

 

 

Restructuring Expenses:

 

The Company will pay, immediately prior to the Petition Date, all Restructuring
Expenses, including fees and expenses estimated to be incurred prior to the
filing of the Chapter 11 Cases, for which invoices or receipts are furnished by
the Consenting Creditor Advisors at least one (1) Business Day prior thereto.

 

On the Effective Date, without the need to file a fee or retention application
in the Chapter 11 Cases, the Company will pay all Restructuring Expenses,
including fees and expenses estimated to be incurred through the Effective Date
to the extent invoiced at least one (1) Business Day before the Effective Date
by the Consenting Creditor Advisors.

 

 

 

Retention of Jurisdiction:

 

The Plan will provide for a broad retention of jurisdiction by the Bankruptcy
Court for (i) resolution of Claims, (ii) allowance of

 

12

--------------------------------------------------------------------------------



 

 

 

compensation and expenses for pre-Effective Date services, (iii) resolution of
motions, adversary proceedings, or other contested matters, (iv) entry of such
orders as necessary to implement or consummate the Plan and any related
documents or agreements, and (v) other purposes.

 

13

--------------------------------------------------------------------------------



 

ANNEX 1

 

Defined Terms

 

--------------------------------------------------------------------------------



 

Defined Terms

 

“Ad Hoc Noteholder Group”

 

The ad hoc group of Senior Noteholders represented by Paul, Weiss, Rifkind,
Wharton & Garrison LLP, as counsel, and Ducera Partners LLC, as financial
advisor.

 

 

 

“Administrative Expense Claim”

 

Any right to payment constituting a cost or expense of administration incurred
during the Chapter 11 Cases of a kind specified under section 503(b) of the
Bankruptcy Code and entitled to priority under sections 507(a)(2), 507(b), or
1114(e)(2) of the Bankruptcy Code, including (i) the actual and necessary costs
and expenses incurred after the Petition Date and through the Effective Date of
preserving the Estates and operating the businesses of the Debtors (such as
wages, salaries, or commissions for services and payments for goods and other
services and leased premises), (ii) Fee Claims, and (iii) Restructuring
Expenses.

 

 

 

“Allowed”

 

With reference to any Claim or Interest, (i) any Claim or Interest arising on or
before the Effective Date (a) as to which no objection to allowance has been
interposed within the time period set forth in the Plan or (b) as to which any
objection has been determined by a Final Order of the Bankruptcy Court to the
extent such objection is determined in favor of the respective holder, (ii) any
Claim or Interest as to which the liability of the Debtors and the amount
thereof are determined by a Final Order of a court of competent jurisdiction
other than the Bankruptcy Court, or (iii) any Claim or Interest expressly
allowed under the Plan; provided, however, that notwithstanding the foregoing,
the Reorganized Debtors will retain all claims and defenses with respect to
Allowed Claims that are reinstated or otherwise unimpaired pursuant to the Plan.

 

 

 

“Amended Organizational Documents”

 

The forms of certificate of incorporation, certificate of formation, bylaws,
limited liability company agreements, shareholder agreement (if any), or other
similar organizational documents, as applicable, of the Reorganized Parent.

 

 

 

“Backstop Commitment Premium”

 

The amount to be paid as consideration to the Backstop Parties on the Effective
Date, pursuant to the terms and conditions set forth in the Plan and the Senior
Noteholder Backstop Agreement, in the form of New Common Shares, issued at a
price per share equal to a 26% discount to Plan Value based on the lower of (A)
the Total Enterprise Value or (B) an assumed total enterprise value of $425
million, equal to 6% of the aggregate amount of the Senior Noteholder Rights
Offering, subject to dilution by the MIP Equity and the Warrant Equity.

 

 

 

“Backstop Parties”

 

Senior Noteholders that are signatories to the Senior Noteholder Backstop
Agreement.

 

 

 

“Business Day”

 

Any day other than a Saturday, a Sunday, or any other day on which

 

--------------------------------------------------------------------------------



 

 

 

banking institutions in New York, NY are authorized or required by law or
executive order to close.

 

 

 

“Cash”

 

Legal tender of the United States of America.

 

 

 

“Cause of Action”

 

Any action, claim, cross-claim, third-party claim, cause of action, controversy,
dispute, demand, right, lien, indemnity, contribution, guaranty, suit,
obligation, liability, loss, debt, fee or expense, damage, interest, judgment,
cost, account, defense, remedy, offset, power, privilege, proceeding, license,
and franchise of any kind or character whatsoever, known, unknown, foreseen or
unforeseen, existing or hereafter arising, contingent or non-contingent, matured
or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or
undisputed, secured or unsecured, assertable directly or derivatively (including
any alter ego theories), whether arising before, on, or after the Petition Date,
in contract or in tort, in law or in equity or pursuant to any other theory of
law (including under any state or federal securities laws). For the avoidance of
doubt, Cause of Action also includes (i) any right of setoff, counterclaim, or
recoupment and any claim for breach of contract or for breach of duties imposed
by law or in equity, (ii) the right to object to Claims or Interests, (iii) any
claim pursuant to section 362 or chapter 5 of the Bankruptcy Code, (iv) any
claim or defense including fraud, mistake, duress, and usury and any other
defenses set forth in section 558 of the Bankruptcy Code, and (v) any state law
fraudulent transfer claim.

 

 

 

“Chapter 11 Cases”

 

The jointly administered cases under chapter 11 of the Bankruptcy Code commenced
by the Debtors on the Petition Date in the Bankruptcy Court.

 

 

 

“Claim”

 

A “claim,” as defined in section 101(5) of the Bankruptcy Code, as against any
Debtor.

 

 

 

“Confirmation Date”

 

The date on which the Bankruptcy Court enters the Confirmation Order.

 

2

--------------------------------------------------------------------------------



 

“Confirmation Order”

 

The order of the Bankruptcy Court confirming the Plan in the Chapter 11 Cases
and approving the Disclosure Statement and Solicitation Materials.

 

 

 

“Consenting Creditors”

 

Senior Noteholders that are signatories to the RSA, and any subsequent Senior
Noteholder that becomes party thereto in accordance with the terms of the RSA.

 

 

 

“DIP Claim”

 

All Claims held by the DIP Lenders on account of, arising under, or relating to
the DIP Financing or the DIP Orders, which includes Claims for all principal
amounts outstanding, interest, reasonable and documented fees, expenses, costs,
and other charges of the DIP Lenders.

 

 

 

“DIP Credit Agreement”

 

The credit agreement governing the terms of the DIP Financing, which shall be in
form and substance consistent in all material respects with the DIP Term Sheet
and acceptable to the DIP Lenders.

 

 

 

“DIP Documents”

 

The DIP Credit Agreement, any guaranty or intercreditor agreements related
thereto, any collateral and security documentation related thereto, and any
ancillary documentation related thereto.

 

 

 

“DIP Lenders”

 

Certain of the Consenting Creditors in their capacity as lenders under the DIP
Financing.

 

 

 

“DIP Order”

 

The interim and final order(s) of the Bankruptcy Court authorizing, among other
things, the Debtors to enter into and make borrowings under the DIP Financing
and granting certain rights, protections, and liens to and for the benefit of
the DIP Lenders.

 

 

 

“Disclosure Statement”

 

The disclosure statement in respect of the Plan, including all exhibits and
schedules thereto, as approved or ratified by the Bankruptcy Court pursuant to
section 1125 of the Bankruptcy Code.

 

 

 

“DTC”

 

The Depository Trust Company.

 

 

 

“Effective Date”

 

The date upon which all conditions to the effectiveness of the Plan have been
satisfied or waived in accordance with the terms thereof and the Plan becomes
effective.

 

 

 

“Entity”

 

An “entity,” as defined in section 101(15) of the Bankruptcy Code.

 

 

 

“Equity Rights Offering Documents”

 

Collectively, the Senior Noteholder Backstop Agreement and the Rights Offering
Procedures.

 

3

--------------------------------------------------------------------------------



 

“Estate(s)”

 

Individually or collectively, the estate or estates of the Debtors created under
section 541 of the Bankruptcy Code.

 

 

 

“Exculpated Parties”

 

Collectively, (i) the Debtors, (ii) the Reorganized Debtors, (iii) any statutory
committee appointed in the Chapter 11 Cases, and (iv) with respect to each of
the foregoing Persons in clauses (i) through (iii), such Persons’ predecessors,
successors, assigns, subsidiaries, affiliates, current and former officers and
directors, principals, equity holders, members, partners, managers, employees,
agents, advisory board members, financial advisors, attorneys, accountants,
investment bankers, consultants, representatives, management companies, fund
advisors, and other professionals, and such Persons’ respective heirs,
executors, estates, and nominees, in each case in their capacity as such.

 

 

 

“Existing Equity Interests”

 

Shares of the class of common stock of Parent that existed immediately prior to
the Effective Date, including any restricted stock of Parent that vests prior to
the Effective Date.

 

 

 

“Exit Facility”

 

The financing to be provided to the Reorganized Debtors on the Effective Date in
accordance with the Plan and that certain commitment letter among the Debtors,
BMO Harris Bank N.A. and BMO Capital Markets Corp. dated as of even date
herewith.

 

 

 

“Fee Claim”

 

A Claim for professional services rendered or costs incurred on or after the
Petition Date through the Confirmation Date by professional persons retained by
an order of the Bankruptcy Court pursuant to sections 327, 328, 329, 330, 331,
or 503(b) of the Bankruptcy Code in the Chapter 11 Cases.

 

 

 

“Final Order”

 

An order or judgment of a court of competent jurisdiction that has been entered
on the docket maintained by the clerk of such court, which has not been
reversed, vacated, or stayed and as to which (i) the time to appeal, petition
for certiorari, or move for a new trial, reargument, or rehearing has expired
and as to which no appeal, petition for certiorari, or other proceedings for a
new trial, reargument, or rehearing shall then be pending, or (ii) if an appeal,
writ of certiorari, new trial, reargument, or rehearing thereof has been sought,
such order or judgment shall have been affirmed by the highest court to which
such order was appealed, or certiorari shall have been denied, or a new trial,
reargument, or rehearing shall have been denied or resulted in no modification
of such order, and the time to take any further appeal, petition for certiorari,
or move for a new trial, reargument, or rehearing shall have expired; provided,
however, that no order or judgment shall fail to be a “Final Order” solely
because of the possibility that a motion under Rules 59 or

 

4

--------------------------------------------------------------------------------



 

 

 

60 of the Federal Rules of Civil Procedure or any analogous Bankruptcy Rule (or
any analogous rules applicable in another court of competent jurisdiction) or
sections 502(j) or 1144 of the Bankruptcy Code has been or may be filed with
respect to such order or judgment.

 

 

 

“Intercompany Claim”

 

Any Claim against a Debtor held by another Debtor.

 

 

 

“Interest”

 

Any equity interest (as defined in section 101(16) of the Bankruptcy Code) in
the Company, including all ordinary shares, units, common stock, preferred
stock, membership interest, partnership interest or other instrument, evidencing
any fixed or contingent ownership interest in the Company, whether or not
transferable, including any option, warrant, or other right, contractual or
otherwise, to acquire any such interest in the Company, that existed immediately
before the Effective Date.

 

 

 

“New Common Shares”

 

Shares of common stock of Reorganized Parent.

 

 

 

“Other Equity Interests”

 

All Interests in Parent other than Existing Equity Interests.

 

 

 

“Other Priority Claim”

 

Any Claim other than an Administrative Expense Claim or a Priority Tax Claim
that is entitled to priority of payment as specified in section 507(a) of the
Bankruptcy Code.

 

 

 

“Other Secured Claim”

 

A Secured Claim other than a Priority Tax Claim, a DIP Claim, or a Revolving
Credit Agreement Claim.

 

 

 

“Person”

 

Any individual, corporation, partnership, joint venture, association, joint
stock company, limited liability company, limited partnership, trust, estate,
unincorporated organization, governmental unit (as defined in section 101(27) of
the Bankruptcy Code), or other Entity.

 

 

 

“Plan”

 

The prepackaged chapter 11 plan of reorganization of the Company implementing
the Restructuring, including all appendices, exhibits, schedules, and
supplements thereto, as may be modified from time to time in accordance with its
terms and the RSA.

 

 

 

“Plan Value”

 

The value of a New Common Share as of the Effective Date.

 

 

 

“Priority Tax Claim”

 

Any Secured Claim or unsecured Claim of a governmental unit of the kind entitled
to priority of payment as specified in sections 502(i) and 507(a)(8) of the
Bankruptcy Code.

 

5

--------------------------------------------------------------------------------



 

“Pro Rata”

 

The proportion that an Allowed Claim or Interest in a particular class bears to
the aggregate amount of Allowed Claims or Interests in that class.

 

 

 

“Registered Holder”

 

A holder of Existing Equity Interests whose ownership interest is registered
directly on the books and records of the Company’s transfer agent.

 

 

 

“Released Parties”

 

Collectively, (i) the Debtors, (ii) the Reorganized Debtors, (iii) the
Consenting Creditors, (iv) the Ad Hoc Noteholder Group, (v) the Senior Notes
Trustee, (vi) the arrangers, agents and lenders under the Exit Facility,
(vii) the agent and DIP Lenders under the DIP Financing, (viii) the Revolving
Credit Agreement Agent and the Revolving Credit Agreement Lenders, (ix) with
respect to each of the foregoing Persons, in clauses (i) through (viii), each of
their affiliates, and (x) with respect to each of the foregoing Persons in
clauses (i) through (ix), such Persons’ predecessors, successors, assigns,
subsidiaries, affiliates, current and former officers and directors, principals,
equity holders, members, partners, managers, employees, agents, advisory board
members, financial advisors, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors, and other
professionals, and such Persons’ respective heirs, executors, estates, and
nominees, in each case in their capacity as such.

 

 

 

“Releasing Parties”

 

Collectively, (i) the holders of all Claims or Interests who vote to accept the
Plan, (ii) the holders of all Claims or Interests whose vote to accept or reject
the Plan is solicited but who do not vote either to accept or to reject the
Plan, (iii) the holders of all Claims or Interests who vote, or are deemed, to
reject the Plan but do not opt out of granting the releases set forth herein,
(iv) the holders of all Claims and Interests who were given notice of the
opportunity to opt out of granting the releases set forth herein but did not opt
out, and (v) all other holders of Claims and Interests to the maximum extent
permitted by law.

 

 

 

“Reorganized Debtors”

 

Each of the Debtors as reorganized on the Effective Date in accordance with the
Plan.

 

 

 

“Reorganized Parent”

 

Parent as reorganized on the Effective Date in accordance with the Plan.

 

 

 

“Requisite Creditors”

 

As of the date of determination, Consenting Creditors holding at least
two-thirds of the outstanding Senior Notes held by the Consenting Creditors as
of such date.

 

6

--------------------------------------------------------------------------------



 

“Restructuring Expenses”

 

The reasonable and documented fees and expenses incurred by the Consenting
Creditors Advisors pursuant to the terms of their fee letters.

 

 

 

“Rights Offering Equity”

 

New Common Shares issued pursuant to the Equity Rights Offerings.

 

 

 

“Rights Offering Procedures”

 

The rights offering procedures filed with the Bankruptcy Court, which set forth
the procedures for the Senior Noteholders and holders of Existing Equity
Interests to participate in the Equity Rights Offerings.

 

 

 

“Senior Notes Trustee”

 

U.S. Bank National Association, as trustee under the Senior Notes Indenture and
its successors, assigns, or any replacement trustee appointed pursuant to the
terms of the Senior Notes Indenture.

 

 

 

“Secured Claim”

 

A Claim (i) secured by a lien on collateral to the extent of the value of such
collateral as (a) set forth in the Plan, (b) agreed to by the holder of such
Claim and the Debtors, or (c) determined by a Final Order in accordance with
section 506(a) of the Bankruptcy Code, or (ii) secured by the amount of any
right of setoff of the holder thereof in accordance with section 553 of the
Bankruptcy Code.

 

 

 

“Securities Act”

 

Securities Act of 1933, as amended, 15 U.S.C. §§ 77a—77aa, and any rules and
regulations promulgated thereby.

 

 

 

“Senior Noteholder Backstop Agreement”

 

The Backstop Commitment Agreement entered into simultaneously with the RSA, and
attached thereto as Exhibit B.

 

 

 

“Solicitation Materials”

 

Collectively, the Disclosure Statement and the related solicitation materials.

 

 

 

“Total Enterprise Value”

 

The total enterprise value of the Reorganized Debtors.

 

 

 

“Unimpaired”

 

With respect to a Claim, Interest, or a class of Claims or Interests, not
“impaired” within the meaning of sections 1123(a)(4) and 1124 of the Bankruptcy
Code.

 

 

 

“Warrant Agreement”

 

One or more warrant agreement(s) to be entered into by and among Reorganized
Parent and the warrant agent named therein that will govern the terms of the
Warrants.

 

 

 

“Warrants”

 

The Series A Warrants, the Series B Warrants, and the Series C Warrants issued
pursuant to the Plan as of the Effective Date.

 

(i)                                     “Series A Warrants” means warrants
issued to holders of

 

7

--------------------------------------------------------------------------------



 

 

 

Existing Equity Interests pursuant to the Plan that will be exercisable in Cash
for a 3-year period after the Effective Date for a number of shares equal to 10%
of the New Common Shares issued and outstanding as of the Effective Date, less
the number of New Common Shares that would have been issued but for the Existing
Equity Cash Out (subject to dilution by the MIP Equity), in an amount equal to
an implied 75% recovery to Senior Noteholders on account of the Senior Notes
Claims (inclusive of non-default interest under the Senior Notes through the
date of such exercise calculated as though the Senior Notes remained outstanding
through the date of such exercise and all accrued and unpaid interest had been
added to the outstanding principal amount of the Notes daily; provided, however,
that to the extent DTC requirements are applicable, if DTC is not able to
provide for daily accretion, the Consenting Creditors agree to negotiate in good
faith with the Debtors on alternative accretion schedules to address any such
impediment in accordance with section 4(a)(viii) of the RSA.

 

(ii)                                  “Series B Warrants” means warrants issued
to holders of Existing Equity Interests pursuant to the Plan that will be
exercisable in Cash for a 3-year period after the Effective Date for a number of
shares equal to 10% (20% cumulative) of the New Common Shares issued and
outstanding as of the Effective Date, less the number of New Common Shares that
would have been issued but for the Existing Equity Cash Out (subject to dilution
by the MIP Equity), in an amount equal to an implied 95% recovery to Senior
Noteholders on account of the Senior Notes Claims (inclusive of non-default
interest under the Senior Notes through the date of such exercise calculated as
though the Senior Notes remained outstanding through the date of such exercise
and all accrued and unpaid interest had been added to the outstanding principal
amount of the Notes daily; provided, however, that to the extent DTC
requirements are applicable, if DTC is not able to provide for daily accretion,
the Consenting Creditors agree to negotiate in good faith with the Debtors on
alternative accretion schedules to address any such impediment in accordance
with section 4(a)(viii) of the RSA.

 

(iii)                               “Series C Warrants” means warrants issued to
holders of Existing Equity Interests pursuant to the Plan that will be
exercisable in Cash for a 3-year period after the Effective Date for a number of
shares equal to 10% (30% cumulative) of the New Common Shares issued and
outstanding as of the Effective Date, less the number of New Common Shares that
would have

 

8

--------------------------------------------------------------------------------



 

 

 

been issued but for the Existing Equity Cash Out (subject to dilution by the MIP
Equity), in an amount equal to an implied 125% recovery to Senior Noteholders on
account of the Senior Notes Claims (inclusive of non-default interest under the
Senior Notes through the date of such exercise calculated as though the Senior
Notes remained outstanding through the date of such exercise and all accrued and
unpaid interest had been added to the outstanding principal amount of the Notes
daily; provided, however, that to the extent DTC requirements are applicable, if
DTC is not able to provide for daily accretion, the Consenting Creditors agree
to negotiate in good faith with the Debtors on alternative accretion schedules
to address any such impediment in accordance with section 4(a)(viii) of the RSA.

 

 

 

“Warrant Equity”

 

The New Common Shares issuable upon the exercise of the Warrants, subject to
dilution by the MIP Equity.

 

9

--------------------------------------------------------------------------------



 

Exhibit A

 

DIP Term Sheet

 

--------------------------------------------------------------------------------



 

Key Terms Noteholder DIP Financing Borrower Halcón Resources Corporation
Guarantor(s) All existing or future domestic subsidiaries of the Borrower
Administrative Agent Wilmington Trust, National Association DIP Facility $35
million multi-draw DIP term loan facility, available in one borrowing on the
entry of the Interim Order in an amount to be agreed and one borrowing on entry
of the Final Order Tenor 6 months Pricing Interest: L+550 Undrawn Spread: 1.00%
Fees Upfront Fee: 2.00% on allocated commitment amount, earned and paid in full
on the closing date Administrative Agent Fees: $20,000 per annum and a $5,000
acceptance fee Security Subject to a professional fee carve-out, junior lien on
all assets encumbered by the prepetition RBL facility, and a lien on any
unencumbered assets (but subject to the adequate protection lien in favor of the
RBL facility in such assets) Ranking Subject to the RBL liens, any recovery from
the foreclosure of collateral shall be applied, first to post-petition secured
hedges and second, to the obligations outstanding under the DIP facility
Milestones 30 days after petition date for final DIP order 75 days after
petition date for confirmation of a plan of reorganization 95 days after the
petition date for effective date of a plan of reorganization

GRAPHIC [g164153ke06gi001.gif]

 



Key Terms Noteholder DIP Financing Financial Maintenance Covenants Rolling
13-week budget recast every four weeks subject to majority lender approval 4
week variance reporting with initial variance test performed 4 weeks after
petition date and then performed every 4 weeks thereafter 120% permitted
variance on aggregate operating disbursements Positive variance carryforward for
immediately succeeding 4-week period Reporting Requirements Consolidated
financial statements: monthly, quarterly, annual (audited) 4 week variance
reporting with first variance report due 4 weeks after petition date Bi-weekly
cash flow and operations update call Use of Proceeds Incremental liquidity
purposes during the Borrower’s bankruptcy proceeding, subject to budget agreed
to by majority lenders and permitted variances Closing Conditions Usual and
customary conditions to closing for facilities and transactions of this type,
including: Approval by the majority lenders of the initial budget Execution of
credit documentation Delivery of PATRIOT Act information Grant of security
interest and lien on DIP collateral Entry into interim DIP order Payment of fees
and expenses

GRAPHIC [g164153ke06gi002.gif]

 



 

EXHIBIT B

 

SENIOR NOTEHOLDER BACKSTOP AGREEMENT

 

(Filed as Exhibit 10.2 to this Form 8-K)

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

PLAN

 

--------------------------------------------------------------------------------



 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

 

 

§

 

In re:

§

Chapter 11

 

§

 

HALCÓN RESOURCES

§

 

CORPORATION, et al.,

§

Case No. 19-       (      )

 

§

 

 

§

(Joint Administration Requested)

Debtors.(1)

§

 

 

§

 

 

JOINT PREPACKAGED CHAPTER 11 PLAN OF
HALCÓN CORPORATION AND ITS AFFILIATED DEBTORS

 

WEIL, GOTSHAL & MANGES LLP

WEIL, GOTSHAL & MANGES LLP

Alfredo R. Pérez (15776275)

Gary T. Holtzer

700 Louisiana Street, Suite 1700

Lauren Tauro

Houston, Texas 77002

767 Fifth Avenue

Telephone: (713) 546-5000

New York, New York 10153

Facsimile: (713) 224-9511

Telephone: (212) 310-8000

 

Facsimile: (212) 310-8007

 

 

Proposed Counsel for the Debtors and Debtors in Possession

 

 

 

Dated:

August 2, 2019

 

 

Houston, Texas

 

 

--------------------------------------------------------------------------------

(1)  The Debtors in these chapter 11 cases, along with the last four digits of
each Debtor’s federal tax identification number, as applicable, are:  Halcón
Resources Corporation (0684), Halcón Resources Operating, Inc. (4856), Halcón
Holdings, Inc. (5102), Halcón Energy Properties, Inc. (5292), Halcón Permian,
LLC (6153), Halcón Field Services, LLC (0280), and Halcón Operating Co., Inc.
(3588).  The Debtors’ mailing address is 1000 Louisiana St., Suite 1500,
Houston, TX 77002.

 

--------------------------------------------------------------------------------



 

Table of Contents

 

ARTICLE I.

Definitions and Interpretation

1

 

 

 

1.1

Definitions

1

 

 

 

1.2

Interpretation; Application of Definitions; Rules of Construction

12

 

 

 

1.3

Reference to Monetary Figures

13

 

 

 

1.4

Consent Rights of Consenting Creditors

13

 

 

 

1.5

Controlling Document

13

 

 

 

ARTICLE II.

Administrative Expense Claims, Fee Claims, priority tax claims, and DIP Claims

13

 

 

 

2.1

Treatment of Administrative Expense Claims

13

 

 

 

2.2

Treatment of Fee Claims

14

 

 

 

2.3

Treatment of Priority Tax Claims

15

 

 

 

2.4

Treatment of DIP Claims

15

 

 

 

2.5

Restructuring Expenses

15

 

 

 

2.6

Statutory Fees

15

 

 

 

ARTICLE III.

Classification of Claims and Interests

16

 

 

 

3.1

Classification in General

16

 

 

 

3.2

Formation of Debtor Groups for Convenience Only

16

 

 

 

3.3

Summary of Classification of Claims and Interests

16

 

 

 

3.4

Special Provision Governing Unimpaired Claims

17

 

 

 

3.5

Elimination of Vacant Classes

17

 

 

 

3.6

Voting Classes; Presumed Acceptance by Non-Voting Classes

17

 

 

 

3.7

Voting; Presumptions; Solicitation

17

 

 

 

3.8

Cramdown

17

 

 

 

3.9

No Waiver

18

 

 

 

ARTICLE IV.

Treatment of Claims and Interests

18

 

 

 

4.1

Class 1: Other Priority Claims

18

 

 

 

4.2

Class 2: Other Secured Claims

18

 

 

 

4.3

Class 3: RBL Claims

19

 

 

 

4.4

Class 4: Senior Notes Claims

19

 

 

 

4.5

Class 5: General Unsecured Claims

19

 

--------------------------------------------------------------------------------



 

4.6

Class 6: Intercompany Claims

20

 

 

 

4.7

Class 7: Existing Equity Interests

20

 

 

 

4.8

Class 8: Other Equity Interests

21

 

 

 

4.9

Class 9: Intercompany Interests

21

 

 

 

ARTICLE V.

Means for Implementation

21

 

 

 

5.1

Sources of Consideration for Plan Distributions

21

 

 

 

5.2

Compromise and Settlement of Claims, Interests, and Controversies

22

 

 

 

5.3

Continued Corporate Existence; Effectuating Documents; Further Transactions

22

 

 

 

5.4

Cancellation of Existing Securities and Agreements

23

 

 

 

5.5

Cancellation of Certain Existing Security Interests

23

 

 

 

5.6

Officers and Boards of Directors

23

 

 

 

5.7

Management Incentive Plan

24

 

 

 

5.8

Authorization and Issuance of New Common Shares and Warrants

24

 

 

 

5.9

Securities Exemptions

25

 

 

 

5.10

Equity Rights Offerings

26

 

 

 

5.11

Exit RBL Agreement

27

 

 

 

5.12

Registration Rights Agreement

27

 

 

 

5.13

Intercompany Interests

28

 

 

 

5.14

Senior Notes Trustee Expenses and Certain Senior Notes Trustee Rights

28

 

 

 

5.15

Restructuring Transactions

28

 

 

 

5.16

Separate Plans

28

 

 

 

ARTICLE VI.

Distributions

28

 

 

 

6.1

Distributions Generally

28

 

 

 

6.2

Postpetition Interest on Claims

29

 

 

 

6.3

Date of Distributions

29

 

 

 

6.4

Distribution Record Date

29

 

 

 

6.5

Distributions after Effective Date

30

 

 

 

6.6

Disbursing Agent

30

 

 

 

6.7

Delivery of Distributions

30

 

 

 

6.8

Unclaimed Property

31

 

 

 

6.9

Satisfaction of Claims

31

 

ii

--------------------------------------------------------------------------------



 

6.10

Manner of Payment under Plan

31

 

 

 

6.11

Fractional Shares

31

 

 

 

6.12

Minimum Distribution

32

 

 

 

6.13

No Distribution in Excess of Amount of Allowed Claim

32

 

 

 

6.14

Allocation of Distributions Between Principal and Interest

32

 

 

 

6.15

Setoffs and Recoupments

32

 

 

 

6.16

Rights and Powers of Disbursing Agent

32

 

 

 

6.17

Expenses of Disbursing Agent

33

 

 

 

6.18

Withholding and Reporting Requirements

33

 

 

 

ARTICLE VII.

Procedures for Resolving Claims

34

 

 

 

7.1

Disputed Claims Process

34

 

 

 

7.2

Objections to Claims

34

 

 

 

7.3

Estimation of Claims

34

 

 

 

7.4

Claim Resolution Procedures Cumulative

35

 

 

 

7.5

No Distributions Pending Allowance

35

 

 

 

7.6

Distributions after Allowance

35

 

 

 

ARTICLE VIII.

Executory Contracts and Unexpired Leases

35

 

 

 

8.1

General Treatment

35

 

 

 

8.2

Determination of Assumption and Cure Disputes; Deemed Consent

36

 

 

 

8.3

Rejection Damages Claims

37

 

 

 

8.4

Survival of the Debtors’ Indemnification Obligations

37

 

 

 

8.5

Compensation and Benefit Plans

37

 

 

 

8.6

Insurance Policies

37

 

 

 

8.7

Reservation of Rights

38

 

 

 

ARTICLE IX.

Conditions Precedent to the Occurrence of the Effective Date

38

 

 

 

9.1

Conditions Precedent to Effective Date

38

 

 

 

9.2

Waiver of Conditions Precedent

39

 

 

 

9.3

Effect of Failure of a Condition

39

 

 

 

ARTICLE X.

Effect of Confirmation

40

 

 

 

10.1

Binding Effect

40

 

 

 

10.2

Vesting of Assets

40

 

iii

--------------------------------------------------------------------------------



 

10.3

Discharge of Claims against and Interests in Debtors

40

 

 

 

10.4

Pre-Confirmation Injunctions and Stays

40

 

 

 

10.5

Injunction against Interference with Plan

41

 

 

 

10.6

Plan Injunction

41

 

 

 

10.7

Releases

41

 

 

 

10.8

Exculpation

43

 

 

 

10.9

Injunction Related to Releases and Exculpation

43

 

 

 

10.10

Subordinated Claims

44

 

 

 

10.11

Retention of Causes of Action and Reservation of Rights

44

 

 

 

10.12

Ipso Facto and Similar Provisions Ineffective

44

 

 

 

ARTICLE XI.

Retention of Jurisdiction

44

 

 

 

11.1

Retention of Jurisdiction

44

 

 

 

ARTICLE XII.

Miscellaneous Provisions

46

 

 

 

12.1

Exemption from Certain Transfer Taxes

46

 

 

 

12.2

Request for Expedited Determination of Taxes

47

 

 

 

12.3

Dates of Actions to Implement Plan

47

 

 

 

12.4

Amendments

47

 

 

 

12.5

Revocation or Withdrawal of Plan

47

 

 

 

12.6

Severability

48

 

 

 

12.7

Governing Law

48

 

 

 

12.8

Immediate Binding Effect

48

 

 

 

12.9

Successors and Assigns

48

 

 

 

12.10

Entire Agreement

49

 

 

 

12.11

Computing Time

49

 

 

 

12.12

Exhibits to Plan

49

 

 

 

12.13

Notices

49

 

 

 

12.14

Reservation of Rights

50

 

iv

--------------------------------------------------------------------------------



 

Each of Halcón Resources Corporation, Halcón Resources Operating, Inc., Halcón
Holdings, Inc., Halcón Energy Properties, Inc., Halcón Permian, LLC, Halcón
Field Services, LLC, and Halcón Operating Co., Inc. (each, a “Debtor” and
collectively, the “Debtors”) proposes the following joint prepackaged chapter 11
plan of reorganization pursuant to section 1121(a) of the Bankruptcy Code. 
Capitalized terms used herein shall have the meanings set forth in section 1.1
below.

 

ARTICLE I.                                                                         
DEFINITIONS AND INTERPRETATION.

 

1.1                               Definitions.

 

The following terms shall have the respective meanings specified below:

 

Administrative Expense Claim means any Claim (other than DIP Claims) for costs
and expenses of administration of the Chapter 11 Cases pursuant to sections 327,
328, 330, 365, 503(b), 507(a)(2), or 507(b) of the Bankruptcy Code, including
(i) the actual and necessary costs and expenses incurred on or after the
Petition Date and through the Effective Date of preserving the Estates and
operating the Debtors’ businesses, (ii) Fee Claims, and (iii) Restructuring
Expenses.

 

Ad Hoc Noteholder Group means those certain holders of Senior Notes represented
by the Consenting Creditor Advisors.

 

Allowed means, with respect to any Claim against or Interest in a Debtor,
(i) any Claim to which the Debtors and the holder of the Claim agree to the
amount of the Claim or a court of competent jurisdiction has determined the
amount of the Claim by Final Order, (ii) any Claim or Interest that is
compromised, settled, or otherwise resolved pursuant to the authority of the
Debtors or Reorganized Debtors, as applicable, in a Final Order of the
Bankruptcy Court, (iii) any Claim that is listed in the Schedules, if any are
filed, as liquidated, non-contingent, and undisputed, or (iv) any Claim or
Interest expressly allowed hereunder; provided, however, that, the Reorganized
Debtors shall retain all claims and defenses with respect to Allowed Claims that
are reinstated or otherwise Unimpaired pursuant to this Plan.

 

Amended Organizational Documents means, with respect to each Reorganized Debtor,
the form of certificate of incorporation, certificate of formation, bylaws,
limited liability company agreement, shareholder agreement (if any), or other
similar organizational documents, as applicable, for such Reorganized Debtor.

 

Asset means all of the rights, title, and interests of a Debtor in and to
property of whatever type or nature, including real, personal, mixed,
intellectual, tangible, and intangible property.

 

Backstop Commitment Premium has the meaning ascribed to such term in the Senior
Noteholder Backstop Agreement.

 

--------------------------------------------------------------------------------



 

Backstop Parties means the Senior Noteholders that are signatories to the Senior
Noteholder Backstop Agreement.

 

Backstop Purchase has the meaning ascribed to such term in the Senior Noteholder
Backstop Agreement.

 

Bankruptcy Code means title 11 of the United States Code, as amended from time
to time, as applicable to these Chapter 11 Cases.

 

Bankruptcy Court means the United States Bankruptcy Court for the Southern
District of Texas having jurisdiction over the Chapter 11 Cases and, to the
extent of any reference made under section 157 of title 28 of the United States
Code or if the Bankruptcy Court is determined not to have authority to enter a
Final Order on an issue, the unit of such District Court having jurisdiction
over the Chapter 11 Cases under section 151 of title 28 of the United States
Code.

 

Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as promulgated
by the United States Supreme Court under section 2075 of title 28 of the United
States Code, as amended from time to time, applicable to the Chapter 11 Cases,
and any local rules of the Bankruptcy Court.

 

Business Day means any day other than a Saturday, a Sunday, or any other day on
which banking institutions in New York, New York are authorized or required by
law or executive order to close.

 

Cash means legal tender of the United States of America.

 

Cause of Action means any action, claim, cross-claim, third-party claim, cause
of action, controversy, dispute, demand, right, lien, indemnity, contribution,
guaranty, suit, obligation, liability, loss, debt, fee or expense, damage,
interest, judgment, cost, account, defense, remedy, offset, power, privilege,
proceeding, license, and franchise of any kind or character whatsoever, known,
unknown, foreseen or unforeseen, existing or hereafter arising, contingent or
non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, assertable directly
or derivatively (including any alter ego theories), whether arising before, on,
or after the Petition Date, in contract or in tort, in law or in equity or
pursuant to any other theory of law (including under any state or federal
securities laws).  For the avoidance of doubt, Cause of Action also includes
(i) any right of setoff, counterclaim, or recoupment and any claim for breach of
contract or for breach of duties imposed by law or in equity, (ii) the right to
object to Claims or Interests, (iii) any claim pursuant to section 362 or
chapter 5 of the Bankruptcy Code, (iv) any claim or defense including fraud,
mistake, duress, and usury and any other defenses set forth in section 558 of
the Bankruptcy Code, and (v) any state law fraudulent transfer claim.

 

Chapter 11 Case means, with respect to a Debtor, such Debtor’s case under
chapter 11 of the Bankruptcy Code commenced on the Petition Date in the
Bankruptcy Court, jointly administered with all other Debtors’ cases under
chapter 11 of the Bankruptcy Code.

 

2

--------------------------------------------------------------------------------



 

Claim means a “claim,” as defined in section 101(5) of the Bankruptcy Code,
against any Debtor.

 

Class means any group of Claims or Interests classified under this Plan pursuant
to section 1122(a) of the Bankruptcy Code.

 

Collateral means any Asset of an Estate that is subject to a Lien securing the
payment or performance of a Claim, which Lien is not invalid and has not been
avoided under the Bankruptcy Code or applicable nonbankruptcy law.

 

Confirmation Date means the date on which the Clerk of the Bankruptcy Court
enters the Confirmation Order.

 

Confirmation Hearing means the hearing to be held by the Bankruptcy Court
regarding confirmation of this Plan, as such hearing may be adjourned or
continued from time to time.

 

Confirmation Order means the order of the Bankruptcy Court (i) approving (a) the
Disclosure Statement pursuant to sections 1125 and 1126(b), (b) the solicitation
of votes and voting procedures, (c) the form of ballots, and (d) the Rights
Offering Procedures, and (ii) confirming this Plan pursuant to section 1129 of
the Bankruptcy Code.

 

Consenting Creditors has the meaning set forth in the RSA.

 

Consenting Creditor Advisors means, together, the Consenting Creditor Counsel
and Ducera Partners, LLC, as financial advisor to the Ad Hoc Noteholder Group.

 

Consenting Creditor Counsel means (i) Paul, Weiss, Rifkind, Wharton & Garrison
LLP, as counsel and (ii) Porter Hedges LLP, as local counsel, to the Ad Hoc
Noteholder Group.

 

Cure Amount means the payment of Cash or the distribution of other property (as
the parties may agree or the Bankruptcy Court may order) as necessary to
(i) cure a monetary default by the Debtors in accordance with the terms of an
executory contract or unexpired lease of the Debtors and (ii) permit the Debtors
to assume such executory contract or unexpired lease under section 365(a) of the
Bankruptcy Code.

 

Debtor(s) has the meaning set forth in the introductory paragraph of this Plan.

 

Definitive Documents has the meaning ascribed to such term in the RSA.

 

DIP Agent means Wilmington Trust, National Association, solely in its capacity
as administrative agent under the DIP Facility, or its successors, assigns, or
any replacement agent appointed pursuant to the terms of the DIP Agreement.

 

DIP Agreement means that certain Junior Secured Debtor-In-Possession Credit
Agreement, to be dated after the Petition Date, by and among, Halcón Parent, as
borrower, the other Debtors, as guarantors, the DIP Lenders, and the DIP Agent,
as the same may be amended,

 

3

--------------------------------------------------------------------------------



 

restated, supplemented, or otherwise modified from time to time in accordance
with the terms thereof.

 

DIP Claim means all Claims held by the DIP Lenders on account of, arising under,
or relating to the DIP Agreement, the DIP Facility, or the DIP Orders, including
Claims for all principal amounts outstanding, interest, reasonable and
documented fees, expenses, costs, and other charges of the DIP Lenders.

 

DIP Facility means that certain debtor-in-possession financing facility provided
by the DIP Lenders in an aggregate principal amount of $35,000,000 made
available pursuant to the terms of the DIP Agreement.

 

DIP Lenders means lenders from time to time party to the DIP Agreement.

 

DIP Orders means, collectively, (i) the Interim Order (I) Authorizing Debtors
(A) to Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362,
363(b), 364(c)(2), 364(c)(3), and 364(e) and (B) to Utilize Cash Collateral
Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection to Prepetition
Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and 507(b) and
(III) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and
(ii) a Final Order entered by the Bankruptcy Court authorizing the Debtors to
enter into the DIP Agreement and access the DIP Facility, which DIP Orders shall
be in form and substance acceptable to the DIP Lenders.

 

Disbursing Agent means any Entity in its capacity as a disbursing agent under
section 6.6 hereof, including any Debtor or Reorganized Debtor, as applicable,
that acts in such capacity to make distributions pursuant to this Plan.

 

Disclosure Statement means the disclosure statement for this Plan, including all
exhibits, schedules, supplements, modifications, amendments, and annexes
thereto, each as supplemented from time to time, which is prepared and
distributed in accordance with sections 1125, 1126(b), or 1145 of the Bankruptcy
Code, Bankruptcy Rules 3016 and 3018, or other applicable law.

 

Disputed means, with respect to a Claim, (i) any Claim, which Claim is disputed
under ARTICLE VII of this Plan or as to which the Debtors have interposed and
not withdrawn an objection or request for estimation that has not been
determined by a Final Order, (ii) any Claim, proof of which was required to be
filed by order of the Bankruptcy Court but as to which a proof of Claim was not
timely or properly filed, (iii) any Claim that is listed in the Schedules, if
any are filed, as unliquidated, contingent or disputed, and as to which no
request for payment or proof of Claim has been filed, or (iv) any Claim that is
otherwise disputed by any of the Debtors or Reorganized Debtors in accordance
with applicable law or contract, which dispute has not been withdrawn, resolved
or overruled by a Final Order.  To the extent the Debtors dispute only the
amount of a Claim, such Claim shall be deemed Allowed in the amount the Debtors
do not dispute, if any, and Disputed as to the balance of such Claim.

 

Distribution Record Date means, except as otherwise provided in this Plan or the
Plan Documents, the Effective Date.

 

4

--------------------------------------------------------------------------------



 

DTC means Depository Trust Company, a limited-purpose trust company organized
under the New York State Banking Law.

 

Effective Date means the date which is the first Business Day on which (i) all
conditions to the effectiveness of this Plan set forth in section 9.1 of this
Plan have been satisfied or waived in accordance with the terms of this Plan and
(ii) no stay of the Confirmation Order is in effect.

 

Entity has the meaning set forth in section 101(15) of the Bankruptcy Code.

 

Equity Rights Offerings means, collectively, the Senior Noteholder Rights
Offering and the Existing Equity Interests Rights Offering.

 

Estate(s) means individually or collectively, the estate or estates of the
Debtors created under section 541 of the Bankruptcy Code.

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

Exculpated Parties means, collectively, and in each case in their capacities as
such during the Chapter 11 Cases, (i) the Debtors, (ii) the Reorganized Debtors,
(iii) any statutory committee appointed in the Chapter 11 Cases, and (iv) with
respect to each of the foregoing Persons in clauses (i) through (iii), such
Persons’ predecessors, successors, assigns, subsidiaries, affiliates, managed
accounts and funds, and all of their respective current and former officers and
directors, principals, equity holders, members, partners, managers, employees,
agents, advisory board members, financial advisors, attorneys, accountants,
investment bankers, consultants, representatives, investment managers,
investment advisors, management companies, fund advisors, and other
professionals, and such Persons’ respective heirs, executors, estates, and
nominees, in each case in their capacity as such.

 

Existing Equity Cash Out has the meaning set forth in the Restructuring Term
Sheet.

 

Existing Equity Interests means shares of the class of common stock of Halcón
Parent that existed immediately prior to the Effective Date, including any
restricted stock of Halcón Parent that vests prior to the Effective Date.

 

Existing Equity Interests Rights Offering means that certain rights offering
pursuant to which, subject to the Existing Equity Cash Out, each holder of
Allowed Existing Equity Interests is entitled to receive Existing Equity
Interests Subscription Rights to acquire New Common Shares in accordance with
the applicable Rights Offering Procedures.

 

Existing Equity Interests Subscription Rights means the Subscription Rights
allocated to holders of Allowed Existing Equity Interests in accordance with the
Rights Offering Procedures.

 

Exit RBL Agent means the administrative agent under the Exit RBL Agreement.

 

5

--------------------------------------------------------------------------------



 

Exit RBL Agreement means that certain senior secured revolving credit agreement,
to be dated as of the Effective Date, by and among Halcón Parent, as borrower,
the Exit RBL Agent, and the Exit RBL Lenders, the form of which shall be
contained in the Plan Supplement, and which shall otherwise be in form and
substance substantially consistent with the Exit RBL Commitment Letter.

 

Exit RBL Commitment Letter means that certain commitment letter among the Halcón
Parent, BMO Harris Bank N.A. and BMO Capital Markets Corp., attached to the
Disclosure Statement as Exhibit G that sets forth the principal terms of the
Exit RBL Agreement and as approved by order of the Bankruptcy Court.

 

Exit RBL Lenders means the lenders party to the Exit RBL Agreement as of the
Effective Date.

 

Exit RBL Facility means a revolving loan facility in an aggregate principal
amount of $750,000,000, with an initial borrowing base at $275,000,000, governed
by the Exit RBL Agreement, the proceeds of which shall be used, subject to the
terms thereof, to (i) provide the Reorganized Debtors with additional liquidity
for working capital and general corporate purposes, (ii) pay all reasonable and
documented Restructuring Expenses, and (iii) fund Plan Distributions, in each
case consistent with the Restructuring Term Sheet.  For the avoidance of doubt,
the Exit RBL Facility is the same as, and is referred to in the RSA as, the
“Exit Facility.”

 

Fee Claim means a Claim for professional services rendered or costs incurred on
or after the Petition Date through the Confirmation Date by Professional
Persons.

 

Fee Escrow Account means an interest-bearing account in an amount equal to the
total estimated amount of Fee Claims funded by the Debtors on the Effective
Date.

 

Final Order means an order or judgment of a court of competent jurisdiction that
has been entered on the docket maintained by the clerk of such court, which has
not been reversed, vacated, or stayed and as to which (i) the time to appeal,
petition for certiorari, or move for a new trial, reargument, or rehearing has
expired and as to which no appeal, petition for certiorari, or other proceedings
for a new trial, reargument, or rehearing shall then be pending, or (ii) if an
appeal, writ of certiorari, new trial, reargument, or rehearing thereof has been
sought, such order or judgment shall have been affirmed by the highest court to
which such order was appealed, or certiorari shall have been denied, or a new
trial, reargument, or rehearing shall have been denied or resulted in no
modification of such order, and the time to take any further appeal, petition
for certiorari, or move for a new trial, reargument, or rehearing shall have
expired; provided, however, that no order or judgment shall fail to be a “Final
Order” solely because of the possibility that a motion under Rules 59 or 60 of
the Federal Rules of Civil Procedure or any analogous Bankruptcy Rule (or any
analogous rules applicable in another court of competent jurisdiction) or
sections 502(j) or 1144 of the Bankruptcy Code has been or may be filed with
respect to such order or judgment.

 

Governance Term Sheet means a term sheet, in accordance with section 5.8 of this
Plan, setting forth the post-Effective Date corporate governance of Reorganized
Halcón Parent.

 

6

--------------------------------------------------------------------------------



 

Governmental Unit has the meaning set forth in section 101(27) of the Bankruptcy
Code.

 

General Unsecured Claim means any Claim, other than a RBL Claim, Senior Notes
Claim, Other Secured Claim, Administrative Expense Claim, Priority Tax Claim,
Other Priority Claim, DIP Claim, or Intercompany Claim that is not entitled to
priority under the Bankruptcy Code or any Final Order of the Bankruptcy Court.

 

Halcón Parent means Halcón Resources Corporation.

 

Impaired means, with respect to a Claim, Interest, or a Class of Claims or
Interests, “impaired” within the meaning of such term in section 1124 of the
Bankruptcy Code.

 

Intercompany Claim means any Claim against a Debtor held by another Debtor.

 

Intercompany Interest means any Interests in any of the Debtors held by another
Debtor.

 

Interest means any equity security (as defined in section 101(16) of the
Bankruptcy Code) in a Debtor, including all ordinary shares, units, common
stock, preferred stock, membership interest, partnership interest or other
instrument, evidencing any fixed or contingent ownership interest in any Debtor,
whether or not transferable and whether fully vested or vesting in the future,
including any option, warrant, or other right, contractual or otherwise, to
acquire any such interest in the applicable Debtor, that existed immediately
before the Effective Date.

 

Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

 

Management Incentive Plan means a post-emergence management incentive plan to be
implemented by the New Board after the Effective Date as further described in
section 5.7 of this Plan.

 

MIP Equity means New Common Shares issued in connection with the Management
Incentive Plan.

 

New Board means the initial board of directors of Reorganized Halcón Parent.

 

New Common Shares means the shares of common stock of Reorganized Halcón Parent
to be issued (i) on the Effective Date pursuant to this Plan, including pursuant
to the Equity Rights Offerings and Backstop Commitment Premium, (ii) upon
implementation of the Management Incentive Plan, (iii) upon exercise of the
Warrants, or (iv) as otherwise permitted pursuant to the Amended Organizational
Documents of Reorganized Halcón Parent.

 

Other Equity Interests means all Interests in Halcón Parent other than Existing
Equity Interests.

 

7

--------------------------------------------------------------------------------



 

Other Priority Claim means any Claim other than an Administrative Expense Claim,
a DIP Claim, or a Priority Tax Claim that is entitled to priority of payment as
specified in section 507(a) of the Bankruptcy Code.

 

Other Secured Claim means any Secured Claim other than a Priority Tax Claim, a
DIP Claim, or a RBL Claim.

 

Person means any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, limited
partnership, trust, estate, unincorporated organization, Governmental Unit, or
other Entity.

 

Petition Date means, with respect to a Debtor, the date on which such Debtor
commenced its Chapter 11 Case.

 

Plan means this joint prepackaged chapter 11 plan, including all appendices,
exhibits, schedules, and supplements hereto (including any appendices,
schedules, and supplements to this Plan contained in the Plan Supplement), as
may be modified from time to time in accordance with the Bankruptcy Code, the
terms hereof, and the RSA.

 

Plan Distribution means the payment or distribution of consideration to holders
of Allowed Claims and Allowed Interests under this Plan.

 

Plan Document means any Definitive Document or document in the Plan Supplement.

 

Plan Supplement means a supplement or supplements to this Plan containing
certain documents relevant to the implementation of this Plan, to be filed with
the Bankruptcy Court no later than seven (7) calendar days before the Voting
Deadline, which shall include (i) the Amended Organizational Documents of
Reorganized Halcón Parent, (ii) the slate of directors to be appointed to the
New Board to the extent known and determined, (iii) with respect to the members
of the New Board, information required to be disclosed in accordance with
section 1129(a)(5) of the Bankruptcy Code, (iv) the Exit RBL Agreement, (v) the
Warrant Agreement(s), (vi) a schedule of retained Causes of Action, (vii) the
Registration Rights Agreement, (viii) and the Governance Term Sheet, if
applicable; provided, however, that, through the Effective Date, the Debtors
shall have the right to amend documents contained in, and exhibits to, the Plan
Supplement in accordance with the terms of this Plan and the RSA.

 

Priority Tax Claim means any Claim of a Governmental Unit of the kind entitled
to priority of payment as specified in sections 502(i) and 507(a)(8) of the
Bankruptcy Code.

 

Pro Rata means the proportion that an Allowed Claim or Interest in a particular
Class bears to the aggregate amount of Allowed Claims or Interests in that
Class.

 

Professional Person means any Person retained by order of the Bankruptcy Court
in connection with these Chapter 11 Cases pursuant to sections 327, 328, 330,
331, 503(b), or 1103 of the Bankruptcy Code, excluding any ordinary course
professional retained pursuant to an order of the Bankruptcy Court.

 

8

--------------------------------------------------------------------------------



 

Registration Rights Agreement means the registration agreement to be entered
into on the Effective Date by Reorganized Halcón Parent and the Registration
Rights Parties, the terms of which shall be consistent in all material respects
with the Restructuring Term Sheet.

 

Registration Rights Parties means the Consenting Creditors and any recipient of
New Common Shares that receives (together with its affiliates and related funds)
10% or more of the voting Securities of Reorganized Halcón Parent issued
pursuant to this Plan.

 

Released Parties means, collectively, (i) the Debtors, (ii) the Reorganized
Debtors, (iii) the Consenting Creditors, (iv) the Ad Hoc Noteholder Group and
each of its members, (v) the Senior Notes Trustee, (vi) the Exit RBL Agent, Exit
RBL Lenders, and any arranger under the Exit RBL Facility, (vii) the DIP Agent
and DIP Lenders, (viii) the RBL Agent and the RBL Lenders, (ix) with respect to
each of the foregoing Persons in clauses (i) through (viii), each of their
affiliates, and (x) with respect to each of the foregoing Persons in clauses
(i) through (ix) such Persons’ predecessors, successors, assigns, subsidiaries,
affiliates, managed accounts and funds, and all of their respective current and
former officers and directors, principals, equity holders, members, partners,
managers, employees, agents, advisory board members, financial advisors,
attorneys, accountants, investment bankers, consultants, representatives,
investment managers, investment advisors, management companies, fund advisors,
and other professionals, and such Persons’ respective heirs, executors, estates,
and nominees, in each case in their capacity as such.

 

Releasing Parties means, collectively, (i) the holders of all Claims or
Interests who vote to accept this Plan, (ii) the holders of all Claims or
Interests whose vote to accept or reject this Plan is solicited but who do not
vote either to accept or to reject this Plan, (iii) the holders of all Claims or
Interests who vote, or are deemed, to reject this Plan but do not opt out of
granting the releases set forth herein, (iv) the holders of all Claims and
Interests who were given notice of the opportunity to opt out of granting the
releases set forth herein but did not opt out, (v) all other holders of Claims
and Interests to the maximum extent permitted by law, and (vi) the Released
Parties.

 

Reorganized Halcón Parent means Halcón Parent, as reorganized on the Effective
Date in accordance with this Plan.

 

Reorganized Debtor(s) means, with respect to each Debtor, such Debtor as
reorganized as of the Effective Date in accordance with this Plan.

 

Requisite Creditors has the meaning set forth in the RSA.

 

Restructuring has the meaning set forth in the RSA.

 

Restructuring Expenses means the reasonable and documented fees and expenses
incurred by the Consenting Creditors Advisors and the DIP Agent in connection
with the Restructuring, as provided by the RSA, payable in accordance with the
terms of the applicable fee letters executed with such parties, and any
applicable law or orders of the Bankruptcy Court.

 

Restructuring Term Sheet means that certain term sheet attached as Exhibit A to
the RSA.

 

9

--------------------------------------------------------------------------------



 

Restructuring Transactions means one or more transactions pursuant to
section 1123(a)(5)(D) of the Bankruptcy Code to occur on the Effective Date or
as soon as reasonably practicable thereafter, that may be necessary or
appropriate to effect any transaction described in, approved by, contemplated
by, or necessary to effectuate this Plan, including (i) the consummation of the
transactions provided for under or contemplated by the RSA and the Restructuring
Term Sheet, (ii) the execution and delivery of appropriate agreements or other
documents containing terms that are consistent with or reasonably necessary to
implement the terms of this Plan, the RSA, and the Restructuring Term Sheet, and
that satisfy the requirements of applicable law, (iii) the execution and
delivery of appropriate instruments of transfer, assignment, assumption, or
delegation of any property, right, liability, duty, or obligation on terms
consistent with the terms of this Plan, the RSA, and the Restructuring Term
Sheet, and (iv) all other actions that the Debtors or Reorganized Debtors, as
applicable, determine are necessary or appropriate and consistent with the RSA
and the Restructuring Term Sheet.

 

RBL Agent means JPMorgan Chase Bank, N.A., in its capacity as administrative
agent under the RBL Agreement.

 

RBL Agreement means that certain Amended and Restated Senior Secured Revolving
Credit Agreement, dated as of September 7, 2017 (as amended, modified, or
otherwise supplemented from time to time), by and among Halcón Parent, as
borrower, the RBL Agent, and the RBL Lenders party thereto from time to time.

 

RBL Claims means all Claims against the Debtors arising under or in connection
with the RBL Agreement and all documents relating thereto, including all Letters
of Credit, Loan Documents, and Secured Swap Agreements (each as defined in the
RBL Agreement).

 

RBL Lenders means the lenders from time to time party to the RBL Agreement and
all other Secured Parties (as defined in the RBL Agreement).

 

Registered Holder means a holder of an Existing Equity Interest whose ownership
interest is registered directly on the books and records of Halcón Parent’s
transfer agent.

 

Rights Offering Equity means New Common Shares issued pursuant to the Equity
Rights Offerings.

 

Rights Offering Participant means each holder of an Existing Equity Interest
(subject to the Existing Equity Cash Out) or Senior Notes Claim as of the Rights
Offering Record Date.

 

Rights Offering Procedures means the procedures for the implementation of the
Equity Rights Offerings, as applicable, in substantially the form attached to
the Disclosure Statement as Exhibit E and Exhibit F.

 

Rights Offering Record Date means August 30, 2019.

 

RSA means that certain Restructuring Support Agreement, dated as of August 2,
2019, by and among the Debtors and the Consenting Creditors, attached to the
Disclosure

 

10

--------------------------------------------------------------------------------



 

Statement as Exhibit A, as the same may be amended, restated, or otherwise
modified in accordance with its terms.

 

Schedule of Rejected Contracts means the schedule of executory contracts and
unexpired leases to be rejected by the Debtors pursuant to this Plan, if any, as
the same may be amended, modified, or supplemented from time to time.

 

Schedules means, the schedules of Assets and liabilities, statements of
financial affairs, lists of holders of Claims and Interests and all amendments
or supplements thereto filed by the Debtors with the Bankruptcy Court to the
extent such filing is not waived pursuant to an order of the Bankruptcy Court.

 

Secured Claim means a Claim to the extent (i) secured by a Lien on property of a
Debtor’s Estate, the amount of which is equal to or less than the value of such
property (a) as set forth in this Plan, (b) as agreed to by the holder of such
Claim and the Debtors, or (c) as determined by a Final Order in accordance with
section 506(a) of the Bankruptcy Code or (ii) subject to any setoff right of the
holder of such Claim under section 553 of the Bankruptcy Code.

 

Senior Notes Claim means any Claim arising from, or related to, the Senior
Notes.

 

Senior Notes Indenture means that certain indenture, dated as of February 16,
2017 (as amended, modified, or otherwise supplemented from time to time), under
which the Senior Notes were issued, by and among Halcón Parent, as issuer, each
of the guarantors named therein, and the Senior Notes Trustee.

 

Senior Noteholder means a holder of Senior Notes.

 

Senior Noteholder Backstop Agreement means the Backstop Commitment Agreement,
dated August 2, 2019, by and among Halcón Parent and the Backstop Commitment
Parties and attached to the RSA as Exhibit B.

 

Senior Noteholder Rights Offering means that certain rights offering pursuant to
which each holder of Allowed Senior Notes Claim is entitled to receive Senior
Noteholder Subscription Rights to acquire New Common Shares in accordance with
the applicable Rights Offering Procedures.

 

Senior Noteholder Subscription Rights means the Subscription Rights allocated to
holders of Allowed Senior Notes Claims in accordance with the applicable Rights
Offering Procedures.

 

Senior Notes means the 6.75% Senior Notes due 2025 issued pursuant to the Senior
Notes Indenture in the aggregate principal amount of $625,005,000.

 

Senior Notes Trustee means U.S. Bank National Association in its capacity as
trustee under the Senior Notes Indenture and its successors, assigns, or any
replacement trustee appointed pursuant to the terms of the Senior Notes
Indenture.

 

11

--------------------------------------------------------------------------------



 

Securities Act means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

Security means any “security” as such term is defined in section 101(49) of the
Bankruptcy Code.

 

Statutory Fees means all fees and charges assessed against the Estates pursuant
to sections 1911 through 1930 of chapter 123 of title 28 of the United States
Code.

 

Subscription Rights means the subscription rights to acquire New Common Shares
in accordance with the Rights Offering Procedures.

 

Tax Code means the Internal Revenue Code of 1986, as amended from time to time.

 

Unimpaired means, with respect to a Claim, Interest, or Class of Claims or
Interests, not “impaired” within the meaning of such term in section 1124 of the
Bankruptcy Code.

 

U.S. Trustee means the United States Trustee for Region 7.

 

Voting Deadline means September 5, 2019 at 5:00 p.m. prevailing Central Time, or
such other date and time as may set by the Bankruptcy Court.

 

Warrant Agreement(s) means one or more warrant agreement(s) to be entered into
by and among Reorganized Parent and the warrant agent named therein that shall
govern the terms of the Warrants, the form(s) of which shall be included in the
Plan Supplement.

 

Warrants has the meaning set forth in the Restructuring Term Sheet.

 

Warrant Equity means New Common Shares issuable upon the exercise of the
Warrants, subject to dilution by the MIP Equity.

 

1.2                               Interpretation; Application of Definitions;
Rules of Construction.

 

Unless otherwise specified, all section or exhibit references in this Plan are
to the respective section in or exhibit to this Plan, as the same may be
amended, waived, or modified from time to time in accordance with the terms
hereof and the RSA.  The words “herein,” “hereof,” “hereto,” “hereunder,” and
other words of similar import refer to this Plan as a whole and not to any
particular section, subsection, or clause contained therein and have the same
meaning as “in this Plan,” “of this Plan,” “to this Plan,” and “under this
Plan,” respectively.  The words “includes” and “including” are not limiting. 
The headings in this Plan are for convenience of reference only and shall not
limit or otherwise affect the provisions hereof.  For purposes herein: (a) in
the appropriate context, each term, whether stated in the singular or plural,
shall include both the singular and plural, and pronouns stated in the
masculine, feminine, or neuter gender shall include the masculine, feminine, and
the neuter gender; (b) any reference herein to a contract, lease, instrument,
release, indenture, or other agreement or document being in a particular form or
on particular terms and conditions means that the referenced document shall

 

12

--------------------------------------------------------------------------------



 

be substantially in that form or substantially on those terms and conditions;
(c) the rules of construction set forth in section 102 of the Bankruptcy Code
shall apply; and (d) any term used in capitalized form herein that is not
otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy
Rules shall have the meaning assigned to that term in the Bankruptcy Code or the
Bankruptcy Rules, as the case may be.

 

1.3                               Reference to Monetary Figures.

 

All references in this Plan to monetary figures shall refer to the legal tender
of the United States of America unless otherwise expressly provided.

 

1.4                               Consent Rights of Consenting Creditors.

 

Notwithstanding anything herein to the contrary, any and all consent rights of
the Consenting Creditors set forth in the RSA with respect to the form and
substance of this Plan, and any other Definitive Documents, including any
amendments, restatements, supplements, or other modifications to such documents,
and any consents, waivers, or other deviations under or from any such documents,
shall be incorporated herein by this reference and fully enforceable as if
stated in full herein.

 

1.5                               Controlling Document.

 

In the event of an inconsistency between this Plan and the Plan Supplement, the
terms of the relevant document in the Plan Supplement shall control unless
otherwise specified in such Plan Supplement document.  In the event of an
inconsistency between this Plan and any other instrument or document created or
executed pursuant to this Plan, or between this Plan and the Disclosure
Statement, this Plan shall control.  The provisions of this Plan and of the
Confirmation Order shall be construed in a manner consistent with each other so
as to effectuate the purposes of each; provided, however, that if there is
determined to be any inconsistency between any provision of this Plan and any
provision of the Confirmation Order that cannot be so reconciled, then, solely
to the extent of such inconsistency, the provisions of the Confirmation Order
shall govern, and any such provisions of the Confirmation Order shall be deemed
a modification of this Plan.

 

ARTICLE II.                                                                    
ADMINISTRATIVE EXPENSE CLAIMS, FEE CLAIMS, PRIORITY TAX CLAIMS, AND DIP CLAIMS.

 

2.1                               Treatment of Administrative Expense Claims.

 

Except to the extent that a holder of an Allowed Administrative Expense Claim
agrees to a different treatment, each holder of an Allowed Administrative
Expense Claim (other than Restructuring Expenses or a Fee Claim) shall receive,
in full and final satisfaction of such Claim, Cash in an amount equal to such
Allowed Administrative Expense Claim on, or as soon thereafter as is reasonably
practicable, the later of (i) the Effective Date and (ii) the first Business Day
after the date that is thirty (30) calendar days after the date such
Administrative Expense Claim becomes an Allowed Administrative Expense Claim;
provided, however, that Allowed

 

13

--------------------------------------------------------------------------------



 

Administrative Expense Claims representing liabilities incurred in the ordinary
course of business by the Debtors shall be paid by the Debtors or the
Reorganized Debtors, as applicable, in the ordinary course of business,
consistent with past practice and in accordance with the terms and subject to
the conditions of any orders or agreements governing, instruments evidencing, or
other documents establishing, such liabilities.

 

2.2                               Treatment of Fee Claims.

 

(a)                                 All Professional Persons seeking awards by
the Bankruptcy Court of compensation for services rendered or reimbursement of
expenses incurred through and including the Confirmation Date under sections
327, 328, 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), 503(b)(5), or 1103 of the
Bankruptcy Code shall (i) file, on or before the date that is forty five (45)
days after the Confirmation Date, their respective applications for final
allowances of compensation for services rendered and reimbursement of expenses
incurred and (ii) be paid in full, in Cash, in such amounts as are Allowed by
the Bankruptcy Court or authorized to be paid in accordance with the
order(s) relating to or allowing any such Fee Claim.  The Debtors are authorized
to pay compensation for professional services rendered and reimbursement of
expenses incurred after the Confirmation Date in the ordinary course and without
the need for Bankruptcy Court approval.

 

(b)                                 On the Effective Date, the Debtors shall
establish and fund the Fee Escrow Account.  The Debtors shall fund the Fee
Escrow Account with Cash equal to the Professional Persons’ good faith estimates
of the Fee Claims.  Funds held in the Fee Escrow Account shall not be considered
property of the Debtors’ Estates or property of the Reorganized Debtors, but
shall revert to the Reorganized Debtors only after all Fee Claims allowed by the
Bankruptcy Court have been irrevocably paid in full.  The Fee Escrow Account
shall be held in trust for Professional Persons retained by the Debtors and for
no other parties until all Fee Claims Allowed by the Bankruptcy Court have been
paid in full.  Fee Claims shall be paid in full, in Cash, in such amounts as are
Allowed by the Bankruptcy Court (i) on the date upon which a Final Order
relating to any such Allowed Fee Claim is entered or (ii) on such other terms as
may be mutually agreed upon between the holder of such an Allowed Fee Claim and
the Debtors or the Reorganized Debtors, as applicable.  The Reorganized Debtors’
obligations with respect to Fee Claims shall not be limited by nor deemed
limited to the balance of funds held in the Fee Escrow Account.  To the extent
that funds held in the Fee Escrow Account are insufficient to satisfy the amount
of accrued Fee Claims owing to the Professional Persons, such Professional
Persons shall have an Allowed Administrative Expense Claim for any such
deficiency, which shall be satisfied in accordance with section 2.1 of this
Plan.  No Liens, claims, or interests shall encumber the Professional Fee Escrow
in any way, other than customary liens in favor of the depository bank at which
the Fee Escrow Account is maintained.

 

(c)                                  Any objections to Fee Claims shall be
served and filed (i) no later than twenty one (21) days after the filing of the
final applications for compensation or reimbursement or (ii) such later date as
ordered by the Bankruptcy Court upon a motion of the Reorganized Debtors.

 

14

--------------------------------------------------------------------------------



 

2.3                               Treatment of Priority Tax Claims.

 

Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a
different treatment, each holder of an Allowed Priority Tax Claim shall receive,
in full and final satisfaction of such Allowed Priority Tax Claim, at the sole
option of the Debtors or the Reorganized Debtors, as applicable (i) Cash in an
amount equal to such Allowed Priority Tax Claim on, or as soon thereafter as is
reasonably practicable, the later of (a) the Effective Date, to the extent such
Claim is an Allowed Priority Tax Claim on the Effective Date, (b) the first
Business Day after the date that is thirty (30) calendar days after the date
such Priority Tax Claim becomes an Allowed Priority Tax Claim, and (c) the date
such Allowed Priority Tax Claim is due and payable in the ordinary course as
such obligation becomes due, or (ii) such other treatment consistent with the
provisions of section 1129(a)(9) of the Bankruptcy Code.

 

2.4                               Treatment of DIP Claims.

 

On the Effective Date, in full and final satisfaction, settlement, release, and
discharge of, and in exchange for, each Allowed DIP Claim, each such Allowed DIP
Claim (a) shall be paid in full in Cash by the Debtors equal to the Allowed
amount of such DIP Claim and all commitments under the DIP Agreement shall
terminate, or (b) shall be otherwise satisfied by the Debtors in a manner
acceptable to the DIP Agent, any affected DIP Lender under the DIP Agreement,
and any other holder of a DIP Claim, as applicable.  Upon the indefeasible
payment or satisfaction in full in Cash, or other satisfactory treatment, of the
DIP Claims in accordance with the terms of this Plan, on the Effective Date, all
Liens granted to secure such obligations shall be terminated and of no further
force and effect.

 

2.5                               Restructuring Expenses.

 

The Restructuring Expenses incurred, or estimated to be incurred, up to and
including the Effective Date, shall be paid in full in Cash on the Effective
Date or as soon as reasonably practicable thereafter (to the extent not
previously paid during the course of the Chapter 11 Cases) in accordance with,
and subject to, the terms of the RSA, without any requirement to file a fee
application with the Bankruptcy Court or without any requirement for Bankruptcy
Court review or approval.  All Restructuring Expenses to be paid on the
Effective Date shall be estimated prior to and as of the Effective Date and such
estimates shall be delivered to the Debtors at least three (3) Business Days
before the anticipated Effective Date; provided, however, that such estimates
shall not be considered an admission or limitation with respect to such
Restructuring Expenses.  On the Effective Date, final invoices for all
Restructuring Expenses incurred prior to and as of the Effective Date shall be
submitted to the Debtors.

 

2.6                               Statutory Fees.

 

All Statutory Fees due and payable prior to the Effective Date shall be paid by
the Debtors or the Reorganized Debtors.  On and after the Effective Date, the
Reorganized Debtors shall pay any and all Statutory Fees when due and payable,
and shall file with the Bankruptcy Court quarterly reports in a form reasonably
acceptable to the U.S. Trustee.  Each Debtor or Reorganized Debtor, as
applicable, shall remain obligated to pay quarterly fees to the U.S.

 

15

--------------------------------------------------------------------------------



 

Trustee until the earliest of that particular Debtor’s, or Reorganized Debtor’s,
as applicable, case being closed, dismissed, or converted to a case under
Chapter 7 of the Bankruptcy Code.

 

ARTICLE III.                                                             
CLASSIFICATION OF CLAIMS AND INTERESTS.

 

3.1                               Classification in General.

 

A Claim or Interest is placed in a particular Class for all purposes, including
voting, confirmation, and distribution under this Plan and under sections 1122
and 1123(a)(1) of the Bankruptcy Code; provided, however, that a Claim or
Interest is placed in a particular Class for the purpose of receiving
distributions pursuant to this Plan only to the extent that such Claim or
Interest is an Allowed Claim or Allowed Interest in that Class and such Claim or
Interest has not been satisfied, released, or otherwise settled prior to the
Effective Date.

 

3.2                               Formation of Debtor Groups for Convenience
Only.

 

This Plan groups the Debtors together solely for the purpose of describing
treatment under this Plan, confirmation of this Plan, and making Plan
Distributions in respect of Claims against and Interests in the Debtors under
this Plan.  Such groupings shall not affect any Debtor’s status as a separate
legal entity, change the organizational structure of the Debtors’ business
enterprise, constitute a change of control of any Debtor for any purpose, cause
a merger or consolidation of any legal entities, or cause the transfer of any
Assets; and, except as otherwise provided by or permitted under this Plan, all
Debtors shall continue to exist as separate legal entities.

 

3.3                               Summary of Classification of Claims and
Interests.

 

The following table designates the Classes of Claims against and Interests in
the Debtors and specifies which Classes are (i) Impaired and Unimpaired under
this Plan, (ii) entitled to vote to accept or reject this Plan in accordance
with section 1126 of the Bankruptcy Code, and (iii) deemed to accept or reject
this Plan.  In accordance with section 1123(a)(1) of the Bankruptcy Code,
Administrative Expense Claims and Priority Tax Claims have not been classified. 
The classification of Claims and Interests set forth herein shall apply
separately to each Debtor.

 

Class

 

Type of Claim or Interest

 

Impairment

 

Entitled to Vote

Class 1

 

Other Priority Claims

 

Unimpaired

 

No (Deemed to accept)

Class 2

 

Other Secured Claims

 

Unimpaired

 

No (Deemed to accept)

Class 3

 

RBL Claims

 

Unimpaired

 

No (Deemed to accept)

Class 4

 

Senior Notes Claims

 

Impaired

 

Yes

Class 5

 

General Unsecured Claims

 

Unimpaired

 

No (Deemed to accept)

Class 6

 

Intercompany Claims

 

Unimpaired

 

No (Deemed to accept)

Class 7

 

Existing Equity Interests

 

Impaired

 

Yes

Class 8

 

Other Equity Interests

 

Impaired

 

No (Deemed to reject)

Class 9

 

Intercompany Interests

 

Unimpaired

 

No (Deemed to accept)

 

16

--------------------------------------------------------------------------------



 

3.4                               Special Provision Governing Unimpaired Claims.

 

Except as otherwise provided in this Plan, nothing under this Plan shall affect
the rights of the Debtors or the Reorganized Debtors, as applicable, in respect
of any Unimpaired Claims, including all rights in respect of legal and equitable
defenses to, or setoffs or recoupments against, any such Unimpaired Claims.

 

3.5                               Elimination of Vacant Classes.

 

Any Class that, as of the commencement of the Confirmation Hearing, does not
have at least one holder of a Claim or Interest that is Allowed in an amount
greater than zero for voting purposes shall be considered vacant, deemed
eliminated from this Plan for purposes of voting to accept or reject this Plan,
and disregarded for purposes of determining whether this Plan satisfies section
1129(a)(8) of the Bankruptcy Code with respect to such Class.

 

3.6                               Voting Classes; Presumed Acceptance by
Non-Voting Classes.

 

With respect to each Debtor, if a Class contained Claims eligible to vote and no
holder of Claims eligible to vote in such Class votes to accept or reject this
Plan, this Plan shall be presumed accepted by the holders of such Claims in such
Class.

 

3.7                               Voting; Presumptions; Solicitation.

 

(a)                                 Acceptance by Certain Impaired Classes. 
Only holders of Claims in Class 4 and Interests in Class 7 are entitled to vote
to accept or reject this Plan.  An Impaired Class of Claims shall have accepted
this Plan if (i) the holders of at least two-thirds (2/3) in amount of the
Allowed Claims actually voting in such Class have voted to accept this Plan and
(ii) the holders of more than one-half (1/2) in number of the Allowed Claims
actually voting in such Class have voted to accept this Plan.  An Impaired
Class of Interests shall have accepted this Plan if the holders of at least
two-thirds (2/3) in amount of the Allowed Interests actually voting in such
Class have voted to accept this Plan.  Holders of Claims in Class 4 and
Interests in Class 7 shall receive ballots containing detailed voting
instructions.

 

(b)                                 Deemed Acceptance by Unimpaired Classes. 
Holders of Claims and Interests in Classes 1, 2, 3, 5, 6, and 9 are conclusively
deemed to have accepted this Plan pursuant to section 1126(f) of the Bankruptcy
Code.  Accordingly, such holders are not entitled to vote to accept or reject
this Plan.

 

(c)                                  Deemed Rejection by Impaired Class. 
Holders of Interests in Class 8 are deemed to have rejected this Plan pursuant
to section 1126(g) of the Bankruptcy Code.  Accordingly, such holders are not
entitled to vote to accept or reject this Plan.

 

3.8                               Cramdown.

 

If any Class is deemed to reject this Plan or is entitled to vote on this Plan
and does not vote to accept this Plan, the Debtors may (i) seek confirmation of
this Plan under section 1129(b) of the Bankruptcy Code or (ii) amend or modify
this Plan in accordance with the terms hereof and the Bankruptcy Code, including
by (A) modifying the treatment applicable to a

 

17

--------------------------------------------------------------------------------



 

Class of Claims or Interests to render such Class of Claims or Interests
Unimpaired to the extent permitted by the Bankruptcy Code and the Bankruptcy
Rules or (B) withdrawing the Plan as to an individual Debtor at any time before
the Confirmation Date.  If a controversy arises as to whether any Claims or
Interests, or any class of Claims or Interests, are impaired, the Bankruptcy
Court shall, after notice and a hearing, determine such controversy on or before
the Confirmation Date.

 

3.9                               No Waiver.

 

Nothing contained in this Plan shall be construed to waive a Debtor’s or other
Person’s right to object on any basis to any Claim.

 

ARTICLE IV.                                                                
TREATMENT OF CLAIMS AND INTERESTS.

 

4.1                               Class 1:  Other Priority Claims.

 

(a)                                 Treatment:  The legal, equitable, and
contractual rights of the holders of Allowed Other Priority Claims are unaltered
by this Plan.  Except to the extent that a holder of an Allowed Other Priority
Claim agrees to different treatment, on the later of the Effective Date and the
date that is ten (10) Business Days after the date such Other Priority Claim
becomes an Allowed Claim, or as soon as reasonably practicable thereafter, each
holder of an Allowed Other Priority Claim shall receive, on account of such
Allowed Claim, at the option of the Reorganized Debtors (i) Cash in an amount
equal to the Allowed amount of such Claim or (ii) other treatment consistent
with the provisions of section 1129 of the Bankruptcy Code.

 

(b)                                 Impairment and Voting:  Allowed Other
Priority Claims are Unimpaired.  In accordance with section 1126(f) of the
Bankruptcy Code, the holders of Allowed Other Priority Claims are conclusively
presumed to accept this Plan and are not entitled to vote to accept or reject
this Plan, and the votes of such holders shall not be solicited with respect to
such Allowed Other Priority Claims.

 

4.2                               Class 2:  Other Secured Claims.

 

(a)                                 Treatment:  The legal, equitable, and
contractual rights of the holders of Allowed Other Secured Claims are unaltered
by this Plan.  Except to the extent that a holder of an Allowed Other Secured
Claim agrees to different treatment, on the later of the Effective Date and the
date that is ten (10) Business Days after the date such Other Secured Claim
becomes an Allowed Claim, or as soon as reasonably practicable thereafter, each
holder of an Allowed Other Secured Claim shall receive, on account of such
Allowed Claim, at the option of the Reorganized Debtors (i) Cash in an amount
equal to the Allowed amount of such Claim, (ii) reinstatement or such other
treatment sufficient to render such holder’s Allowed Other Secured Claim
Unimpaired pursuant to section 1124 of the Bankruptcy Code, or (iii) such other
recovery necessary to satisfy section 1129 of the Bankruptcy Code.

 

(b)                                 Impairment and Voting:  Allowed Other
Secured Claims are Unimpaired.  In accordance with section 1126(f) of the
Bankruptcy Code, the holders of Allowed

 

18

--------------------------------------------------------------------------------



 

Other Secured Claims are conclusively presumed to accept this Plan and are not
entitled to vote to accept or reject this Plan, and the votes of such holders
shall not be solicited with respect to such Allowed Other Secured Claims.

 

4.3                               Class 3:  RBL Claims

 

(a)                                 Treatment:  The legal, equitable, and
contractual rights of the holders of Allowed RBL Claims are unaltered by this
Plan.  On the Effective Date, each holder of an Allowed RBL Claim shall receive
payment in full, in Cash of all Allowed RBL Claims, including by a refinancing,
and all outstanding letters of credit shall either be replaced, cash
collateralized or otherwise secured to the satisfaction of the Issuing Bank (as
defined in the RBL Agreement) in accordance with the terms of the RBL Agreement.

 

(b)                                 Impairment and Voting:  Allowed RBL Claims
are Unimpaired.  In accordance with section 1126(f) of the Bankruptcy Code, the
holders of Allowed RBL Claims are conclusively presumed to accept this Plan and
are not entitled to vote to accept or reject this Plan, and the votes of such
holders shall not be solicited with respect to such Allowed RBL Claims.

 

(c)                                  Allowance:  The RBL Claims shall be deemed
Allowed on the Effective Date in the aggregate principal amount up to $225
million, plus all amounts owing by the Debtors under the Secured Swap Agreements
(as defined in the RBL Agreement) that have terminated as of or prior to the
Effective Date, plus all accrued and unpaid interest and fees (including
interest and fees at the default rate that has accrued but not been paid during
the Chapter 11 Cases), and all other amounts that are outstanding under the RBL
Agreement as of the Effective Date.

 

4.4                               Class 4:  Senior Notes Claims.

 

(a)                                 Treatment:  On the Effective Date, each
holder of an Allowed Senior Notes Claim shall receive, in full and final
satisfaction of such Claim, such holder’s Pro Rata share of (i) 91% of the total
New Common Shares issued pursuant to this Plan on the Effective Date, subject to
dilution by the Rights Offering Equity, the Warrant Equity, the MIP Equity, and
the New Common Shares issued pursuant to the Backstop Commitment Premium, and
(ii) the Senior Noteholder Subscription Rights.

 

(b)                                 Impairment and Voting:  Senior Notes Claims
are Impaired.  Holders of Senior Notes Claims are entitled to vote on this Plan.

 

(c)                                  Allowance:  The Senior Notes Claims shall
be deemed Allowed on the Effective Date in the aggregate principal amount of
$625,005,000.

 

4.5                               Class 5:  General Unsecured Claims.

 

(a)                                 Treatment:  The legal, equitable, and
contractual rights of the holders of Allowed General Unsecured Claims are
unaltered by this Plan.  Except to the extent that a holder of an Allowed
General Unsecured Claim agrees to different treatment, on and after the
Effective Date, or as soon as reasonably practicable thereafter, the Debtors
shall continue to pay or dispute

 

19

--------------------------------------------------------------------------------



 

each General Unsecured Claim in the ordinary course of business as if the
Chapter 11 Cases had never been commenced.

 

(b)                                 Impairment and Voting:  Allowed General
Unsecured Claims are Unimpaired.  In accordance with section 1126(f) of the
Bankruptcy Code, the holders of Allowed General Unsecured Claims are
conclusively presumed to accept this Plan and are not entitled to vote to accept
or reject this Plan, and the votes of such holders shall not be solicited with
respect to such Allowed General Unsecured Claims.

 

4.6                               Class 6:  Intercompany Claims.

 

(a)                                 Treatment:  On or after the Effective Date,
all Intercompany Claims shall be paid, adjusted, continued, settled, reinstated,
discharged, or eliminated, in each case to the extent determined to be
appropriate by the Debtors or Reorganized Debtors, as applicable, in their
discretion and in consultation with the Consenting Creditors.

 

(b)                                 Impairment and Voting:  All Allowed
Intercompany Claims are deemed Unimpaired.  In accordance with section
1126(f) of the Bankruptcy Code, the holders of Allowed Intercompany Claims are
conclusively presumed to accept this Plan and are not entitled to vote to accept
or reject this Plan, and the votes of such holders shall not be solicited with
respect to such Allowed Intercompany Claims.

 

4.7                               Class 7:  Existing Equity Interests.

 

(a)                                 Treatment:  On the Effective Date, Existing
Equity Interests shall be cancelled, released, and extinguished and shall be of
no further force and effect.  Each holder of Existing Equity Interests shall
receive on account of such holder’s Existing Equity Interests:

 

(1) if a Registered Holder holds fewer than or equal to 2,000 shares of Existing
Equity Interests, Cash in an amount equal to the inherent value of such
Registered Holder’s Pro Rata share of (i) 9% of the total New Common Shares
issued pursuant to this Plan on the Effective Date, subject to dilution by the
Rights Offering Equity, the Warrant Equity, the MIP Equity, and the New Common
Shares issued pursuant to the Backstop Commitment Premium, (ii) the Warrants and
(iii) the Existing Equity Interests Subscription Rights; or

 

(2) for any other holder of Existing Equity Interests, such holder’s Pro Rata
share of (i) 9% of the total New Common Shares issued pursuant to this Plan on
the Effective Date, subject to dilution by the Rights Offering Equity, the
Warrant Equity, the MIP Equity, and the New Common Shares issued pursuant to the
Backstop Commitment Premium; provided, however, that the amount of total New
Common Shares available to be issued pursuant to this provision shall be reduced
by the amount of New Common Shares that would have been distributed to holders
of Existing Equity Interests in the absence of the immediately preceding clause
(1), (ii) the Warrants, and (iii) the Existing Equity Interests Subscription
Rights.

 

20

--------------------------------------------------------------------------------



 

(b)                                 Impairment and Voting:  Existing Equity
Interests are Impaired.  Holders of Existing Equity Interests are entitled to
vote on this Plan.

 

4.8                               Class 8:  Other Equity Interests.

 

(a)                                 Treatment:  On the Effective Date, Other
Equity Interests shall be cancelled, released, and extinguished and shall be of
no further force and effect.

 

(b)                                 Impairment and Voting:  Other Equity
Interests are Impaired.  In accordance with section 1126(g) of the Bankruptcy
Code, holders of Other Equity Interests are conclusively presumed to reject this
Plan and are not entitled to vote to accept or reject this Plan, and the votes
of such holders shall not be solicited with respect to Other Equity Interests.

 

4.9                               Class 9:  Intercompany Interests.

 

(a)                                 Treatment:  Intercompany Interests are
Unimpaired.  On the Effective Date, all Intercompany Interests shall be treated
as set forth in section 5.13 of this Plan.

 

(b)                                 Impairment and Voting:  Intercompany
Interests are Unimpaired.  In accordance with section 1126(f) of the Bankruptcy
Code, the holders of Allowed Intercompany Interests are conclusively presumed to
accept this Plan and are not entitled to vote to accept or reject this Plan, and
the votes of such holders shall not be solicited with respect to such Allowed
Intercompany Interests.

 

ARTICLE V.                                                                     
MEANS FOR IMPLEMENTATION.

 

5.1                               Sources of Consideration for Plan
Distributions.

 

(a)                                 Cash on Hand.  The Reorganized Debtors shall
use Cash on hand to fund distributions to certain holders of Claims against the
Debtors.

 

(b)                                 New Common Shares and Warrants.  On or as
soon as reasonably practicable after the Effective Date, Reorganized Halcón
Parent shall issue and distribute the New Common Shares and the Warrants to
holders of Allowed Senior Notes Claims and Existing Equity Interests entitled to
receive New Common Shares and Warrants pursuant to the Plan or notwithstanding
anything to the contrary in this Plan, such holder’s designated affiliates to
the extent permitted by DTC.

 

(c)                                  Exit RBL Facility.  On the Effective Date,
the Reorganized Debtors shall enter into the Exit RBL Facility, the proceeds of
which may be used to (i) provide the Reorganized Debtors with additional
liquidity for working capital and general corporate purposes, (ii) pay all
reasonable and documented Restructuring Expenses, and (iii) fund Plan
Distributions.

 

(d)                                 Plan Funding.  Plan Distributions of Cash
shall be funded from the Debtors’ Cash on hand as of the applicable date of such
Plan Distribution and from the proceeds of the Equity Rights Offerings and Exit
RBL Facility.

 

21

--------------------------------------------------------------------------------



 

5.2          Compromise and Settlement of Claims, Interests, and Controversies.

 

Pursuant to section 363 and 1123(b)(2) of the Bankruptcy Code and Bankruptcy
Rule 9019 and in consideration for the distributions and other benefits provided
pursuant to this Plan, the provisions of this Plan shall constitute a good faith
compromise of Claims, Interests, and controversies relating to the contractual,
legal, and subordination rights that a creditor or an Interest holder may have
with respect to any Allowed Claim or Interest or any distribution to be made on
account of such Allowed Claim or Interest.  The entry of the Confirmation Order
shall constitute the Bankruptcy Court’s approval of the compromise or settlement
of all such Claims, Interests, and controversies, as well as a finding by the
Bankruptcy Court that such compromise or settlement is in the best interests of
the Debtors, their Estates, and holders of such Claims and Interests, and is
fair, equitable, and reasonable.

 

5.3          Continued Corporate Existence; Effectuating Documents; Further
Transactions.

 

(a)           Except as otherwise provided in this Plan, the Debtors shall
continue to exist after the Effective Date as Reorganized Debtors in accordance
with the applicable laws of the respective jurisdictions in which they are
incorporated or organized and pursuant to the Amended Organizational Documents.

 

(b)           On and after the Effective Date, all actions contemplated by the
Plan shall be deemed authorized and approved by the Bankruptcy Court in all
respects without any further corporate or equity holder action.  On or after the
Effective Date, without prejudice to the rights of any party to a contract or
other agreement with any Reorganized Debtor and subject to the terms of each
such contract or other agreement, each Reorganized Debtor may, in its sole
discretion, take such action as permitted by applicable law and the Amended
Organizational Documents, as such Reorganized Debtor may determine is reasonable
and appropriate, including causing (i) a Reorganized Debtor to be merged into
another Reorganized Debtor or an affiliate of a Reorganized Debtor, (ii) a
Reorganized Debtor to be dissolved, (iii) the legal name of a Reorganized Debtor
to be changed, or (iv) the closure of a Reorganized Debtor’s Chapter 11 Case on
the Effective Date or any time thereafter, and such action and documents are
deemed to require no further action or approval (other than any requisite
filings required under applicable state, federal, or foreign law).

 

(c)           On the Effective Date or as soon thereafter as is reasonably
practicable, the Reorganized Debtors may take all actions as may be necessary or
appropriate to effect any transaction described in, approved by, or necessary or
appropriate to effectuate this Plan, including (i) the execution and delivery of
appropriate agreements or other documents of merger, consolidation,
restructuring, conversion, disposition, transfer, dissolution, or liquidation
containing terms that are consistent with the terms of this Plan and the
Definitive Documents and that satisfy the requirements of applicable law and any
other terms to which the applicable entities may agree, (ii) the execution and
delivery of appropriate instruments of transfer, assignment, assumption, or
delegation of any Asset, property, right, liability, debt, or obligation on
terms consistent with the terms of this Plan and having other terms to which the
applicable parties agree, (iii) the filing of appropriate certificates or
articles of incorporation or formation and amendments thereto, reincorporation,
merger, consolidation, conversion, or dissolution

 

22

--------------------------------------------------------------------------------



 

pursuant to applicable law, (iv) the Restructuring Transactions, (v) if the
Debtors expect to qualify for and elect to utilize the special bankruptcy
exception under section 382(l)(5) of the Tax Code, the Debtors may seek
Bankruptcy Court approval of certain procedures and potential restrictions on
the accumulation of Claims with respect to Persons who are or will be
substantial claimholders and the charter, bylaws, and other organizational
documents may restrict certain transfers of the New Common Shares, and (vi) all
other actions that the applicable entities determine to be necessary or
appropriate, including, without limitation, making filings or recordings that
may be required by applicable law.

 

5.4          Cancellation of Existing Securities and Agreements.

 

Except for the purpose of evidencing a right to a distribution under this Plan
and except as otherwise set forth in this Plan, or in any Plan Document,
including with respect to refinancing the RBL Agreement, on the Effective Date,
all agreements, instruments, notes, certificates, indentures, mortgages,
Securities and other documents evidencing any Claim or Interest (other than
Intercompany Interests that are not modified by this Plan) and any rights of any
holder in respect thereof shall be deemed cancelled and of no force or effect
and the obligations of the Debtors thereunder shall be deemed fully satisfied,
released, and discharged and, as applicable, shall be deemed to have been
surrendered to the Disbursing Agent.  The holders of or parties to such
cancelled instruments, Securities, and other documentation shall have no rights
arising from or related to such instruments, Securities, or other documentation
or the cancellation thereof, except the rights provided for pursuant to this
Plan.

 

5.5          Cancellation of Certain Existing Security Interests.

 

Upon the full payment or other satisfaction of an Allowed Other Secured Claim,
or promptly thereafter, the holder of such Allowed Other Secured Claim shall
deliver to the Debtors or Reorganized Debtors, as applicable, any Collateral or
other property of a Debtor held by such holder, together with any termination
statements, instruments of satisfaction, or releases of all security interests
with respect to its Allowed Other Secured Claim that may be reasonably required
to terminate any related financing statements, mortgages, mechanics’ or other
statutory Liens, or lis pendens, or similar interests or documents.

 

5.6          Officers and Boards of Directors.

 

(a)           On the Effective Date, the New Board shall consist of (i) the
Reorganized Debtors’ chief executive officer and (ii) the members selected by
the Requisite Creditors to be disclosed in the Plan Supplement to the extent
known and determined.  The identity and affiliations of any person proposed to
serve on the New Board shall be disclosed in accordance with section
1129(a)(5) of the Bankruptcy Code.

 

(b)           Except as otherwise provided in the Plan Supplement, the officers
of the respective Reorganized Debtors immediately before the Effective Date, as
applicable, shall serve as the initial officers of each of the respective
Reorganized Debtors on and after the Effective Date.  After the Effective Date,
the selection of officers of the Reorganized Debtors shall be as provided by
their respective Amended Organizational Documents.

 

23

--------------------------------------------------------------------------------



 

(c)           Except to the extent that a member of the board of directors or a
manager, as applicable, of a Debtor continues to serve as a director or manager
of such Debtor on and after the Effective Date, the members of the board of
directors or managers of each Debtor prior to the Effective Date, in their
capacities as such, shall have no continuing obligations or duties to the
Reorganized Debtors on or after the Effective Date and each such director or
manager shall be deemed to have resigned or shall otherwise cease to be a
director or manager of the applicable Debtor on the Effective Date.  Commencing
on the Effective Date, each of the directors and managers of each of the
Reorganized Debtors shall be elected and serve pursuant to the terms of the
applicable Amended Organizational Documents of such Reorganized Debtor and may
be replaced or removed in accordance with such organizational documents.

 

5.7          Management Incentive Plan.

 

After the Effective Date, the New Board shall adopt the Management Incentive
Plan.  The participants and amounts allocated under the Management Incentive
Plan and other terms and conditions thereof shall be determined in the sole
discretion of the New Board; provided, however, that the Management Incentive
Plan shall include restricted stock units, options, New Common Shares, or other
rights exercisable, exchangeable, or convertible into New Common Shares
representing 7.5% to 10% of the New Common Shares authorized to be issued
pursuant to this Plan and the Equity Rights Offerings on a fully diluted basis.

 

5.8          Authorization and Issuance of New Common Shares and Warrants.

 

(a)           On the Effective Date, (i) Reorganized Halcón Parent is authorized
to issue or cause to be issued and shall issue (A) the New Common Shares
(including the New Common Shares issuable in connection with the Backstop
Commitment Premium and the Equity Rights Offerings) and (B) the Warrants, and
(ii) the issuance of Subscription Rights by Reorganized Halcón Parent in
connection with the Equity Rights Offerings is authorized, ratified, and
confirmed in all respects; each in accordance with the terms of this Plan
without the need for any further corporate or shareholder action.  All of the
New Common Shares and the Warrants issuable under this Plan, when so issued,
shall be duly authorized, validly issued, and, in the case of the New Common
Shares, fully paid, and non-assessable.  The Warrant Equity (upon payment of the
exercise price in accordance with the terms of such Warrants) issued pursuant to
this Plan shall be duly authorized, validly issued, fully paid, and
non-assessable.

 

(b)           No later than seven (7) calendar days prior to the Voting
Deadline, the Debtors, with the consent of the Requisite Creditors, shall make a
determination as to whether Reorganized Halcón Parent will continue to be a
reporting company under the Exchange Act, 15 U.S.C. §§ 78(a) — 78(pp) following
December 31, 2019.  If the Debtors determine pursuant to this provision that
Reorganized Halcón Parent will continue to be a reporting company under the
Exchange Act following December 31, 2019, the Debtors shall use their
commercially reasonable efforts to have the New Common Shares listed on the New
York Stock Exchange, or another nationally recognized exchange, as soon as
practicable, subject to meeting applicable listing requirements following the
Effective Date.  If the Debtors determine pursuant to this provision that
Reorganized Halcón Parent will not continue to be a reporting company under the
Exchange Act following December 31, 2019, the Debtors shall file the Governance
Term Sheet.

 

24

--------------------------------------------------------------------------------



 

(c)           The Warrants shall be issuable pursuant to the terms of the
respective Warrant Agreements, the form and substance of which shall be
consistent with the Restructuring Term Sheet and filed with the Plan
Supplement.  Each Warrant shall, subject to the terms of the respective Warrant
Agreements, be exercisable for one (1) New Common Share.

 

5.9          Securities Exemptions.

 

(a)           The issuance and distribution of the New Common Shares, the
Warrants (and the Warrant Equity), and the Subscription Rights to holders of
Allowed Senior Notes Claims and Allowed Existing Equity Interests, as
applicable, under Article IV of this Plan shall be exempt, pursuant to section
1145 of the Bankruptcy Code, without further act or actions by any Person, from
registration under the Securities Act, and all rules and regulations promulgated
thereunder, and any other applicable securities laws, to the fullest extent
permitted by section 1145 of the Bankruptcy Code.  The New Common Shares and the
Warrants (and the Warrant Equity issuable upon exercise thereof) issued pursuant
to section 1145(a) of the Bankruptcy Code may be resold without registration
under the Securities Act or other federal securities laws pursuant to the
exemption provided by section 4(a)(1) of the Securities Act, unless the holder
is an “underwriter” with respect to such Securities, as that term is defined in
section 1145(b) of the Bankruptcy Code.  In addition, such section 1145 exempt
Securities generally may be resold without registration under state securities
laws pursuant to various exemptions provided by the respective laws of the
several states.

 

(b)           The issuance and sale, as applicable, of the New Common Shares to
be issued pursuant to the Backstop Commitment Agreement, including those to be
issued in respect of the Backstop Commitment Premium, are being made in reliance
on the exemption from registration set forth in section 4(a)(2) of the
Securities Act and Regulation D thereunder.  Such Securities will be considered
“restricted securities” and may not be transferred except pursuant to an
effective registration statement or under an available exemption from the
registration requirements of the Securities Act, such as under certain
conditions, the resale provisions of Rule 144 of the Securities Act.

 

(c)           On the Effective Date, the ownership of the New Common Shares
shall be reflected through the facilities of the DTC.  None of the Debtors, the
Reorganized Debtors, or any other Person shall be required to provide any
further evidence other than the Plan or the Confirmation Order with respect to
the treatment of the New Common Shares or the Warrants under applicable
securities laws.  DTC and any transfer agent shall be required to accept and
conclusively rely upon the Plan or Confirmation Order in lieu of a legal opinion
regarding whether the New Common Shares or the Warrants are exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and
depository services.

 

(d)           The Debtors may elect to deliver the Warrants through the
facilities of DTC; provided, however, that delivery of the Warrants through the
facilities of DTC shall not be mandatory.

 

(e)           Notwithstanding anything to the contrary in this Plan, no Person
(including DTC and any transfer agent) shall be entitled to require a legal
opinion regarding the validity of any transaction contemplated by this Plan,
including whether the New Common

 

25

--------------------------------------------------------------------------------



 

Shares, the Warrants, and the Warrant Equity are exempt from registration and/or
eligible for DTC book-entry delivery, settlement, and depository services.

 

5.10        Equity Rights Offerings.

 

The Equity Rights Offerings shall be conducted by the Debtors and consummated on
the terms and subject to the conditions set forth in the Rights Offering
Procedures and the Senior Noteholder Backstop Agreement. To facilitate the
Senior Noteholder Rights Offering and the other Restructuring Transactions, and
in exchange for the Backstop Commitment Premium, the Backstop Parties have
agreed to consummate the Backstop Purchase, subject to the terms and conditions
set forth in the Senior Noteholder Backstop Agreement.  The Backstop Parties’
obligation to consummate the Backstop Purchase pursuant to the Senior Noteholder
Backstop Agreement shall be contingent upon all conditions set forth in the
Senior Noteholder Backstop Agreement being satisfied or otherwise waived in
accordance with the Senior Noteholder Backstop Agreement.  Confirmation shall
constitute Bankruptcy Court approval of the Equity Rights Offerings (including
the transactions contemplated thereby, and all actions to be undertaken,
undertakings to be made, and obligations to be incurred by the Reorganized
Debtors in connection therewith).

 

(a)           Existing Equity Interests Rights Offering.  After the Petition
Date, subject to interim approval of the Disclosure Statement by the Bankruptcy
Court, subject to the Existing Equity Cash Out, the Debtors shall distribute the
Existing Equity Interests Subscription Rights to holders of Existing Equity
Interests as set forth in the Plan and the applicable Rights Offering
Procedures. Each Rights Offering Participant in the Existing Equity Interests
Rights Offering shall be offered the Existing Equity Interests Subscription
Rights to purchase its Pro Rata share of the New Common Shares to be issued
pursuant to the Existing Equity Interests Rights Offering.  On the Effective
Date, the Debtors shall consummate the Existing Equity Interests Rights
Offering.  The Existing Equity Interests Subscription Rights may not be sold,
transferred, or assigned.

 

(b)           Senior Noteholder Rights Offering.

 

(i)            After the Petition Date, subject to interim approval of the
Disclosure Statement by the Bankruptcy Court, the Debtors shall distribute the
Senior Noteholder Subscription Rights to holders of Senior Notes Claim as set
forth in the Plan and the applicable Rights Offering Procedures. Each Rights
Offering Participant in the Senior Noteholder Rights Offering shall be offered
the Senior Noteholder Subscription Rights to purchase its Pro Rata share of the
New Common Shares to be issued pursuant to the Senior Noteholder Rights
Offering.  On the Effective Date, the Debtors shall consummate the Senior
Noteholder Rights Offering.  The Senior Noteholder Subscription Rights may not
be sold, transferred, or assigned.  The Senior Noteholder Rights Offering shall
be fully backstopped by the Backstop Parties in accordance with and subject to
the terms and conditions of the Senior Noteholder Backstop Agreement.

 

(ii)           In accordance with the Senior Noteholder Backstop Agreement and
subject to the terms and conditions thereof, each of the Backstop Parties has
agreed, severally but not jointly, to purchase, on or prior to the Effective
Date, the amount of New

 

26

--------------------------------------------------------------------------------



 

Common Shares equal to its respective Backstop Commitment (as defined in the
Senior Noteholder Backstop Agreement).  The Backstop Commitment for the Senior
Noteholder Rights Offering, shall be treated as a put option and the Backstop
Commitment Premium shall be treated as remuneration for agreeing to enter into
such put option.  Upon the Effective Date, the Backstop Commitment Premium shall
be immediately and automatically payable and issued.

 

(c)           Proceeds.  The proceeds of the Equity Rights Offerings shall be
used to (i) fund Plan distributions, (ii) provide the Reorganized Debtors with
additional liquidity for working capital and general corporate purposes, and
(iii) pay all reasonable and documented Restructuring Expenses.

 

5.11        Exit RBL Agreement.

 

(a)           On the Effective Date, the Reorganized Debtors are authorized to
and shall enter into the Exit RBL Agreement and all other documents, notes,
agreements, guaranties, and other collateral documents contemplated thereby. 
The Exit RBL Agreement shall constitute legal, valid, binding, and authorized
joint and several obligations of the Reorganized Debtors enforceable in
accordance with its terms and such obligations shall not be enjoined or subject
to discharge, impairment, release, avoidance, recharacterization, or
subordination under applicable law, this Plan, or the Confirmation Order.  On
the Effective Date, all Liens and security interests granted pursuant to, or in
connection with the Exit RBL Agreement (x) shall be valid, binding, perfected,
enforceable first priority Liens and security interests in the property subject
to a security interest granted by the applicable Reorganized Debtors pursuant to
the Exit RBL Agreement, with the priorities established in respect thereof under
applicable non-bankruptcy law and (y) shall not be enjoined or subject to
discharge, impairment, release, avoidance, recharacterization, or subordination
under any applicable law, this Plan, or the Confirmation Order.

 

(b)           The Exit RBL Agent is hereby authorized to file, with the
appropriate authorities, financing statements, amendments thereto or assignments
thereof and other documents, including mortgages or amendments or assignments
thereof in order to evidence the first priority Liens, pledges, mortgages, and
security interests granted in connection with the Exit RBL Agreement.  The
guaranties, mortgages, pledges, Liens, and other security interests granted in
connection with the Exit RBL Agreement are granted in good faith as an
inducement to the Exit RBL Lenders to extend credit thereunder and shall be
deemed not to constitute a fraudulent conveyance or fraudulent transfer, shall
not otherwise be subject to avoidance and the priorities of such Liens,
mortgages, pledges, and security interests shall be as set forth in the Exit RBL
Agreement and the collateral documents executed and delivered in connection
therewith.

 

5.12        Registration Rights Agreement.

 

On the Effective Date, Reorganized Halcón Parent and the Registration Rights
Parties shall enter into the Registration Rights Agreement.  The Registration
Rights Agreement shall provide the Registration Rights Parties with commercially
reasonable demand and piggyback registration rights and other customary terms
and conditions.

 

27

--------------------------------------------------------------------------------



 

5.13        Intercompany Interests.

 

On the Effective Date and without the need for any further corporate action or
approval of any board of directors, board of managers, managers, management, or
shareholders of any Debtor or Reorganized Debtor, as applicable, the
certificates and all other documents representing the Intercompany Interests
shall be deemed to be in full force and effect.  For the avoidance of doubt, to
the extent reinstated pursuant to the Plan, on and after the Effective Date, all
Intercompany Interests shall be owned by the same Reorganized Debtor that
corresponds with the Debtor that owned such Intercompany Interests prior to the
Effective Date.

 

5.14        Senior Notes Trustee Expenses and Certain Senior Notes Trustee
Rights.

 

Notwithstanding anything herein to the contrary, distributions under the Plan on
account of the Senior Notes Claims shall be subject to the rights of the Senior
Notes Trustee under the Senior Notes Indenture, including the right of the
Senior Notes Trustee to assert and exercise their charging lien.  To allow the
holders of Senior Notes Claims to receive the full treatment set forth in this
Plan without reduction by the charging lien or the expenses of the Senior Notes
Trustee, the Debtors or Reorganized Debtors shall, on account of the Senior
Notes Claims, pay to the Senior Notes Trustee all reasonable and documented fees
and out-of-pocket costs and expenses incurred on or prior to the Effective Date
by the Senior Notes Trustee that are required to be paid under the Senior Notes
Indenture.

 

5.15        Restructuring Transactions.

 

On the Effective Date or as soon as reasonably practicable thereafter, the
Debtors or Reorganized Debtors, as applicable, may take all actions consistent
with this Plan as may be necessary or appropriate to effect any transaction
described in, approved by, contemplated by, or necessary to effectuate the
Restructuring Transactions under and in connection with this Plan.

 

5.16        Separate Plans.

 

Notwithstanding the combination of separate plans of reorganization for the
Debtors set forth in this Plan for purposes of economy and efficiency, this Plan
constitutes a separate chapter 11 plan for each Debtor.  Accordingly, if the
Bankruptcy Court does not confirm this Plan with respect to one or more Debtors,
it may still confirm this Plan with respect to any other Debtor that satisfies
the confirmation requirements of section 1129 of the Bankruptcy Code.

 

ARTICLE VI.                      DISTRIBUTIONS.

 

6.1          Distributions Generally.

 

The Disbursing Agent shall make all Plan Distributions to the appropriate
holders of Allowed Claims and Allowed Interests in accordance with the terms of
this Plan.

 

28

--------------------------------------------------------------------------------



 

6.2          Postpetition Interest on Claims.

 

Except as otherwise provided in this Plan, the Plan Documents, or the
Confirmation Order, postpetition interest shall accrue, and shall be paid, on
any Claim (except for Senior Notes Claims) in the ordinary course of business in
accordance with any applicable law, agreement, document, or Final Order, as the
case may be, as if the Chapter 11 Cases had never been commenced; provided,
however, that nothing herein shall expand any Person’s right to receive, or the
Debtors’ or Reorganized Debtors’ obligation to pay, postpetition interest.

 

 

6.3          Date of Distributions.

 

Unless otherwise provided in this Plan, any distributions and deliveries to be
made under this Plan shall be made on the Effective Date or as soon as
practicable thereafter; provided, however, that the Reorganized Debtors may
implement periodic distribution dates to the extent they determine them to be
appropriate.

 

6.4          Distribution Record Date.

 

(a)           As of the close of business on the Distribution Record Date, the
various lists of holders of Claims in each Class, as maintained by the Debtors
or their agents, shall be deemed closed, and there shall be no further changes
in the record holders of any Claims after the Distribution Record Date.  Neither
the Debtors nor the Disbursing Agent shall have any obligation to recognize any
transfer of a Claim occurring after the close of business on the Distribution
Record Date.  In addition, with respect to payment of any Cure Amounts or
disputes over any Cure Amounts, neither the Debtors nor the Disbursing Agent
shall have any obligation to recognize or deal with any party other than the
non-Debtor party to the applicable executory contract or unexpired lease, even
if such non-Debtor party has sold, assigned, or otherwise transferred its Claim
for a Cure Amount.

 

(b)           Notwithstanding anything in this Plan to the contrary, in
connection with any Plan Distribution to be effected through the facilities of
DTC (whether by means of book entry exchange, free delivery, or otherwise), the
Debtors and the Reorganized Debtors, as applicable, shall be entitled to
recognize and deal for all purposes under this Plan with holders of New Common
Shares to the extent consistent with the customary practices of DTC used in
connection with such distributions.  All New Common Shares to be distributed
under this Plan shall be issued in the names of such holders or their nominees
in accordance with DTC’s book entry exchange procedures to the extent that the
holders of New Common Shares held their Existing Equity Interests or Senior
Notes through the facilities of DTC; provided, however, that such New Common
Shares are permitted to be held through DTC’s book entry system; provided,
further, however, that to the extent the New Common Shares are not eligible for
distribution in accordance with DTC’s customary practices, Reorganized Halcón
Parent shall take all such reasonable actions as may be required to cause the
distributions of the New Common Shares under this Plan.  Holders of Existing
Equity Interests that are entitled to receive New Common Shares, but had held
such Existing Equity Interests outside of the facilities of DTC, may receive
their New Common Shares by means of book-entry with the Reorganized Debtor’s
transfer agent.  Notwithstanding anything in this Plan to the contrary, no
Person (including, for the avoidance of doubt, DTC) may require a legal opinion
regarding the validity of any transaction

 

29

--------------------------------------------------------------------------------



 

contemplated by this Plan, including, whether the New Common Shares are exempt
from registration and/or eligible for DTC book-entry delivery, settlement, and
depository services.

 

6.5          Distributions after Effective Date.

 

Distributions made after the Effective Date to holders of Disputed Claims that
are not Allowed Claims as of the Effective Date but which later become Allowed
Claims shall be deemed to have been made on the Effective Date.

 

6.6          Disbursing Agent.

 

All distributions under this Plan shall be made by the Disbursing Agent on and
after the Effective Date as provided herein.  The Disbursing Agent shall not be
required to give any bond or surety or other security for the performance of its
duties.  The Reorganized Debtors shall use commercially reasonable efforts to
provide the Disbursing Agent (if other than the Reorganized Debtors) with the
amounts of Claims and the identities and addresses of holders of Claims, in each
case, as set forth in the Debtors’ or Reorganized Debtors’ books and records. 
The Reorganized Debtors shall cooperate in good faith with the applicable
Disbursing Agent (if other than the Reorganized Debtors) to comply with the
reporting and withholding requirements outlined in section 6.18 of this Plan.

 

6.7          Delivery of Distributions.

 

Subject to Bankruptcy Rule 9010, the Disbursing Agent shall make all
distributions to any holder of an Allowed Claim as and when required by this
Plan at (i) the address of such holder on the books and records of the Debtors
or their agents or (ii) at the address in any written notice of address change
delivered to the Debtors or the Disbursing Agent, including any addresses
included on any transfers of Claim filed pursuant to Bankruptcy Rule 3001.  In
the event that any distribution to any holder is returned as undeliverable, no
distribution or payment to such holder shall be made unless and until the
Disbursing Agent has been notified of the then-current address of such holder,
at which time or as soon thereafter as reasonably practicable such distribution
shall be made to such holder without interest.

 

Except as otherwise provided in this Plan, all distributions to holders of RBL
Claims shall be governed by the RBL Agreement and shall be deemed completed when
made to the RBL Agent, which shall be deemed to be the holder of all RBL Claims
for purposes of distributions to be made hereunder.  The RBL Agent shall hold or
direct such distributions for the benefit of the holders of Allowed RBL Claims,
as applicable.  As soon as practicable in accordance with the requirements set
forth in this provision, the RBL Agent shall arrange to deliver such
distributions to or on behalf of such holders of Allowed RBL Claims.

 

Except as otherwise provided in this Plan, all distributions to holders of
Senior Notes Claims shall be governed by the Senior Notes Indenture and shall be
deemed completed when made to the Senior Notes Trustee, which shall be deemed to
be the holder of all Senior Notes Claims for purposes of distributions to be
made hereunder.  The Senior Notes Trustee shall hold or direct such
distributions for the benefit of the holders of Allowed Senior Notes Claims, as
applicable.  As soon as practicable in accordance with the requirements set
forth in this provision, the Senior Notes Trustee shall arrange to deliver such
distributions to or on behalf of

 

30

--------------------------------------------------------------------------------



 

such holders of Allowed Senior Notes Claims.  Notwithstanding anything to the
contrary in this Plan, the distribution of New Common Shares shall be made
through the facilities of DTC in accordance with the customary practices of DTC
for a mandatory distribution, as and to the extent practicable, and the
Distribution Record Date shall not apply.  In connection with such distribution,
the Senior Notes Trustee shall deliver instructions to DTC instructing DTC to
effect distributions on a Pro Rata basis as provided under this Plan with
respect to the Senior Notes Claims.

 

Notwithstanding anything to the contrary in this Plan, the distribution of
Warrants (provided the Warrants are DTC-eligible and the Debtors elect, subject
to approval by the Requisite Creditors, to deliver such Warrants through the
facilities of DTC) shall be made through the facilities of DTC in accordance
with the customary practices of DTC for a mandatory distribution, as and to the
extent practicable, and the Distribution Record Date shall not apply.  To the
extent the Warrants are not delivered through the facilities of DTC, the Debtors
shall facilitate registration of the Warrants into the names of the relevant
beneficial owners as soon as practicable following the Effective Date.

 

6.8          Unclaimed Property.

 

One year from the later of: (i) the Effective Date and (ii) the date that is ten
(10) Business Days after the date a Claim is first Allowed, all distributions
payable on account of such Claim shall be deemed unclaimed property under
section 347(b) of the Bankruptcy Code and shall revert to the Reorganized
Debtors or their successors or assigns, and all claims of any other Person
(including the holder of a Claim in the same Class) to such distribution shall
be discharged and forever barred.  The Reorganized Debtors and the Disbursing
Agent shall have no obligation to attempt to locate any holder of an Allowed
Claim other than by reviewing the Debtors’ books and records and the Bankruptcy
Court’s filings.

 

6.9          Satisfaction of Claims.

 

Unless otherwise provided in this Plan, any distributions and deliveries to be
made on account of Allowed Claims under this Plan shall be in complete and final
satisfaction, settlement, and discharge of and exchange for such Allowed Claims.

 

6.10        Manner of Payment under Plan.

 

Except as specifically provided herein, at the option of the Debtors or the
Reorganized Debtors, as applicable, any Cash payment to be made under this Plan
may be made by a check or wire transfer or as otherwise required or provided in
applicable agreements or customary practices of the Debtors.

 

6.11        Fractional Shares.

 

No fractional shares of New Common Shares shall be distributed.  When any
distribution would otherwise result in the issuance of a number of shares of New
Common Shares that is not a whole number, the New Common Shares subject to such
distribution shall be rounded to the next higher or lower whole number as
follows: (i) fractions equal to or greater than 1/2 shall be rounded to the next
higher whole number, and (ii) fractions less than 1/2 shall

 

31

--------------------------------------------------------------------------------



 

be rounded to the next lower whole number. The total number of New Common Shares
to be distributed on account of Allowed Claims shall be adjusted as necessary to
account for the rounding provided for herein.  No consideration shall be
provided in lieu of fractional shares that are rounded down.  Fractional amounts
of New Common Shares that are not distributed in accordance with this section
shall be returned to, and ownership thereof shall vest in, Reorganized Halcón
Parent.

 

6.12                        Minimum Distribution.

 

Neither the Reorganized Debtors nor the Disbursing Agent, as applicable, shall
have an obligation to make a distribution pursuant to this Plan that is less
than one (1) share of New Common Shares or less than $100.00 in Cash; provided,
however, that Registered Holders of Existing Equity Interests receiving a Plan
Distribution under section 4.7(a)(1) of this Plan shall receive such
distributions notwithstanding this section 6.12.

 

6.13                        No Distribution in Excess of Amount of Allowed
Claim.

 

Notwithstanding anything to the contrary in this Plan, no holder of an Allowed
Claim shall receive, on account of such Allowed Claim, Plan Distributions in
excess of the Allowed amount of such Claim (plus any postpetition interest on
such Claim solely to the extent permitted by section 6.2 of this Plan).

 

6.14                        Allocation of Distributions Between Principal and
Interest.

 

Except as otherwise provided in this Plan and subject to section 6.2 of this
Plan or as otherwise required by law (as determined by the Reorganized Debtors),
distributions with respect to an Allowed Claim shall be allocated first to the
principal portion of such Allowed Claim (as determined for United States federal
income tax purposes) and, thereafter, to the remaining portion of such Allowed
Claim, if any.

 

6.15                        Setoffs and Recoupments.

 

Each Reorganized Debtor, or such entity’s designee as instructed by such
Reorganized Debtor, may, pursuant to section 553 of the Bankruptcy Code or
applicable nonbankruptcy law, set off or recoup against any Allowed Claim and
the distributions to be made pursuant to this Plan on account of such Allowed
Claim, any and all claims, rights, and Causes of Action of any nature whatsoever
that a Reorganized Debtor or its successors may hold against the holder of such
Allowed Claim after the Effective Date; provided, however, that neither the
failure to effect a setoff or recoupment nor the allowance of any Claim
hereunder shall constitute a waiver or release by a Reorganized Debtor or its
successor of any claims, rights, or Causes of Action that a Reorganized Debtor
or its successor or assign may possess against the holder of such Claim.

 

6.16                        Rights and Powers of Disbursing Agent.

 

The Disbursing Agent shall be empowered to (i) effect all actions and execute
all agreements, instruments, and other documents necessary to perform its duties
hereunder, (ii) make all applicable distributions or payments provided for under
this Plan, (iii) employ

 

32

--------------------------------------------------------------------------------



 

professionals to represent it with respect to its responsibilities, and
(iv) exercise such other powers as may be vested in the Disbursing Agent by
order of the Bankruptcy Court (including any Final Order issued after the
Effective Date) or pursuant to this Plan, or as deemed by the Disbursing Agent
to be necessary and proper to implement the provisions hereof.

 

6.17                        Expenses of Disbursing Agent.

 

Except as otherwise ordered by the Bankruptcy Court and subject to the written
agreement of the Reorganized Debtors, the amount of any reasonable fees and
expenses incurred by the Disbursing Agent on or after the Effective Date
(including taxes) and any reasonable compensation and expense reimbursement
Claims (including for reasonable attorneys’ fees and other professional fees and
expenses) made by the Disbursing Agent shall be paid in Cash by the Reorganized
Debtors in the ordinary course of business.

 

6.18                        Withholding and Reporting Requirements.

 

In connection with this Plan, any Person issuing any instrument or making any
distribution or payment in connection therewith, shall comply with all
applicable withholding and reporting requirements imposed by any federal, state,
or local taxing authority.  In the case of a non-Cash distribution that is
subject to withholding, the distributing party may require the intended
recipient of such distribution to provide the withholding agent with an amount
of Cash sufficient to satisfy such withholding tax as a condition to receiving
such distribution or withhold an appropriate portion of such distributed
property and either (i)  sell such withheld property to generate Cash necessary
to pay over the withholding tax (or reimburse the distributing party for any
advance payment of the withholding tax) or (ii) pay the withholding tax using
its own funds and retain such withheld property.  The distributing party shall
have the right not to make a distribution under this Plan until its withholding
or reporting obligation is satisfied pursuant to the preceding sentences.  Any
amounts withheld pursuant to this Plan shall be deemed to have been distributed
to and received by the applicable recipient for all purposes of this Plan.

 

Any party entitled to receive any property as an issuance or distribution under
this Plan shall, upon request, deliver to the withholding agent or such other
Person designated by the Reorganized Debtors a Form W-8, Form W-9 and/or any
other forms or documents, as applicable, requested by any Reorganized Debtor to
reduce or eliminate any required federal, state, or local withholding.  If the
party entitled to receive such property as an issuance or distribution fails to
comply with any such request for a one hundred eighty (180) day period beginning
on the date after the date such request is made, the amount of such issuance or
distribution shall irrevocably revert to the applicable Reorganized Debtor and
any Claim in respect of such distribution under this Plan shall be discharged
and forever barred from assertion against such Reorganized Debtor or its
respective property.

 

Notwithstanding the above, each holder of an Allowed Claim or Interest that is
to receive a distribution under this Plan shall have the sole and exclusive
responsibility for the satisfaction and payment of any tax obligations imposed
on such holder by any Governmental Unit, including income, withholding, and
other tax obligations, on account of such Plan Distribution.

 

33

--------------------------------------------------------------------------------



 

ARTICLE VII.                                                           
PROCEDURES FOR RESOLVING CLAIMS.

 

7.1                               Disputed Claims Process.

 

Notwithstanding section 502(a) of the Bankruptcy Code, and except as otherwise
set forth in this Plan, holders of Claims need not file proofs of Claim with the
Bankruptcy Court, and the Reorganized Debtors and holders of Claims shall
determine, adjudicate, and resolve any disputes over the validity and amounts of
such Claims in the ordinary course of business as if the Chapter 11 Cases had
not been commenced.  The holders of Claims shall not be subject to any claims
resolution process in the Bankruptcy Court in connection with their Claims and
shall retain all their rights under applicable non-bankruptcy law to pursue
their Claims against the Debtors or Reorganized Debtors in any forum with
jurisdiction over the parties.  Except for (i) proofs of Claim asserting damages
arising out of the rejection of an executory contract or unexpired lease by any
of the Debtors pursuant to section 8.3 of this Plan and (ii) proofs of Claim
that have been objected to by the Debtors before the Effective Date, upon the
Effective Date, any filed Claim, regardless of the time of filing, and including
Claims filed after the Effective Date, shall be deemed withdrawn.  To the extent
not otherwise provided in this Plan, the deemed withdrawal of a proof of Claim
is without prejudice to such claimant’s rights under section 7.1 of this Plan to
assert its Claims in any forum as though the Debtors’ Chapter 11 Cases had not
been commenced.  From and after the Effective Date, the Reorganized Debtors may
satisfy, dispute, settle, or otherwise compromise any Claim without approval of
the Bankruptcy Court.

 

7.2                               Objections to Claims.

 

Except insofar as a Claim is Allowed under this Plan, only the Debtors or the
Reorganized Debtors shall be entitled to object to Claims.  Any objections to
Claims shall be served and filed (i) on or before the ninetieth (90th) day
following the later of (a) the Effective Date and (b) the date that a proof of
Claim is filed or amended or a Claim is otherwise asserted or amended in writing
by or on behalf of a holder of such Claim, or (ii) such later date as ordered by
the Bankruptcy Court upon motion filed by the Debtors or the Reorganized
Debtors.

 

7.3                               Estimation of Claims.

 

The Debtors or the Reorganized Debtors, as applicable, may at any time request
that the Bankruptcy Court estimate any contingent, unliquidated, or Disputed
Claim pursuant to section 502(c) of the Bankruptcy Code, regardless of whether
the Debtors had previously objected to or otherwise disputed such Claim or
whether the Bankruptcy Court has ruled on any such objection.  The Bankruptcy
Court shall retain jurisdiction to estimate any Claim at any time during
litigation concerning any objection to any Claim, including during the pendency
of any appeal relating to any such objection.  In the event that the Bankruptcy
Court estimates any contingent, unliquidated, or Disputed Claim, the amount so
estimated shall constitute either the Allowed amount of such Claim or a maximum
limitation on such Claim, as determined by the Bankruptcy Court.  If the
estimated amount constitutes a maximum limitation on the amount of such Claim,
the Debtors or the Reorganized Debtors may pursue supplementary proceedings to
object to the allowance of such Claim.

 

34

--------------------------------------------------------------------------------



 

7.4                               Claim Resolution Procedures Cumulative.

 

All of the objection, estimation, and resolution procedures in this Plan are
intended to be cumulative and not exclusive of one another.  Claims may be
estimated and subsequently settled, compromised, withdrawn, or resolved in
accordance with this Plan without further notice or Bankruptcy Court approval.

 

7.5                               No Distributions Pending Allowance.

 

If an objection, motion to estimate, or other challenge to a Claim is filed, no
payment or distribution provided under this Plan shall be made on account of
such Claim unless and until (and only to the extent that) such Claim becomes an
Allowed Claim.

 

7.6                               Distributions after Allowance.

 

To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the holder of such Allowed Claim in
accordance with the provisions of this Plan.  As soon as practicable after the
date on which the order or judgment of the Bankruptcy Court allowing any
Disputed Claim becomes a Final Order, the Disbursing Agent shall provide to the
holder of such Claim the distribution (if any) to which such holder is entitled
under this Plan as of the Effective Date, without any interest to be paid on
account of such Claim unless required by the Bankruptcy Code.

 

ARTICLE VIII.                                                       EXECUTORY
CONTRACTS AND UNEXPIRED LEASES.

 

8.1                               General Treatment.

 

(a)                                 As of and subject to the occurrence of the
Effective Date and the payment of any applicable Cure Amount, all executory
contracts and unexpired leases to which any of the Debtors are parties shall be
deemed assumed, unless such contract or lease (i) was previously assumed or
rejected by the Debtors, pursuant to a Final Order of the Bankruptcy Court,
(ii) previously expired or terminated pursuant to its own terms or by agreement
of the parties thereto, (iii) is the subject of a motion to reject filed by the
Debtors on or before the Confirmation Date, (iv) is specifically designated as a
contract or lease to be rejected on the Schedule of Rejected Contracts;
provided, however, that the Requisite Creditors consent to such rejection, or
(v) is specifically designated as a contract or lease to be rejected as
reasonably requested by the Requisite Creditors in the Plan Supplement;
provided, however, that such rejection shall be deemed unreasonable if it would
give rise to a potential Cure Amount that cannot be satisfied on the Effective
Date or otherwise cause the Plan to not be feasible pursuant to Section 1129 of
the Bankruptcy Code.

 

(b)                                 Subject to (i) satisfaction of the
conditions set forth in section 8.1(a) of this Plan, (ii) resolution of any
disputes in accordance with section 8.2 of this Plan with respect to the
contracts or leases subject to such dispute, and (iii) the occurrence of the
Effective Date, entry of the Confirmation Order by the Bankruptcy Court shall
constitute approval of the assumptions or rejections provided for in this Plan
pursuant to sections 365(a) and 1123 of the Bankruptcy Code.  Each executory
contract and unexpired lease assumed pursuant to this Plan shall vest in and be
fully enforceable by the applicable Reorganized Debtor in accordance with

 

35

--------------------------------------------------------------------------------



 

its terms, except as modified by the provisions of this Plan, any Final Order of
the Bankruptcy Court authorizing and providing for its assumption, or applicable
law.

 

8.2                               Determination of Assumption and Cure Disputes;
Deemed Consent.

 

(a)                                 Following the Petition Date, the Debtors
shall have served a notice to parties of executory contracts and unexpired
leases to be assumed reflecting the Debtors’ intention to assume such contracts
or leases in connection with this Plan and indicating that Cure Amounts (if any)
shall be asserted against the Debtors or the Reorganized Debtors, as applicable,
in the ordinary course.  Any monetary amounts by which any executory contract or
unexpired lease to be assumed under this Plan is in default shall be satisfied,
under section 365(b)(1) of the Bankruptcy Code, by the Debtors or Reorganized
Debtors, as applicable, upon assumption thereof.

 

(b)                                 If there is a dispute regarding (i) any Cure
Amount, (ii) the ability of the Debtors to provide adequate assurance of future
performance (within the meaning of section 365 of the Bankruptcy Code) under the
contract or lease to be assumed, or (iii) any other matter pertaining to
assumption, such dispute shall be heard by the Bankruptcy Court prior to such
assumption being effective.  Notwithstanding the foregoing, to the extent the
dispute relates solely to any Cure Amounts, the applicable Debtor may assume the
executory contract or unexpired lease prior to the resolution of any such
dispute; provided, however, that the Debtor reserves Cash in an amount
sufficient to pay the full amount reasonably asserted as the required Cure
Amount by the contract counterparty; provided, further, however, that following
entry of a Final Order resolving any such dispute, the Debtor shall have the
right to reject any executory contract or unexpired lease within thirty (30)
days of such resolution.

 

(c)                                  Any counterparty to an executory contract
or unexpired lease that fails to object timely to the notice of the proposed
assumption of such executory contract or unexpired lease in accordance with the
procedures set forth therein, shall be deemed to have assented to such
assumption and shall be forever barred, estopped, and enjoined from challenging
the validity of such assumption thereafter.

 

(d)                                 Subject to resolution of any dispute
regarding any Cure Amount, all Cure Amounts shall be satisfied by the Debtors or
Reorganized Debtors, as the case may be, upon assumption of the underlying
contracts and unexpired leases.  Assumption of any executory contract or
unexpired lease pursuant to this Plan, or otherwise, shall result in the full
release and satisfaction of any Claims or defaults, subject to satisfaction of
the Cure Amount, whether monetary or nonmonetary, including defaults of
provisions restricting the change in control or ownership interest composition
or other bankruptcy-related defaults, arising under any assumed executory
contract or unexpired lease at any time before the effective date of the
assumption.  Any proofs of Claim filed with respect to an executory contract or
unexpired lease that has been assumed or assigned shall be deemed disallowed and
expunged, without further notice to or action, order or approval of the
Bankruptcy Court or any other Entity, upon the deemed assumption of such
contract or unexpired lease.

 

36

--------------------------------------------------------------------------------



 

8.3                               Rejection Damages Claims.

 

Any counterparty to a contract or lease that is identified on the Schedule of
Rejected Contracts or is otherwise rejected by the Debtors must file and serve a
proof of Claim on the applicable Debtor that is party to the contract or lease
to be rejected no later than thirty (30) days after the later of (i) the
Confirmation Date or (ii) the effective date of rejection of such executory
contract or unexpired lease.

 

8.4                               Survival of the Debtors’ Indemnification
Obligations.

 

Any obligations of the Debtors pursuant to their corporate charters, bylaws,
limited liability company agreements, or other organizational documents to
indemnify current and former officers, directors, members, managers, agents, or
employees with respect to all present and future actions, suits, and proceedings
against the Debtors or such officers, directors, members, managers, agents, or
employees based upon any act or omission for or on behalf of the Debtors shall
not be discharged, impaired, or otherwise affected by this Plan.  All such
obligations shall be deemed and treated as executory contracts to be assumed by
the Debtors under this Plan and shall continue as obligations of the Reorganized
Debtors.  Any claim based on the Debtors’ obligations herein shall not be a
Disputed Claim or subject to any objection in either case by reason of section
502(e)(1)(B) of the Bankruptcy Code.

 

8.5                               Compensation and Benefit Plans.

 

All employment policies, and all compensation and benefits plans, policies, and
programs of the Debtors applicable to their respective employees, retirees, and
nonemployee directors, including all savings plans, retirement plans, healthcare
plans, disability plans, severance benefit plans, incentive plans, and life and
accidental death and dismemberment insurance plans, are deemed to be, and shall
be treated as, executory contracts under this Plan and, on the Effective Date,
shall be assumed pursuant to sections 365 and 1123 of the Bankruptcy Code.

 

8.6                               Insurance Policies.

 

(a)                                 All insurance policies to which any Debtor
is a party as of the Effective Date, including any directors’ and officers’
insurance policies, shall be deemed to be and treated as executory contracts and
shall be assumed by the applicable Debtor or Reorganized Debtor and shall
continue in full force and effect thereafter in accordance with their respective
terms.  All other insurance policies shall vest in the Reorganized Debtors.

 

(b)                                 In addition, after the Effective Date, the
Reorganized Debtors shall not terminate or otherwise reduce the coverage under
any directors’ and officers’ insurance policies (including any “tail policy”) in
effect or purchased as of the Petition Date, and all members, managers,
directors, and officers of the Company who served in such capacity at any time
prior to the Effective Date or any other individuals covered by such insurance
policies, shall be entitled to the full benefits of any such policy for the full
term of such policy regardless of whether such members, managers, directors,
officers, or other individuals remain in such positions after the Effective
Date.

 

37

--------------------------------------------------------------------------------



 

8.7                               Reservation of Rights.

 

(a)                                 Neither the exclusion nor the inclusion by
the Debtors of any contract or lease on any exhibit, schedule, or other annex to
this Plan or in the Plan Supplement, nor anything contained in this Plan, shall
constitute an admission by the Debtors that any such contract or lease is or is
not an executory contract or unexpired lease or that the Debtors or the
Reorganized Debtors or their respective affiliates has any liability thereunder.

 

(b)                                 Except as explicitly provided in this Plan,
nothing in this Plan shall waive, excuse, limit, diminish, or otherwise alter
any of the defenses, claims, Causes of Action, or other rights of the Debtors or
the Reorganized Debtors under any executory or non-executory contract or
unexpired or expired lease.

 

(c)                                  Nothing in this Plan shall increase,
augment, or add to any of the duties, obligations, responsibilities, or
liabilities of the Debtors or the Reorganized Debtors, as applicable, under any
executory or non-executory contract or unexpired or expired lease.

 

(d)                                 If there is a dispute regarding whether a
contract or lease is or was executory or unexpired at the time of its assumption
under this Plan, the Debtors or Reorganized Debtors, as applicable, shall have
thirty (30) days following entry of a Final Order resolving such dispute to
alter their treatment of such contract or lease.

 

ARTICLE IX.                                                               
CONDITIONS PRECEDENT TO THE OCCURRENCE OF THE EFFECTIVE DATE.

 

9.1                               Conditions Precedent to Effective Date.

 

The Effective Date shall not occur unless all of the following conditions
precedent have been satisfied:

 

(a)                                 the Plan Supplement has been filed;

 

(b)                                 the Bankruptcy Court has entered the
Confirmation Order and such Confirmation Order has not been stayed, modified, or
vacated;

 

(c)                                  the conditions to the effectiveness of the
Exit RBL Facility, and all documentation related thereto, have been satisfied or
waived in accordance with the terms thereof and the Exit RBL Agreement is in
full force and effect;

 

(d)                                 all governmental approvals, including
Bankruptcy Court approval, necessary to effectuate the Restructuring shall have
been obtained and all applicable waiting periods have expired;

 

(e)                                  all Restructuring Expenses shall have been
paid in Cash;

 

(f)                                   the RSA shall be in full force and effect
and binding on all parties thereto;

 

38

--------------------------------------------------------------------------------



 

(g)                                  the Senior Noteholder Backstop Agreement
shall be in full force and effect and binding on all parties thereto, and the
Backstop Order (as defined in the RSA) shall be entered;

 

(h)                                 each of the Definitive Documents shall have
satisfied the consent requirements of the Requisite Creditors in accordance with
the RSA;

 

(i)                                     the amended certificate of incorporation
of Reorganized Halcón Parent shall have been filed with the appropriate
Governmental Unit, as applicable; and

 

(j)                                    the Debtors, together with the
Subscription Agent (as defined in the Rights Offering Procedures), shall have
received proceeds of at least $150,150,000 for the issuance of the New Common
Shares in connection with the Senior Noteholder Rights Offering.

 

9.2                               Waiver of Conditions Precedent.

 

(a)                                 Each of the conditions precedent to the
occurrence of the Effective Date may be waived in writing by the Debtors and the
Requisite Creditors without leave of or order of the Bankruptcy Court.  If any
such condition precedent is waived pursuant to this section and the Effective
Date occurs, each party agreeing to waive such condition precedent shall be
estopped from withdrawing such waiver after the Effective Date or otherwise
challenging the occurrence of the Effective Date on the basis that such
condition was not satisfied, the waiver of such condition precedent shall
benefit from the “equitable mootness” doctrine, and the occurrence of the
Effective Date shall foreclose any ability to challenge this Plan in any court. 
If this Plan is confirmed for fewer than all of the Debtors, only the conditions
applicable to the Debtor or Debtors for which this Plan is confirmed must be
satisfied or waived for the Effective Date to occur.

 

(b)                                 Except as otherwise provided herein, all
actions required to be taken on the Effective Date shall take place and shall be
deemed to have occurred simultaneously and no such action shall be deemed to
have occurred prior to the taking of any other such action.

 

(c)                                  The stay of the Confirmation Order pursuant
to Bankruptcy Rule 3020(e) shall be deemed waived by and upon the entry of the
Confirmation Order, and the Confirmation Order shall take effect immediately
upon its entry.

 

9.3                               Effect of Failure of a Condition.

 

If the conditions listed in section 9.1 of this Plan are not satisfied or waived
in accordance with section 9.2 of this Plan on or before the first Business Day
that is more than sixty (60) days after the date on which the Confirmation Order
is entered or by such later date set forth by the Debtors in a notice filed with
the Bankruptcy Court prior to the expiration of such period, this Plan shall be
null and void in all respects and nothing contained in this Plan or the
Disclosure Statement shall (i) constitute a waiver or release of any Claims by
or against or any Interests in the Debtors, (ii) prejudice in any manner the
rights of any Person, or (iii) constitute an admission, acknowledgement, offer,
or undertaking by the Debtors, any of the Consenting Creditors, or any other
Person.

 

39

--------------------------------------------------------------------------------



 

ARTICLE X.                                                                    
EFFECT OF CONFIRMATION.

 

10.1                        Binding Effect.

 

Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code, and
subject to the occurrence of the Effective Date, on and after the entry of the
Confirmation Order, the provisions of this Plan shall bind every holder of a
Claim against or Interest in any Debtor and inure to the benefit of and be
binding on such holder’s respective successors and assigns, regardless of
whether the Claim or Interest of such holder is Impaired under this Plan and
whether such holder has accepted this Plan.

 

10.2                        Vesting of Assets.

 

Except as otherwise provided in this Plan, or any Plan Document, on and after
the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy Code,
all Assets of the Estates, including all claims, rights, and Causes of Action
and any property acquired by the Debtors under or in connection with this Plan,
shall vest in each respective Reorganized Debtor free and clear of all Claims,
Liens, encumbrances, charges, and other interests.  Subject to the terms of this
Plan, on and after the Effective Date, the Reorganized Debtors may operate their
businesses and may use, acquire, and dispose of property and prosecute,
compromise, or settle any Claims (including any Administrative Expense Claims)
and Causes of Action without supervision of or approval by the Bankruptcy Court
and free and clear of any restrictions of the Bankruptcy Code or the Bankruptcy
Rules other than restrictions expressly imposed by this Plan or the Confirmation
Order.  Without limiting the foregoing, the Reorganized Debtors may pay the
charges that they incur on or after the Confirmation Date for Professional
Persons’ fees, disbursements, expenses, or related support services without
application to the Bankruptcy Court.

 

10.3                        Discharge of Claims against and Interests in
Debtors.

 

Upon the Effective Date and in consideration of the distributions to be made
under this Plan, except as otherwise expressly provided in this Plan or in the
Confirmation Order, each holder (as well as any trustee or agents on behalf of
each holder) of a Claim or Interest and any affiliate of such holder shall be
deemed to have forever waived, released, and discharged the Debtors, to the
fullest extent permitted by section 1141 of the Bankruptcy Code, of and from any
and all Claims, Interest, rights, and liabilities that arose prior to the
Effective Date.  Except as otherwise provided in this Plan, upon the Effective
Date, all such holders of Claims and Interests and their affiliates shall be
forever precluded and enjoined, pursuant to sections 105, 524, and 1141 of the
Bankruptcy Code, from prosecuting or asserting any such discharged Claim against
or terminated Interest in any Debtor or Reorganized Debtor.

 

10.4                        Pre-Confirmation Injunctions and Stays.

 

Unless otherwise provided in this Plan or a Final Order of the Bankruptcy Court,
all injunctions and stays arising under or entered during the Chapter 11 Cases,
whether under sections 105 or 362 of the Bankruptcy Code or otherwise, and in
existence on the date of entry of the Confirmation Order, shall remain in full
force and effect until the later of the Effective Date and the date indicated in
the order providing for such injunction or stay.

 

40

--------------------------------------------------------------------------------



 

10.5                        Injunction against Interference with Plan.

 

Upon the entry of the Confirmation Order, all holders of Claims and Interests
and all other parties in interest, along with their respective present and
former affiliates, employees, agents, officers, directors, and principals, shall
be enjoined from taking any action to interfere with the implementation or the
occurrence of the Effective Date.

 

10.6                        Plan Injunction.

 

(a)                                 Except as otherwise provided in this Plan,
in the Plan Documents, or in the Confirmation Order, as of the entry of the
Confirmation Order but subject to the occurrence of the Effective Date, all
Persons who have held, hold, or may hold Claims against or Interests in any or
all of the Debtors and other parties in interest, along with their respective
present or former employees, agents, officers, directors, principals, and
affiliates, are permanently enjoined after the entry of the Confirmation Order
from (i) commencing, conducting, or continuing in any manner, directly or
indirectly, any suit, action, or other proceeding of any kind (including any
proceeding in a judicial, arbitral, administrative, or other forum) against or
affecting, directly or indirectly, a Debtor, a Reorganized Debtor, or an Estate
or the property of any of the foregoing, or any direct or indirect transferee of
any property of, or direct or indirect successor in interest to, any of the
foregoing Persons mentioned in this subsection (i) or any property of any such
transferee or successor, (ii) enforcing, levying, attaching (including any
prejudgment attachment), collecting, or otherwise recovering in any manner or by
any means, whether directly or indirectly, any judgment, award, decree, or order
against a Debtor, a Reorganized Debtor, or an Estate or its property, or any
direct or indirect transferee of any property of, or direct or indirect
successor in interest to, any of the foregoing Persons mentioned in this
subsection (ii) or any property of any such transferee or successor,
(iii) creating, perfecting, or otherwise enforcing in any manner, directly or
indirectly, any encumbrance of any kind against a Debtor, a Reorganized Debtor,
or an Estate or any of its property, or any direct or indirect transferee of any
property of, or successor in interest to, any of the foregoing Persons mentioned
in this subsection (iii) or any property of any such transferee or successor,
(iv) acting or proceeding in any manner, in any place whatsoever, that does not
conform to or comply with the provisions of this Plan, and the Plan Documents,
to the full extent permitted by applicable law, and (v) commencing or
continuing, in any manner or in any place, any action that does not comply with
or is inconsistent with the provisions of this Plan and the Plan Documents.

 

(b)                                 By accepting distributions pursuant to this
Plan, each holder of an Allowed Claim or Interest shall be deemed to have
affirmatively and specifically consented to be bound by this Plan, including the
injunctions set forth in section 10.6 of this Plan.

 

10.7                        Releases.

 

(a)                                 Releases by Debtors.  As of the Effective
Date, except for the rights and remedies that remain in effect from and after
the Effective Date to enforce this Plan and the obligations contemplated by the
Plan Documents or as otherwise provided in any order of the Bankruptcy Court,
for good and valuable consideration, the adequacy of which is hereby confirmed,
including the service of the Released Parties to facilitate the reorganization
of the Debtors and the implementation of the Restructuring Transactions,

 

41

--------------------------------------------------------------------------------



 

on and after the Effective Date, the Released Parties shall be deemed
conclusively, absolutely, unconditionally, irrevocably, and forever released and
discharged, to the maximum extent permitted by law, by the Debtors, the
Reorganized Debtors, and the Estates, in each case on behalf of themselves and
their respective successors, assigns, and representatives and any and all other
Persons that may purport to assert any Cause of Action derivatively, by or
through the foregoing Persons, from any and all claims and Causes of Action
(including any derivative claims, asserted or assertable on behalf of the
Debtors, the Reorganized Debtors, or the Estates), whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, existing or hereinafter arising, in law, equity,
contract, tort, or otherwise, by statute, violations of federal or state
securities laws or otherwise that the Debtors, the Reorganized Debtors, the
Estates, or their affiliates would have been legally entitled to assert in their
own right (whether individually or collectively) or on behalf of the holder of
any Claim or Interest or other Person, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors, the Chapter 11 Cases, the
Restructuring Transactions, the purchase, sale, or rescission of the purchase or
sale of any Security of the Debtors or the Reorganized Debtors, the subject
matter of, or the transactions or events giving rise to, any Claim or Interest
that is treated in this Plan, the business or contractual arrangements between
any Debtor and any Released Party, the restructuring of Claims and Interests
before or during the Chapter 11 Cases, the negotiation, formulation,
preparation, or consummation of this Plan, the RSA, the Plan Documents or
related agreements, instruments, or other documents relating thereto, or the
solicitation of votes with respect to this Plan, in all cases based upon any act
or omission, transaction, agreement, event, or other occurrence taking place on
or before the Effective Date; provided, however, that nothing herein shall be
construed to release any Person from willful misconduct or intentional fraud as
determined by a Final Order.

 

(b)                                 Releases by Holders of Claims or Interests. 
As of the Effective Date, except for the rights that remain in effect from and
after the Effective Date to enforce this Plan and the Plan Documents and the
obligations contemplated by the Restructuring Transactions, for good and
valuable consideration, the adequacy of which is hereby confirmed, including the
service and contribution of the Released Parties to facilitate the
reorganization of the Debtors and the implementation of the Restructuring
Transactions, on and after the Effective Date, the Released Parties shall be
deemed conclusively, absolutely, unconditionally, irrevocably, and forever
released and discharged, to the maximum extent permitted by law, by the
Releasing Parties, in each case from any and all claims and Causes of Action
whatsoever (including any derivative claims, asserted or assertable on behalf of
the Debtors, the Reorganized Debtors, or their Estates), whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, asserted or unasserted, accrued or unaccrued, existing
or hereinafter arising, whether in law or equity, whether sounding in tort or
contract, whether arising under federal or state statutory or common law, or any
other applicable international, foreign, or domestic law, rule, statute,
regulation, treaty, right, duty, requirement or otherwise, that such holders or
their estates, affiliates, heirs, executors, administrators, successors,
assigns, managers, accountants, attorneys, representatives, consultants, agents,
and any other Persons claiming under or through them would have been legally
entitled to assert in their own right (whether individually or collectively) or
on

 

42

--------------------------------------------------------------------------------



 

behalf of the holder of any Claim or Interest or other Person, based on or
relating to, or in any manner arising from, in whole or in part, the Debtors,
the Reorganized Debtors, or their Estates, the Chapter 11 Cases, the purchase,
sale, or rescission of the purchase or sale of any Security of the Debtors or
the Reorganized Debtors, the subject matter of, or the transactions or events
giving rise to, any Claim or Interest that is treated in this Plan, the business
or contractual arrangements or interactions between any Debtor and any Released
Party, the Restructuring Transactions, the restructuring of any Claim or
Interest before or during the Chapter 11 Cases, the Plan Documents, and related
agreements, instruments, and other documents, and the negotiation, formulation,
preparation, or implementation thereof, the solicitation of votes with respect
to this Plan, or any other act or omission; provided, however, that nothing
herein shall be construed to release any Person from willful misconduct or
intentional fraud as determined by a Final Order.

 

10.8                        Exculpation.

 

To the fullest extent permitted by applicable law, no Exculpated Party shall
have or incur, and each Exculpated Party shall be released and exculpated from,
any claim or Cause of Action in connection with or arising out of the
administration of the Chapter 11 Cases; the negotiation and pursuit of the DIP
Facility, the Exit RBL Facility, the Equity Rights Offerings, the Management
Incentive Plan, the Disclosure Statement, the RSA, the Restructuring
Transactions, and this Plan (including the Plan Documents), or the solicitation
of votes for, or confirmation of, this Plan; the funding of this Plan; the
occurrence of the Effective Date; the administration of this Plan or the
property to be distributed under this Plan; the issuance of Securities under or
in connection with this Plan; the purchase, sale, or rescission of the purchase
or sale of any Security of the Debtors or the Reorganized Debtors; or the
transactions in furtherance of any of the foregoing; other than claims or Causes
of Action arising out of or related to any act or omission of an Exculpated
Party that is a criminal act or constitutes intentional fraud or willful
misconduct as determined by a Final Order, but in all respects such Persons
shall be entitled to reasonably rely upon the advice of counsel with respect to
their duties and responsibilities pursuant to this Plan.  The Exculpated Parties
have acted in compliance with the applicable provisions of the Bankruptcy Code
with regard to the solicitation and distribution of Securities pursuant to this
Plan and, therefore, are not, and on account of such distributions shall not be,
liable at any time for the violation of any applicable law, rule, or regulation
governing the solicitation of acceptances or rejections of this Plan or such
distributions made pursuant to this Plan, including the issuance of Securities
thereunder.  This exculpation shall be in addition to, and not in limitation of,
all other releases, indemnities, exculpations, and any other applicable law or
rules protecting such Exculpated Parties from liability.

 

10.9                        Injunction Related to Releases and Exculpation.

 

The Confirmation Order shall permanently enjoin the commencement or prosecution
by any Person, whether directly, derivatively, or otherwise, of any Claims,
obligations, suits, judgments, damages, demands, debts, rights, Causes of
Action, losses, or liabilities released pursuant to this Plan, including,
without limitation, the claims, obligations,

 

43

--------------------------------------------------------------------------------



 

suits, judgments, damages, demands, debts, rights, Causes of Action, and
liabilities released or exculpated in this Plan or the Confirmation Order.

 

10.10                 Subordinated Claims.

 

The allowance, classification, and treatment of all Allowed Claims and Interests
and the respective distributions and treatments thereof under this Plan take
into account and conform to the relative priority and rights of the Claims and
Interests in each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, sections 510(a), 510(b), or 510(c) of the Bankruptcy
Code, or otherwise.  Pursuant to section 510 of the Bankruptcy Code, the Debtors
reserve the right to reclassify any Allowed Claim or Interest in accordance with
any contractual, legal, or equitable subordination relating thereto.

 

10.11                 Retention of Causes of Action and Reservation of Rights.

 

Except as otherwise provided in this Plan, including sections 10.6, 10.7, 10.8,
and 10.9, nothing contained in this Plan or the Confirmation Order shall be
deemed to be a waiver or relinquishment of any rights, claims, Causes of Action,
rights of setoff or recoupment, or other legal or equitable defenses that the
Debtors had immediately prior to the Effective Date on behalf of the Estates or
of themselves in accordance with any provision of the Bankruptcy Code or any
applicable nonbankruptcy law, including any affirmative Causes of Action against
parties with a relationship with the Debtors.  The Reorganized Debtors shall
have, retain, reserve, and be entitled to assert all such claims, Causes of
Action, rights of setoff or recoupment, and other legal or equitable defenses as
fully as if the Chapter 11 Cases had not been commenced, and all of the Debtors’
legal and equitable rights in respect of any Unimpaired Claim may be asserted
after the Confirmation Date and Effective Date to the same extent as if the
Chapter 11 Cases had not been commenced.

 

10.12                 Ipso Facto and Similar Provisions Ineffective.

 

Any term of any prepetition policy, prepetition contract, or other prepetition
obligation applicable to a Debtor shall be void and of no further force or
effect with respect to any Debtor to the extent that such policy, contract, or
other obligation is conditioned on, creates an obligation of the Debtor as a
result of, or gives rise to a right of any Entity based on (i) the insolvency or
financial condition of a Debtor, (ii) the commencement of the Chapter 11 Cases,
(iii) the confirmation or consummation of this Plan, including any change of
control that shall occur as a result of such consummation, or (iv) the
Restructuring Transactions.

 

ARTICLE XI.                                                               
RETENTION OF JURISDICTION.

 

11.1                        Retention of Jurisdiction.

 

On and after the Effective Date, the Bankruptcy Court shall retain exclusive
jurisdiction, pursuant to 28 U.S.C. §§ 1334 and 157, over all matters arising in
or related to the Chapter 11 Cases for, among other things, the following
purposes:

 

44

--------------------------------------------------------------------------------



 

(a)                                 to hear and determine motions and/or
applications for the assumption or rejection of executory contracts or unexpired
leases and any disputes over Cure Amounts resulting therefrom;

 

(b)                                 to determine any motion, adversary
proceeding, application, contested matter, and other litigated matter pending on
or commenced after the entry of the Confirmation Order;

 

(c)                                  to hear and resolve any disputes arising
from or related to (i) any orders of the Bankruptcy Court granting relief under
Bankruptcy Rule 2004 or (ii) any protective orders entered by the Bankruptcy
Court in connection with the foregoing;

 

(d)                                 to ensure that distributions to holders of
Allowed Claims are accomplished as provided in this Plan and the Confirmation
Order and to adjudicate any and all disputes arising from or relating to
distributions under this Plan;

 

(e)                                  to consider Claims or the allowance,
classification, priority, compromise, estimation, or payment of any Claim;

 

(f)                                   to enter, implement, or enforce such
orders as may be appropriate in the event that the Confirmation Order is for any
reason stayed, reversed, revoked, modified, or vacated;

 

(g)                                  to issue and enforce injunctions, enter and
implement other orders, and take such other actions as may be necessary or
appropriate to restrain interference by any Person with the consummation,
implementation, or enforcement of this Plan, the Confirmation Order, or any
other order of the Bankruptcy Court;

 

(h)                                 to hear and determine any application to
modify this Plan in accordance with section 1127 of the Bankruptcy Code to
remedy any defect or omission or reconcile any inconsistency in this Plan, the
Disclosure Statement, or any order of the Bankruptcy Court, including the
Confirmation Order, in such a manner as may be necessary to carry out the
purposes and effects thereof;

 

(i)                                     to hear and determine all Fee Claims;

 

(j)                                    to resolve disputes concerning any
reserves with respect to Disputed Claims or the administration thereof;

 

(k)                                 to hear and determine disputes arising in
connection with the interpretation, implementation, or enforcement of this Plan,
the Confirmation Order, any transactions or payments in furtherance of either
(including the Equity Rights Offerings), or any agreement, instrument, or other
document governing or related to any of the foregoing, other than the Exit
Facility;

 

(l)                                     to take any action and issue such
orders, including any such action or orders as may be necessary after entry of
the Confirmation Order or the occurrence of the

 

45

--------------------------------------------------------------------------------



 

Effective Date, as may be necessary to construe, enforce, implement, execute,
and consummate this Plan;

 

(m)                             to determine such other matters and for such
other purposes as may be provided in the Confirmation Order;

 

(n)                                 to hear and determine matters concerning
state, local, and federal taxes in accordance with sections 346, 505, and 1146
of the Bankruptcy Code (including any requests for expedited determinations
under section 505(b) of the Bankruptcy Code);

 

(o)                                 to hear and determine any other matters
related to the Chapter 11 Cases and not inconsistent with the Bankruptcy Code or
title 28 of the United States Code;

 

(p)                                 to resolve any disputes concerning whether a
Person had sufficient notice of the Chapter 11 Cases, the Disclosure Statement,
any solicitation conducted in connection with the Chapter 11 Cases, any bar date
established in the Chapter 11 Cases, or any deadline for responding or objecting
to a Cure Amount, in each case, for the purpose for determining whether a Claim
or Interest is discharged hereunder or for any other purposes;

 

(q)                                 to hear, adjudicate, decide, or resolve any
and all matters related to ARTICLE X of this Plan, including, without
limitation, the releases, discharge, exculpations, and injunctions issued
thereunder;

 

(r)                                    to hear and determine any rights, Claims,
or Causes of Action held by or accruing to the Debtors pursuant to the
Bankruptcy Code or pursuant to any federal statute or legal theory;

 

(s)                                   to recover all Assets of the Debtors and
property of the Estates, wherever located; and

 

(t)                                    to enter a final decree closing each of
the Chapter 11 Cases.

 

ARTICLE XII.                                                          
MISCELLANEOUS PROVISIONS.

 

12.1                        Exemption from Certain Transfer Taxes.

 

Pursuant to section 1146 of the Bankruptcy Code, (i) the issuance, transfer or
exchange of any Securities, instruments or documents, (ii) the creation of any
Lien, mortgage, deed of trust or other security interest, (iii) all sale
transactions consummated by the Debtors and approved by the Bankruptcy Court on
and after the Confirmation Date through and including the Effective Date,
including any transfers effectuated under this Plan, (iv) any assumption,
assignment, or sale by the Debtors of their interests in unexpired leases of
nonresidential real property or executory contracts pursuant to section
365(a) of the Bankruptcy Code, (v) the grant of Collateral under the Exit RBL
Agreement, and (vi) the issuance, renewal, modification, or securing of
indebtedness by such means, and the making, delivery or recording of any deed or
other instrument of transfer under, in furtherance of, or in connection with,
this Plan, including

 

46

--------------------------------------------------------------------------------



 

the Confirmation Order, shall not be subject to any document recording tax,
stamp tax, conveyance fee or other similar tax, mortgage tax, real estate
transfer tax, mortgage recording tax, Uniform Commercial Code filing or
recording fee, regulatory filing or recording fee, sales tax, use tax or other
similar tax or governmental assessment.  Consistent with the foregoing, each
recorder of deeds or similar official for any county, city or Governmental Unit
in which any instrument hereunder is to be recorded shall, pursuant to the
Confirmation Order, be ordered and directed to accept such instrument without
requiring the payment of any filing fees, documentary stamp tax, deed stamps,
stamp tax, transfer tax, intangible tax or similar tax.

 

12.2                        Request for Expedited Determination of Taxes.

 

The Debtors shall have the right to request an expedited determination under
section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to
be filed, for any and all taxable periods ending after the Petition Date through
the Effective Date.

 

12.3                        Dates of Actions to Implement Plan.

 

In the event that any payment or act under this Plan is required to be made or
performed on a date that is not a Business Day, then the making of such payment
or the performance of such act may be completed on or as soon as reasonably
practicable after the next succeeding Business Day but shall be deemed to have
been completed as of the required date.

 

12.4                        Amendments.

 

(a)                                       Plan Modifications.  This Plan may be
amended, modified, or supplemented by the Debtors in the manner provided for by
section 1127 of the Bankruptcy Code or as otherwise permitted by law, without
additional disclosure pursuant to section 1125 of the Bankruptcy Code, except as
otherwise ordered by the Bankruptcy Court in accordance with the RSA.  In
addition, after the Confirmation Date, so long as such action does not
materially and adversely affect the treatment of holders of Allowed Claims
pursuant to this Plan, the Debtors may remedy any defect or omission or
reconcile any inconsistencies in this Plan or the Confirmation Order with
respect to such matters as may be necessary to carry out the purposes of effects
of this Plan, and any holder of a Claim or Interest that has accepted this Plan
shall be deemed to have accepted this Plan as amended, modified, or
supplemented; provided, however, that any such modification is acceptable to the
Requisite Creditors.

 

(b)                                       Certain Technical Amendments.  Subject
to the RSA, prior to the Effective Date, the Debtors may make appropriate
technical adjustments and modifications to this Plan without further order or
approval of the Bankruptcy Court; provided, however, that such technical
adjustments and modifications do not adversely affect in a material way the
treatment of holders of Claims or Interests under this Plan.

 

12.5                        Revocation or Withdrawal of Plan.

 

Subject to the terms of the RSA, the Debtors reserve the right to revoke or
withdraw this Plan prior to the Effective Date as to any or all of the Debtors. 
If, with respect to a Debtor, this Plan has been revoked or withdrawn prior to
the Effective Date, or if confirmation or the occurrence of the Effective Date
as to such Debtor does not occur on the Effective Date,

 

47

--------------------------------------------------------------------------------



 

then, with respect to such Debtor (i) this Plan shall be null and void in all
respects, (ii) any settlement or compromise embodied in this Plan (including the
fixing or limiting to an amount any Claim or Interest or Class of Claims or
Interests), assumption or rejection of executory contracts or unexpired leases
affected by this Plan, and any document or agreement executed pursuant to this
Plan shall be deemed null and void, and (iii) nothing contained in this Plan
shall (a) constitute a waiver or release of any Claim by or against, or any
Interest in, such Debtor or any other Person, (b) prejudice in any manner the
rights of such Debtor or any other Person, or (c) constitute an admission of any
sort by any Debtor or any other Person.

 

12.6                        Severability.

 

If, prior to the entry of the Confirmation Order, any term or provision of this
Plan is held by the Bankruptcy Court to be invalid, void, or unenforceable, the
Bankruptcy Court, at the request of the Debtors, subject to the terms of the
RSA, shall have the power to alter and interpret such term or provision to make
it valid or enforceable to the maximum extent practicable, consistent with the
original purpose of the term or provision held to be invalid, void, or
unenforceable, and such term or provision shall then be applicable as altered or
interpreted.  Notwithstanding any such holding, alteration, or interpretation by
the Bankruptcy Court, the remainder of the terms and provisions of this Plan
shall remain in full force and effect and shall in no way be affected, impaired,
or invalidated by such holding, alteration, or interpretation.  The Confirmation
Order shall constitute a judicial determination and shall provide that each term
and provision of this Plan, as it may have been altered or interpreted in
accordance with this section, is (i) valid and enforceable pursuant to its
terms, (ii) integral to this Plan and may not be deleted or modified without the
consent of the Debtors or the Reorganized Debtors (as the case may be), and
(iii) nonseverable and mutually dependent.

 

12.7                        Governing Law.

 

Except to the extent that the Bankruptcy Code or other federal law is applicable
or to the extent that a Plan Document provides otherwise, the rights, duties,
and obligations arising under this Plan and the Plan Documents shall be governed
by, and construed and enforced in accordance with, the internal laws of the
State of New York, without giving effect to the principles of conflicts of laws
thereof (other than section 5-1401 and section 5-1402 of the New York General
Obligations Law).

 

12.8                        Immediate Binding Effect.

 

Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
occurrence of the Effective Date, the terms of this Plan and the Plan Documents
shall be immediately effective and enforceable and deemed binding upon and inure
to the benefit of the Debtors, the Reorganized Debtors, the holders of Claims
and Interests, the Released Parties, and each of their respective successors and
assigns.

 

12.9                        Successors and Assigns.

 

The rights, benefits, and obligations of any Person named or referred to in this
Plan shall be binding on and shall inure to the benefit of any heir, executor,
administrator, successor, or permitted assign, if any, of each such Person.

 

48

--------------------------------------------------------------------------------



 

12.10                 Entire Agreement.

 

On the Effective Date, this Plan, the Plan Supplement, and the Confirmation
Order shall supersede all previous and contemporaneous negotiations, promises,
covenants, agreements, understandings, and representations on such subjects, all
of which have become merged and integrated into this Plan.

 

12.11                 Computing Time.

 

In computing any period of time prescribed or allowed by this Plan, unless
otherwise set forth in this Plan or determined by the Bankruptcy Court, the
provisions of Bankruptcy Rule 9006 shall apply.

 

12.12                 Exhibits to Plan.

 

All exhibits, schedules, supplements, and appendices to this Plan (including the
Plan Supplement) are incorporated into and are a part of this Plan as if set
forth in full in this Plan.

 

12.13                 Notices.

 

All notices, requests, and demands hereunder shall be in writing (including by
facsimile transmission) and, unless otherwise provided herein, shall be deemed
to have been duly given or made only when actually delivered or, in the case of
notice by facsimile transmission, when received and telephonically confirmed,
addressed as follows:

 

(a)                                 if to the Debtors or Reorganized Debtors:

 

Halcón Resources Corporation

1000 Louisiana St., Suite 1500
Houston, Texas 7702
Attn: David Elkouri, Executive Vice President and Chief Legal Officer

 

— and —

 

WEIL, GOTSHAL & MANGES LLP
700 Louisiana Street, Suite 1700
Houston, Texas 77002
Attn: Alfredo R. Pérez
Telephone: (713) 546-5000
Facsimile:  (713) 224-9511

 

— and —

 

49

--------------------------------------------------------------------------------



 

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Attn:  Gary T. Holtzer, Esq., and Lauren Tauro, Esq.
Telephone:  (212) 310-8000
Facsimile:  (212) 310-8007

 

Attorneys for Debtors

 

(b)                                 if to the Consenting Creditors:

 

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019
Attn:  Andrew Rosenberg, Esq., Robert Britton, Esq., Samuel Lovett, Esq.
Telephone:  (212) 450-4000
Facsimile:  (212) 701-5361

 

Attorneys for Consenting Creditors

 

After the occurrence of the Effective Date, the Reorganized Debtors have
authority to send a notice to Entities that, to continue to receive documents
pursuant to Bankruptcy Rule 2002, such entities must file a renewed request to
receive documents pursuant to Bankruptcy Rule 2002; provided, however, that the
U.S. Trustee need not file such a renewed request and shall continue to receive
documents without any further action being necessary.  After the occurrence of
the Effective Date, the Reorganized Debtors are authorized to limit the list of
entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities
that have filed such renewed requests.

 

12.14                 Reservation of Rights.

 

Except as otherwise provided herein, this Plan shall be of no force or effect
unless the Bankruptcy Court enters the Confirmation Order.  None of the filing
of this Plan, any statement or provision of this Plan, or the taking of any
action by the Debtors with respect to this Plan shall be or shall be deemed to
be an admission or waiver of any rights of the Debtors with respect to any
Claims or Interests prior to the Effective Date.

 

50

--------------------------------------------------------------------------------



 

Dated:

 

Houston, Texas

 

 

Respectfully submitted,

 

 

 

 

 

Name: Richard Little

 

Title: Chief Executive Officer

 

 

 

on behalf of

 

 

 

Halcón Resources Corporation

 

Halcón Resources Operating, Inc.

 

Halcón Holdings, Inc.

 

Halcón Energy Properties, Inc.

 

Halcón Permian, LLC

 

Halcón Field Services, LLC

 

Halcón Operating Co., Inc.

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

FORM OF JOINDER AGREEMENT FOR CONSENTING CREDITORS

 

This Joinder Agreement to the Restructuring Support Agreement, dated as of
August 2, 2019 (as amended, supplemented, or otherwise modified from time to
time, the “Agreement”), by and among the Company and certain holders of the
Senior Notes (together with their respective successors and permitted assigns,
the “Consenting Creditors” and each, a “Consenting Creditor”) is executed and
delivered by (the “Joining Party”) as of [·], 2019.  Each capitalized term used
herein but not otherwise defined shall have the meaning set forth in the
Agreement.

 

1.              Agreement to be Bound.  The Joining Party hereby agrees to be
bound by all of the terms of the Agreement, a copy of which is attached to this
Joinder Agreement as Annex I (as the same has been or may be hereafter amended,
restated, or otherwise modified from time to time in accordance with the
provisions hereof).  The Joining Party shall hereafter be deemed to be a
“Consenting Creditor” and a “Party” for all purposes under the Agreement and
with respect to any and all Claims and Interests held by such Joining Party.

 

2.              Representations and Warranties.  With respect to the aggregate
principal amount of the Senior Notes and the number of shares of Existing Equity
Interests, in each case, set forth below its name on the signature page hereto,
the Joining Party hereby makes the representations and warranties of the
Consenting Creditors set forth in Section 8 and Section 24 of the Agreement to
each other Party to the Agreement.

 

3.              Governing Law.  This Joinder Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to any conflict of laws provisions that would require the application of
the law of any other jurisdiction.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

CONSENTING CREDITOR

 

[·]

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Principal Amount of Senior Notes:  $

 

Number of Shares of Existing Equity Interests:

 

Notice Address:

 

 

 

 

 

 

 

Fax:

 

 

Attention:

 

 

Email:

 

 

 

 

Acknowledged:

 

 

 

HALCÓN RESOURCES CORPORATION AND EACH OF ITS SUBSIDIARIES

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------